                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

ADAMS & BOYLE, P.C., 1 et al.,

       Plaintiffs,                                            Civil Action No. 3:15-cv-00705

vs.                                                           HON. BERNARD A. FRIEDMAN

HERBERT H. SLATERY, III, et al.,

      Defendants.
_____________________________/

                     FINDINGS OF FACT AND CONCLUSIONS OF LAW

               Plaintiffs in this matter are Tennessee abortion providers who challenge a

Tennessee statute, Tenn. Code Ann. § 39-15-202(a)-(h), which requires women seeking an

abortion to receive certain information beforehand in person from the attending physician

performing the abortion, or a referring physician, and to then wait at least 48 hours after receiving

the information – subject to a strict medical emergency exception – before undergoing the

procedure. Plaintiffs, suing on their own behalf and on behalf of their patients, argue that § 39-

15-202(a)-(h) violates the Due Process and Equal Protection Clauses of the Fourteenth

Amendment to the United States Constitution. They seek to enjoin its enforcement.

               Having reviewed the evidence presented at trial, including the testimony of various

expert witnesses, the exhibits, and the stipulations, and having considered all of the issues

involved, the Court concludes that the mandatory waiting period required by § 39-15-202(a)-(h)

is unconstitutional and shall enjoin its enforcement.




       1
         On June 29, 2020, the Court granted plaintiffs’ unopposed motion to replace Adams &
Boyle, P.C., with Bristol Regional Women’s Center, P.C. [docket entry 267].


 Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 1 of 136 PageID #: 6509
I.     Background

              On June 25, 2015, plaintiffs Adams & Boyle, P.C. (“Adams & Boyle”), Wesley F.

Adams Jr., M.D. (“Adams”), and Memphis Center for Reproductive Health (“Choices Memphis”)

filed a complaint on behalf of themselves and their patients in which they challenged three

statutory requirements concerning abortions in Tennessee: (1) that doctors’ offices that perform

more than fifty surgical abortions annually become licensed as ambulatory surgical treatment

centers (“ASTC”), 2015 Tenn. Pub. Acts Chapter 419 (later codified at Tenn. Code Ann. § 68-11-

201); (2) that doctors who perform abortions have hospital admitting privileges in the county

where the abortion is performed or an adjacent county, 2012 Tenn. Pub. Acts Chapter 1008

(originally codified at Tenn. Code Ann. § 39-15-202(h), later codified at Tenn. Code Ann. § 39-

15-202(j)); and (3) that abortion patients attend an in-person meeting with a doctor to receive

certain information at least 48 hours before obtaining the abortion, 2015 Tenn. Pub. Acts Chapter

473 § 1(a)-(h) (later codified at Tenn. Code Ann. § 39-15-202(a)-(h)). Compl. ¶¶ 2, 7 [docket

entry 1]. Plaintiffs alleged that these restrictions violated the Fourteenth Amendment’s Due

Process and Equal Protection Clauses, and they sought declaratory and injunctive relief

permanently enjoining their enforcement.

              On June 26, 2015, the Court issued a temporary restraining order (“TRO”)

enjoining “Defendants . . . from enforcing . . . [the ASTC requirement], as applied to Plaintiffs

Adams & Boyle and Adams,” pending a July 9, 2015, hearing. TRO at 2-3 [docket entry 13]. On

July 15, 2015, the Court renewed the TRO until August 10, 2015 [docket entry 23]. On August

10, plaintiffs filed an amended complaint that challenged the same three restrictions and added

defendants. On August 14, 2015, the Court issued a preliminary injunction enjoining defendants

from enforcing the ASTC requirement pending resolution of the litigation.



                                               2

 Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 2 of 136 PageID #: 6510
               On December 17, 2015, the Court stayed “all proceedings in this matter” pending

the Supreme Court’s decision in Whole Woman’s Health v. Cole, 790 F.3d 563 (5th Cir. 2015)

(per curiam), modified, 790 F.3d 598 (5th Cir. 2015) (mem.), cert. granted, No. 15-274 (U.S. Nov.

13, 2015). Stay Order at 1-2 [docket entry 45]. On April 14, 2017, the Court lifted the stay and

entered a partial judgment on consent. In light of the Supreme Court’s ruling in Whole Woman’s

Health and the agreement of the parties, the Court “enter[ed] a final judgment as to Plaintiffs’

claims for statewide injunctive relief concerning enforcement of” the ASTC and admitting-

privileges requirements. Partial J. on Consent at 3 [docket entry 60]. The Court indicated that

“nothing in this [judgment] shall affect adjudication of Plaintiffs’ claims concerning what

Plaintiffs reference as the ‘Delay Requirement’ and Defendants reference as the ‘Notice and

Waiting Period Requirement’ . . . .” Id.

               On August 22, 2017, plaintiffs filed a second amended complaint challenging the

validity of § 39-15-202(a)-(h) on both due process and equal protection grounds. Plaintiffs, suing

on their own behalf and on behalf of their patients, are Adams & Boyle, 2 Choices Memphis, and

Planned Parenthood of Tennessee and North Mississippi (“PPTNM”). 3 Defendants are the

Tennessee Attorney General and various other state and county officials. 4



       2
         As noted, on June 29, 2020, the Court granted plaintiffs’ unopposed motion to substitute
Bristol Regional Women’s Center, P.C., for Adams & Boyle, P.C. [docket entry 267].
       3
           PPTNM substituted for plaintiffs Planned Parenthood Greater Memphis Region
(“PPGMR”) and Planned Parenthood of Middle and East Tennessee (“PPMET”) on September 6,
2018 [docket entry 116]. Wesley F. Adams Jr., M.D., is no longer a plaintiff in the case. The
second amended complaint added Knoxville Center for Reproductive Health, Inc., as a plaintiff;
however, on March 5, 2018, the Court granted this party’s motion for voluntary dismissal [docket
entry 87].
       4
        Defendants, all of whom are being sued in their official capacities, are Attorney General
of Tennessee Herbert H. Slatery III; Commissioner of the Tennessee Department of Health John
Dreyzehner; President of the Tennessee Board of Medical Examiners Michael D. Zanolli, M.D.;
                                                3

 Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 3 of 136 PageID #: 6511
               The parties have filed deposition designations [docket entries 197, 203, 204, 217],

motions in limine [docket entries 143, 145, 147, 149, 151, 153, 155, 157, 158, 162, 164, 166, 168,

172, 195, 208], and pretrial briefs [docket entries 179, 180]. Following a four-day bench trial, the

parties submitted proposed findings of fact and conclusions of law [docket entries 226, 227].

II.    Tenn. Code Ann. § 39-15-202(a)-(h)

       A.      Text of § 39-15-202(a)-(h)

               Section 39-15-202(a)-(h), which went into effect on July 1, 2015, states:

               (a) Except in a medical emergency that prevents compliance with this
               subsection (a), no abortion shall be performed or induced upon a pregnant
               woman unless the woman has provided her informed written consent, given
               freely and without coercion. Such consent shall be treated as confidential.

               (b) In order to ensure that a consent for an abortion is truly informed
               consent, except in a medical emergency that prevents compliance with this
               subsection (b) or any of the requirements of subdivisions (b)(1)-(5), no
               abortion shall be performed or induced upon a pregnant woman unless she
               has first been informed orally and in person by the attending physician who
               is to perform the abortion, or by the referring physician, of the following
               facts and has signed a consent form acknowledging that she has been
               informed as follows:

               (1) That according to the best judgment of her attending physician or
               referring physician she is pregnant;

               (2) The probable gestational age of the unborn child at the time the abortion
               is to be performed, based upon the information provided by her as to the
               time of her last menstrual period or after a history, physical examination,
               and appropriate laboratory tests;

               (3) That if twenty-four (24) or more weeks have elapsed from the first day
               of her last menstrual period or twenty-two (22) or more weeks have elapsed


District Attorney General of Nashville Glenn R. Funk; District Attorney General of Shelby County
Amy Weirich; District Attorney General of Sullivan County Barry P. Staubus; and District
Attorney General of Knox County Charme P. Allen. On September 20, 2017, Dr. Zanolli was
replaced by Subhi D. Ali, M.D., as the President of the Tennessee Board of Medical Examiners
[docket entry 82]. On August 28, 2019, Dr. Ali was replaced by W. Reeves Johnson Jr., M.D.,
and former Commissioner of the Tennessee Department of Health Dreyzehner was replaced by the
current commissioner, Lisa Piercey, M.D. [docket entry 199].
                                                 4

 Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 4 of 136 PageID #: 6512
          from the time of conception, her unborn child may be viable, that is, capable
          of sustained survival outside of the womb, with or without medical
          assistance, and that if a viable child is prematurely born alive in the course
          of an abortion, the physician performing the abortion has a legal obligation
          to take steps to preserve the life and health of the child;

          (4) That numerous public and private agencies and services are available to
          assist her during her pregnancy and after the birth of her child, if she chooses
          not to have the abortion, whether she wishes to keep her child or place the
          child for adoption, and that her attending physician or referring physician
          will provide her with a list of the agencies and the services available if she
          so requests; and

          (5) The normal and reasonably foreseeable medical benefits, risks, or both
          of undergoing an abortion or continuing the pregnancy to term.

          (c) Except in a medical emergency that prevents compliance with this
          subsection (c), at the same time the attending physician or referring
          physician provides the information required by subsection (b), that
          physician shall inform the pregnant woman of the particular risks associated
          with her pregnancy and continuing the pregnancy to term, based upon the
          information known to the physician, as well as the risks of undergoing an
          abortion, along with a general description of the method of abortion to be
          used and the medical instructions to be followed subsequent to the abortion.

          (d)(1) Except in a medical emergency that prevents compliance with this
          subdivision (d)(1), no abortion shall be performed until a waiting period of
          forty-eight (48) hours has elapsed after the attending physician or referring
          physician has provided the information required by subsections (b) and (c),
          including the day on which the information was provided. After the forty-
          eight (48) hours have elapsed and prior to the performance of the abortion,
          the patient shall sign the consent form required by subsection (b).

          (2) If any court temporarily, preliminarily, or permanently enjoins
          enforcement of subdivision (d)(1) or declares it unconstitutional, then the
          waiting period imposed by subdivision (d)(1) shall be twenty-four (24)
          hours, subject to the same medical emergency exception. If the injunction
          or declaration is subsequently vacated or reversed, the waiting period shall
          revert to forty-eight (48) hours.

          (e) Except in a medical emergency that prevents compliance with
          subsection (b), the physician performing or inducing the abortion shall
          provide the pregnant woman with a duplicate copy of the consent form
          signed by her.

          (f)(1) For purposes of subsections (a), (b), (c), (d), and (e), a medical

                                             5

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 5 of 136 PageID #: 6513
           emergency is a condition that, on the basis of the physician’s good faith
           medical judgment, so complicates a medical condition of a pregnant woman
           as to necessitate an immediate abortion of her pregnancy to avert her death
           or for which a delay will create serious risk of substantial and irreversible
           impairment of major bodily function.

           (2) When a medical emergency compels the performance of an abortion, the
           physician shall inform the woman, prior to the abortion if possible, of the
           medical reasons supporting the physician’s judgment that an abortion is
           necessary to avert her death or to avert substantial and irreversible
           impairment of major bodily function.

           (3) In any case in which a physician has determined that a medical
           emergency exists that excuses compliance with subsection (a), (b), (c), or
           (d), the physician shall state in the pregnant woman’s medical records the
           basis for such determination.

           (g) For purposes of this section, “the physician”, “the attending physician”,
           or “the referring physician” means any person who is licensed to practice
           medicine or osteopathy in this state.

           (h)(1) An intentional or knowing violation of subsection (a), (b), (c), or (d),
           or subdivision (f)(2) by a physician is a Class E felony.

           (2) An intentional, knowing, or reckless violation of subsection (e) or
           subdivision (f)(3) by a physician is a Class A misdemeanor.

           (3) In addition to subdivisions (h)(1) and (2), any physician who
           intentionally, knowingly, or recklessly violates this section is guilty of
           unprofessional conduct and such physician’s license for the practice of
           medicine and surgery or osteopathy shall be subject to suspension or
           revocation in accordance with the procedures provided under title 63,
           chapters 6 and 9.

JX1.

           Plaintiffs state that the challenged statute

           has three components: (1) it requires that an abortion patient receive certain
           information “orally and in person” prior to her procedure; (2) it requires that
           the information be provided by “the attending physician who is to perform
           the abortion” or “the referring physician”; and (3) it delays the patient from
           having an abortion “until a waiting period of forty-eight (48) hours has
           elapsed after the attending physician or referring physician has provided the
           information required [by the statute].” Tenn. Code Ann. § 39-15-202(b),
           (d)(1).

                                              6

 Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 6 of 136 PageID #: 6514
Second Am. Compl. (“SAC”) ¶ 47. Plaintiffs claim that these provisions unduly burden women’s

access to abortion in Tennessee.

       B.      Legislative History of § 39-15-202(a)-(h)

               On March 24, 2015, § 39-15-202(a)-(h) (previously House Bill 977 and Senate Bill

1222) was considered by the House Health Subcommittee; on April 1 and 8, 2015, it was

considered by the House Health Committee; on April 7, 2015, it was considered by the Senate

Judiciary Committee; on April 15, 2015, it was considered in the House calendar and rules and on

the Senate floor; and on April 21, 2015, it was considered on the House floor. See DX5 at 2.

               The proposed statute was presented in the legislature in “direct response” to the

adoption of Amendment 1 by Tennessee voters. 5 Id. at 5, 89, 98, 173-74, 180, 249-50, 252. The

proposed statute’s language was adapted from a 1978 Tennessee statute that imposed a two-day

waiting period and was invalidated in 2000. 6 See id. at 11-13, 25-26, 38, 98, 180, 252. The



       5
         Amendment 1 was a proposed amendment to the Tennessee Constitution that received a
majority of votes in favor of its adoption in Tennessee’s general election on November 4, 2014.
See George v. Haslam, 112 F. Supp. 3d 700, 703-04 (M.D. Tenn. 2015). As a result of this voter
approval, the following section was added to Article I of the Tennessee Constitution:

               Nothing in this Constitution secures or protects a right to abortion or
               requires the funding of an abortion. The people retain the right through their
               elected state representatives and state senators to enact, amend, or repeal
               statutes regarding abortion, including, but not limited to, circumstances of
               pregnancy resulting from rape or incest or when necessary to save the life
               of the mother.

Tenn. Const. art. I, § 36.
       6
         The legislative transcript indicates that Tennessee’s waiting period enacted in 1978 was
invalidated in a case referred to only as “Planned Parenthood v. Sundquist.” DX5 at 11, 180.
Presumably this is a reference to Planned Parenthood of Middle Tenn. v. Sundquist, 38 S.W.3d 1,
22-25 (Tenn. 2000), in which the Tennessee Supreme Court concluded that the mandatory waiting
period requirement (as it appeared in a prior version of Tenn. Code Ann. § 39-15-202(d)(1)), as
well as other abortion statutes at issue in the case, were unconstitutional under the Tennessee
                                                 7

 Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 7 of 136 PageID #: 6515
legislature heard testimony that the purpose of the proposed statute was to protect women and

girls, to provide them with all of the facts and information available and necessary to make a

careful and fully informed decision, and to give them sufficient time to consider the information

provided, as well as other options, “for the well-being of both her and her unborn child.” Id. at 8-

9, 25, 27, 38, 98, 152-53, 161, 171-72, 191, 207, 220, 251, 258, 275-79. The proposed statute also

was intended to reduce the number of coerced abortions. See id. at 251. Its requirement that

physicians provide information to patients in person at the first visit was meant “to ensure that all

of the accurate medical information is given” and that patients receive answers to any medical

questions or concerns. Id. at 166-69. Some legislators indicated that the purpose of the proposed

statute was not to restrict access to an abortion, to place an obstacle in the path of women seeking

an abortion, or to create increased costs or an undue burden. See id. at 8, 13, 35, 171, 191, 260,

263, 275, 277. However, the legislature heard testimony that “[f]orcing women to wait for an

abortion before they legally terminate their pregnancy causes undue and excessive hardships [that

are] emotionally and financially burdensome on women” and may result in women having later

abortions, “which may compromise their health” or may result in unsafe abortions. Id. at 258-59.

The legislature also heard testimony that restrictions on abortion do not cause women to change

their decisions to terminate their pregnancies. See id. at 259.

               The legislature heard testimony that an abortion is a serious and irreversible



Constitution “because the[y] are not narrowly tailored to further compelling state interests.” With
respect to the mandatory waiting period, the court “likewise conclude[d] that the two-day waiting
period has the effect of placing ‘a substantial obstacle in the path of a woman seeking an abortion,’
and therefore fails to pass muster under an undue burden analysis.” Id. at 24 (quoting Planned
Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 878 (1992)). The waiting period requirement
invalidated by Sundquist stated: “There shall be a two-day waiting period after the physician
provides the required information, excluding the day on which such information was given. On
the third day following the day such information was given, the patient may return to the physician
and sign a consent form.” Id. at 20.
                                                 8

 Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 8 of 136 PageID #: 6516
medical procedure with physical and psychological health risks. See id. at 7-8, 25-27, 45, 83, 88,

97-98, 152, 162-63, 212, 219-20, 250, 264, 266. Some representatives commented that abortion

is not safe for “the unborn child” and that it is a “deadly procedure” that “tak[es] a life.” Id. at 14

(comment by Rep. Hill); id. at 105 (Rep. Faison); id. at 119 (Rep. Holsclaw); id. at 161 (Rep. Hill);

id. at 266 (Rep. Terry).

                The legislature heard testimony that over 90% of abortions in Tennessee occur in

the first trimester (i.e., in the first 13 weeks of pregnancy), see id. at 16, 111, 159-60, 238, and that

80% of those procedures are performed within the first 9 weeks of pregnancy. See id. at 111. The

legislature considered whether the proposed statute might restrict the options, due to the passage

of time, as to the type of procedure available. See id. at 30-35, 246.

                The legislature heard testimony that as of July 2014, 42% of women obtaining

abortions had incomes below 100% of the federal poverty level and 27% of women obtaining

abortions had incomes between 100% and 199% of the federal poverty level. See id. at 170. Some

legislators believed that the proposed statute “works disproportionately against poor women,” id.

at 255-56 (Rep. Turner); id. at 259-60 (Rep. Gilmore), as well as against “young women,

unmarried women, women of color, immigrant women, and women living in rural areas.” Id. at

260 (Rep. Gilmore). It heard testimony that the passage of the proposed statute would result in

additional costs for women and families from having to take time off from work, arrange for

childcare, and pay for transportation for more than one trip to the clinic. See id. at 170-71, 275. It

considered the cost of an abortion in Tennessee, see id. at 112, 250, and whether the proposed

statute might require women to incur additional medical expenses. See id. at 18-20. It considered

whether the proposed statute burdened and discriminated against women and whether similar

standards should be imposed on men seeking a vasectomy. See id. at 66-71.



                                                   9

 Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 9 of 136 PageID #: 6517
               The proposed statute was characterized as requiring informed consent, as is

required for other procedures. See id. at 35-37, 89, 207. The legislature heard testimony that

Tennessee already had informed consent laws, but the laws did not specifically cover abortions.

See id. at 28. The proposed statute was said to be different from other informed consent laws

because it requires physicians to disclose information beyond the risks and benefits of the

procedure; it “goes a little bit further” by requiring physicians to “provide information [to a

woman] should she decide to go forward with the pregnancy.” Id. at 209.

               The legislature had no data suggesting that women seeking abortions lacked the

information necessary for responsible decision-making or that medical professionals had identified

a problem regarding a lack of information. See id. at 9, 37-45. The legislature heard testimony

that patients seeking an abortion had enough time to ask questions and that some patients changed

their mind. See id. at 235. The legislature did not consult with medical associations regarding

their recommendations concerning the proposed statute. See id. at 41. According to Sen. Beavers,

a 48-hour waiting period was chosen because it is a “sensible, reasonable [amount of] time,” and

if it were 24 hours instead, “it’s probably going to be too late in the day for the abortion to be

performed and would be pushed into the next day anyway.” Id. at 28-29. The Tennessee

Department of Health did not consult with legislators regarding the waiting period requirement in

the proposed statute. 7 See Nagoshiner Dep. at 54-55.

               The legislature heard that Tennessee did not have a waiting period for abortion, but




       7
          The Tennessee Department of Health’s Office of Legislative Affairs did comment on
draft versions of the waiting period requirement, and it sought “rulemaking authority [to be]
specifically stated in the bill.” Nagoshiner Dep. at 55-56; see also Reed Dep. at 18-24. Other than
“request[ing] the addition of the rulemaking within the . . . bill that was introduced,” the Tennessee
Department of Health “did not have any other involvement in the passage of the waiting period
requirement bill.” Nagoshiner Dep. at 69-70.
                                                 10

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 10 of 136 PageID #: 6518
its surrounding states did. See DX5 at 6, 12, 26-27, 151, 277. A Right to Life representative told

the legislature that “at a very minimum” a 48-hour waiting period in Tennessee was necessary if

it no longer wanted to be an “abortion destination.” Id. at 27, 47-48, 221 (stating that North

Carolina was considering adopting a 72-hour waiting period, Missouri had a 72-hour waiting

period, and Arkansas had a 48-hour waiting period). The legislature considered the Supreme

Court’s decisions, including Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833 (1992),

upholding the constitutionality of certain statutory requirements relating to abortions. See DX5 at

26, 60-61, 83-84, 127-29, 150-51, 195, 198, 220, 237, 274-75, 277-78.

                A different provision of the Tennessee Code, § 56-7-2355, defines “emergency

medical condition,” but the proposed statute included its own definition of a medical emergency.

Id. at 162-66. The legislature heard testimony that the proposed statute’s medical emergency

provision gave physicians autonomy to determine the proper course of care or treatment for

patients, see id. at 270, 273, but it also heard testimony that the proposed statute’s definition of a

medical emergency was unnecessary, would narrow access to abortion, and was “setting a trap for

doctors across the state of Tennessee” in terms of giving rise to liability. Id. at 236. The legislature

considered whether the proposed statute’s medical emergency exception was so restrictive that it

might interfere with saving patients’ lives. See id. at 17. Rep. Clemmons noted that no testimony

demonstrated a need for a physician to be present at the first appointment. See id. at 233-34.

                The legislature heard testimony from Jeff Teague of Planned Parenthood of Middle

and East Tennessee and Ashley Coffield of Planned Parenthood of Greater Memphis Region. See

id. at 82, 99. Teague indicated that in the previous year, Planned Parenthood in Tennessee had

performed approximately 6,000 abortions. See id. at 119. Teague and Coffield described Planned

Parenthood’s “very strict” and “lengthy” informed consent process, which was required by



                                                  11

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 11 of 136 PageID #: 6519
regulations dealing with informed consent generally in Tennessee. Id. at 49-54, 102, 106-07, 114.

They indicated that “a natural built-in waiting period” resulted in women typically waiting between

four days and two weeks from when they called the clinic to when they obtained the procedure.

Id. at 50, 102, 106-07. Teague stated that “it’s impossible for [women] to schedule an appointment

on the same day that they call.” Id. at 102. Teague and Coffield testified that 35% to 50% of

women who schedule an abortion appointment do not keep that appointment. See id. at 51, 102,

108. Teague testified that the amount of time it takes women to make a decision varies, but “[w]e

know that women spend many hours, days, and often weeks in very thoughtful and prayerful

consideration about what they should do regarding their pregnancies.” Id. at 57, 100-01. Coffield

stated that women spend five to six hours at the clinic and that they “have a lot of time while

they’re there to consider their decision,” in addition to the days or weeks leading up to their

appointment, because Planned Parenthood starts providing information to women during their first

telephone call to the clinic. Id. at 49, 100-01, 107-08.

               Teague stated that Planned Parenthood was opposed to the proposed statute because

the informed consent process was already in place and because the proposed statute would interfere

with the doctor-patient relationship, would limit the delivery of care, and would force women to

delay the procedure after they had made a decision, resulting in a more complicated procedure or

an inability to have the procedure at all. See id. at 54-55. Teague indicated that the proposed

statute would require women to receive information that may not be scientifically or medically

accurate and would create barriers to accessing safe and legal abortions in Tennessee. See id. at

55-56, 82-83, 100, 111. Teague testified that an abortion “is already one of the safest medical

procedures that a woman can receive.” Id. at 100-01. Teague also indicated that the “American

Psychological Association and Psychiatric Association have both issued statements saying that



                                                 12

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 12 of 136 PageID #: 6520
women who go through abortion are no more likely to experience mental health [or substance

abuse] issues than . . . other wom[e]n.” Id. at 83.

               The legislature heard testimony from Susan Dodd, an obstetrician/gynecologist

who had practiced for thirty years in Knoxville. See id. at 99. Dr. Dodd testified that an abortion

“is an extremely safe procedure” that is “much safer than carrying a pregnancy.” Id. at 118. Dr.

Dodd described the informed consent process at her office, which involved “extensive counseling”

that lasted at least two hours. Id. at 108-09, 114-16. She testified that requiring women to return

after 48 hours is “a big burden for the women of Tennessee” because of the need to attend a second

appointment, which necessitates taking additional time off from work, finding childcare, and

paying for gas, which some of her patients did not have money to cover. Id. at 109-10. She stated

that the proposed statute would “very frequently[] postpone the procedure at least one to two

weeks, which makes the procedure more painful,” causes “the woman have to suffer that much

longer, and it is totally unreasonable in my opinion.” Id. at 101-03. Dr. Dodd testified that about

half of her patients choose to have a medication abortion and that the delay in care caused by the

proposed statute is “going to put [some women] in a different category of abortion and limit their

choices.” Id. at 110-11.

               The legislature heard Rebecca Terrell of abortion provider Choices Memphis

describe the clinic’s informed consent process and operations in detail. See id. at 130, 133-34,

145-46, 148-49. Terrell testified that the proposed statute would create an undue burden because

of the cost of lost wages, childcare, and transportation for women to attend a second appointment.

See id. at 131-33. She was aware of no medical reason why physicians, as opposed to other staff,

should have to deliver information about the procedure to patients. See id. at 143.

               The legislature rejected amendments that would have broadened who could provide



                                                 13

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 13 of 136 PageID #: 6521
information to patients, required that the information provided be medically accurate, allowed

information to be provided over the telephone or by “Telehealth” (eliminating the in-person

requirement), made the proposed statute’s requirements inapplicable to victims of rape or incest,

or modified the definition of a medical emergency. See id. at 81-84, 92-97, 183-206, 229-31, 239-

48; see also JX6-JX14.

III.   Trial Proceedings, Summary of Testimony, and Findings of Fact

               The parties presented evidence at trial on two issues: (1) whether § 39-15-202(a)-

(h) places an undue burden on the right of women to obtain a pre-viability abortion, and (2) whether

the statute discriminates against women on the basis of sex and gender stereotypes. All of the

parties’ motions in limine to disqualify one another’s witnesses are denied. The parties’ motions

in limine to exclude one another’s exhibits are denied, except that defendants’ motion in limine to

exclude plaintiffs’ journal articles, books, and similar materials [docket entry 166] is denied as

moot (as indicated by plaintiffs in their response [docket entry 194]), and defendants’ motion in

limine to exclude a working paper [docket entry 208] is granted. See Tr. 9/23/19 (Vol. 1) pp. 13-

14.

               Plaintiffs called obstetrician-gynecologist Sarah Wallett as their first witness. Dr.

Wallett testified that on June 8, 2018, Planned Parenthood Greater Memphis Region (“PPGMR”)

and Planned Parenthood of Middle and East Tennessee (“PPMET”) merged to form Planned

Parenthood of Tennessee and North Mississippi (“PPTNM”). 8 See Wallett, Tr. 9/23/19 (Vol. 1)

pp. 32-33. PPTNM provides abortion services at four health centers: two in Memphis (formerly

PPGMR), one in Nashville (formerly PPMET), and one in Knoxville (formerly PPMET). PPTNM



       8
         Dr. Wallett became the chief medical officer of PPTNM at the time of the merger. See
Wallett, Tr. 9/23/19 (Vol. 1) p. 34. Prior to that, she was the medical director of PPGMR. See id.


                                                14

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 14 of 136 PageID #: 6522
provides approximately 6,500 abortions per year. See id. at 39, 121, 123.

               Dr. Wallett testified that PPTNM provides medication abortions up to 10 weeks

LMP 9 and surgical abortions up to 19 weeks and 6 days LMP (the latest gestational age cutoff that

is permitted for surgical abortions in Tennessee). See id. at 38, 41-42. One health center in

Memphis and the health center in Nashville offer both medication and surgical abortions. See id.

at 38. The other health center in Memphis and the health center in Knoxville offer only medication

abortions; however, the health center in Memphis has temporarily suspended this service. Id. at

38-39. Dr. Wallett stated that it was suspended because “in efforts to make sure access is

maintained, . . . all of the abortion [procedures have] been moved to one health center so the other

health center can focus on family planning only.” Id.

               Dr. Wallett explained that “a medication abortion involves a woman taking two

medications in order to pass a pregnancy. She will typically take one medication in the clinic, a

medication called mifepristone, and then a second medication [called misoprostol] at home,

typically anywhere up to 48 hours after the first pill.” Id. at 39. The patient will “experience

cramping and bleeding at home,” which “is very equivalent to what a woman might experience

with a miscarriage.” Id. at 40. A medication abortion does not require sedation and is available

up to 10 weeks LMP. See id. at 40, 42. Many patients “strongly prefer[]” a medication abortion

for various reasons: to avoid a procedure or sedation, because its resemblance to a miscarriage

makes it seem “more natural,” or because for certain patients it is medically safer than a surgical

abortion. Id. at 42. A medication abortion would be the medically preferred option for patients

with fibroids or benign uterine tumors or for those with a history of uterine surgery or scarring.



       9
         Plaintiffs indicate that “‘LMP’ denotes the first day of a pregnant woman’s ‘last menstrual
period.’ It is the standard measure of gestational age used by medical professionals.” SAC ¶ 14
n.1. Defendants do not dispute the meaning or usage of this term.
                                                15

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 15 of 136 PageID #: 6523
See id. at 43-44. Dr. Wallett testified that many women with a history of sexual trauma prefer a

medication abortion because they “find any pelvic exams re-traumatizing.” Id. at 43.

                A surgical abortion “involves a patient undergoing a simple aspiration procedure,

usually lasting about five minutes, to remove the contents of her uterus. That procedure may

involve sedation,” and it may be done as an outpatient procedure. Id. at 40. As a pregnancy

progresses, this procedure may take more time and require additional skills, training, and

equipment. See id. at 40-41, 43, 82. Dr. Wallett testified that “[a]lthough surgical abortion at all

times remains very safe, the risk of surgical abortion does go up as the pregnancy gestational age

increases.” Id. at 41-42. After 16 or 17 weeks LMP, a surgical abortion “may typically involve a

two-day procedure, so the woman must come in one day to receive medications or procedures to

help prepare her cervix for the abortion, and then return . . . a second day for that procedure.” Id.

at 42. This two-day procedure became a three-day procedure when § 39-15-202(a)-(h) went into

effect. See id. at 44.

                Dr. Wallett testified that “[a]ll types of patients” seek abortion care at PPTNM for

various reasons and that “[i]t’s impossible to name all of the different types of patients that we

take care of.” Id. at 45-46. “Women of all income levels obtain abortions, but abortion is more

common among women with lower income levels, and we did see that at PPTNM.” Id. at 46. As

with other doctors’ appointments, patients commonly do not attend a first or second appointment

for abortion care, but the frequency of “no-shows” for the second appointment is “significantly

less” than for the first appointment. See id. at 85-88. Dr. Wallett testified that between June 13,

2012, and June 30, 2015 (before the challenged statute went into effect on July 1, 2015),

approximately 483 patients obtained an abortion-related ultrasound at PPGMR but did not obtain

an abortion there. See id. at 114; see also JX53 at 10. Between July 1, 2015, and January 31,



                                                 16

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 16 of 136 PageID #: 6524
2018, approximately 729 patients obtained an abortion-related ultrasound at PPGMR but did not

obtain an abortion there. See Wallett, Tr. 9/23/19 (Vol. 1) p. 113; see also JX53 at 2-3, 10; JX57

at 2-3, 9-10 (approximately 309 patients between August 1, 2018, and December 31, 2018,

obtained an abortion-related ultrasound at PPGMR but did not obtain an abortion there).

               Dr. Wallett stated that “[i]t’s impossible to know why patients no-show[]” for an

appointment because there are many possible reasons for this: patients could have an appointment

elsewhere, be no longer seeking abortion care, be uncertain, be unable to return to the clinic due

to logistics, or be ineligible to return because of a miscarriage, an ectopic pregnancy, a pregnancy

that is too far along, or because they are not actually pregnant. Wallett, Tr. 9/23/19 (Vol. 1) pp.

85-87, 114-15, 132, 145-46. As a result, the number of patients who are conflicted about the

abortion decision is not directly correlated with the number who do not return for a second

appointment. Id. at 145-46. PPTNM does not track the reasons for “no-shows” out of respect for

patients’ privacy and because it is irrelevant to their medical care. Id. at 86-87. PPGMR did not

track these reasons either. See JX53 at 3; JX57 at 3-4.

               Dr. Wallett testified that it is her legal and “ethical obligation [as a physician] to

make sure patients understand any procedure that they’re undergoing” and that “[i]t’s also

important as part of our mission at Planned Parenthood, [for] patients to have all information

available to them to make informed choices.” Wallett, Tr. 9/23/19 (Vol. 1) pp. 51, 146. Prior to

§ 39-15-202(a)-(h) taking effect, a patient who would appear at one of the Memphis health centers

would meet with a trained patient educator for approximately thirty minutes. See id. at 48-49. The

patient educator would obtain the patient’s history and provide information regarding options,

abortion, contraception, as well as counseling and community resources. See id. The patient

would discuss her decision with the patient educator, who would conduct a decision assessment



                                                17

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 17 of 136 PageID #: 6525
and screen for coercion. See id. at 49. The assessment and screening would involve the patient

educator asking the patient about her decision, if she has support in her decision, and if she is being

pressured to make a certain decision about her pregnancy. See id. at 49-50, 52. A patient would

receive “an extensive packet of materials to also review in writing.” Id. at 49. These materials

would be given to the patient at check-in, would be reviewed with the patient educator, and would

be signed by the patient to indicate she understood the information. See id. at 61-69; PX1. The

patient would have an ultrasound at her visit, with the opportunity to view it and the option to

receive a picture of the ultrasound. See Wallett, Tr. 9/23/19 (Vol. 1) p. 60.

               After meeting with the patient educator, the patient would meet individually with

the physician for approximately ten minutes, depending on the patient’s needs, questions, and

concerns. See id. at 50-51. The physician would “confirm informed consent for the procedure and

that the patient understood the risks, benefits, and all the alternatives of proceeding.” Id. at 51.

This would involve reviewing the patient’s medical history, counseling the patient about medical

concerns, answering her questions, and “always review[ing] the patient decision assessment and

assur[ing] that the patient was firm in her choice to have an abortion” “by asking the patient if she

was confident of her decision, if she has support in her decision, and [if] she had any concerns

about proceeding.” Id. at 50-51.

               Patient educators who were uncomfortable with a patient’s responses about her

decision would ask the physician to do some additional screening “to ensure that the patient[] w[as]

making decisions on [her] own and . . . w[as] clear about the decision-making process.” Id. at 50.

Patients who were unsure of their decisions would receive counseling, would be encouraged to

take more time, and would not have the abortion on that day. See id. at 59, 70-71. Patients who

changed their minds about the abortion would be free to leave the facility. See id. at 59. Patients



                                                  18

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 18 of 136 PageID #: 6526
who were unsure or who changed their minds would be given information on prenatal care,

parenting, and adoption. See id. at 59, 69.

                After § 39-15-202(a)-(h) went into effect, the counseling and informed-consent

process at the Memphis health centers stayed largely the same. Now the patient meets with the

patient educator and the physician at her first appointment, “with the addition of making sure that

the physician provide[s] the state-mandated information as well.” Id. at 60. The patient returns at

least 48 hours later for her second appointment, where her medical history and her decision are

“reverif[ied]” before proceeding with the abortion. Id. at 61. Dr. Wallett testified that apart from

the physician providing the patient with the state-mandated information, the only other change is

the addition of a document entitled “Patient Acknowledgement of Physician Counseling” to the

written materials given to the patient at check-in. Id. at 61-63, 65-66, 70; PX1. This document

contains the state-mandated information and is signed by the patient to confirm that she waited at

least 48 hours before obtaining the abortion. See Wallett, Tr. 9/23/19 (Vol. 1) p. 70.

                Dr. Wallett testified that the Memphis health centers record patients’ decision

assessments – i.e., the conversation about decision-making and how patients feel about the

decision – in their electronic health records. See id. at 52. These records show whether the patient

“described being confident and clear in her decision”; the patient “describe[d] being sad, angry, or

ambivalent, but clear in her decision to have an abortion”; the patient was “confused, conflicted,

or undecided”; or the patient was “clear that she did not want to have an abortion.” Id. Dr. Wallett

stated that prior to § 39-15-202(a)-(h) taking effect, “most of the patients [at the Memphis health

centers] were very, very clear about their decision at the time that they arrived at the health center.”

Id. at 52-53. She stated that many patients had already consulted with partners, families, friends,

or religious leaders and that they had enough time to consider their options prior to their



                                                  19

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 19 of 136 PageID #: 6527
appointment because “[p]atients start thinking about their options for pregnancy long before they

enter the doors of the health center.” Id. at 53. Information from PPGMR’s electronic health

records shows that before and after § 39-15-202(a)-(h) took effect, “more than 97 percent” of

patients were “confident and clear” in their decisions, and “a very small percentage” of patients

were uncertain. 10 Id. at 57; see also JX53 at 8-9; JX56 at 13; JX57 at 8. Dr. Wallett testified that

“most women are very confident of their decision when they come in to have an abortion” and for

these women, any delay is not medically necessary and has no medical benefit. Wallett, Tr.

9/23/19 (Vol. 1) p. 71, 107. To the contrary, the medical risks increase as gestational age increases.

See id. Women who are uncertain “always have the option to not proceed” with the procedure.

Id. In her experience, having treated thousands of abortion patients, Dr. Wallet has not observed

patients express regret after the procedure. See id. at 144.

               After § 39-15-202(a)-(h)’s enactment, wait times for appointments increased. See

id. at 73. Before it took effect on July 1, 2015, patients had to wait one to two weeks between

scheduling the appointment and having the procedure. See id. After it took effect, patients must

wait two to three weeks for the first appointment. See id. They then must wait an additional one

to two weeks between the first and second appointments. See id. at 74. The wait times are

generally longer in Memphis than in Nashville or Knoxville and depend on whether the patient is

receiving a medication or surgical abortion. See id. at 74-75. Increased wait times can affect

patients’ eligibility for a medication abortion or make it impossible for them to have a surgical



       10
           These percentages are based on data from the Memphis health centers prior to the
PPGMR/PPMET merger on June 1, 2018, and data from all four PPTNM health centers after the
June 1 merger. See Wallett, Tr. 9/23/19 (Vol. 1) p. 58. From November 2013 to June 2015, 99.9%
of patients at PPGMR were clear in their decisions; from July 2015 to January 2018, 99.6% of
patients were clear in their decisions; from February 2018 to July 2018, 98.4% of patients were
clear in their decisions; and from August 2018 to December 2018, 97.4% of patients were clear in
their decisions. See PDX1 (referencing JX53 at 8, JX56 at 12, JX57 at 8).
                                                 20

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 20 of 136 PageID #: 6528
abortion before the facility’s gestational age cutoffs for these procedures expires. See id. at 75-76.

               Dr. Wallett noted an increase in the gestational ages in abortion patients after § 39-

15-202(a)-(h) went into effect. See id. at 92. In 2014, prior to its enactment, 119 women obtained

an abortion in the fourteenth week of pregnancy. See id. at 94; see also JX49 at 14. In 2016, after

its enactment, 215 women obtained an abortion in the fourteenth week of pregnancy, and 45

women obtained an abortion in their fifteenth week of pregnancy. 11 See Wallett, Tr. 9/23/19 (Vol.

1) p. 94; see also JX49 at 14. In 2017, 151 women obtained an abortion in the fourteenth week of

pregnancy, 143 in the fifteenth week, 24 in the sixteenth week, 12 18 in the seventeenth week, and

1 in the eighteenth week. See Wallett, Tr. 9/23/19 (Vol. 1) p. 94; see also JX49 at 14. Dr. Wallett

testified that delays in abortion care increase the procedure’s risks. See Wallett, Tr. 9/23/19 (Vol.

1) p. 95. Delays in abortion care may also negatively affect the health of patients who have certain

medical conditions, such as hypertension and prior uterine surgery, because these patients are at

risk of their condition worsening as gestational age increases. See id. at 95, 97-99; see also JX53;

JX56; JX57.

               Dr. Wallett observed that it is “very difficult” for patients to attend two

appointments because each appointment involves handling numerous logistics – i.e., taking time

off from work, arranging childcare, finding transportation, and coordinating with others. Wallett,

Tr. 9/23/19 (Vol. 1) p. 75. In Dr. Wallett’s experience, patients must manage additional logistics

if they are traveling long distances from home to a clinic. See id. at 99-100. Information from

PPGMR’s electronic records database demonstrates that between July 2015 and December 2018,



       11
        In May 2016, PPGMR increased its gestational age cutoff from 14 weeks and 6 days
LMP to 15 weeks and 6 days LMP. See JX49 at 14.
       12
        In October 2017, PPGMR increased its gestational age cutoff from 15 weeks and 6 days
LMP to 17 weeks and 6 days LMP. See JX49 at 14.
                                                 21

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 21 of 136 PageID #: 6529
with respect to patients who resided within Tennessee, 13 626 patients resided between 50 and 100

miles from the PPGMR or PPTNM facility where they obtained care, and 489 patients resided at

least 100 miles from the PPGMR or PPTNM facility where they obtained care. 14 See JX53 at 9;

JX56 at 13-14; JX57 at 9. With respect to patients who resided outside of Tennessee, 1,087

patients resided between 50 and 100 miles from the PPGMR or PPTNM facility where they

obtained care, and 674 patients resided at least 100 miles from the PPGMR or PPTNM facility

where they obtained care. See JX53 at 9; JX56 at 13-15; JX57 at 9. In addition to involving

additional logistics, attending two appointments puts patients who are victims of intimate partner

violence “at increased risk of having the people who are perpetrators of that violence know why

they’re there and increases the risk of becoming unsafe.” Wallett, Tr. 9/23/19 (Vol. 1) p. 102.

               Dr. Wallett testified that § 39-15-202(a)-(h) has created operational difficulties for

the Memphis health centers. See id. at 72. Seeing each patient twice requires additional clinic

hours, clinic time, and staff time. See id. at 72-73, 89. In May 2017 “PPGMR opened a second

health center in Memphis in part to accommodate the increased need for abortion appointments,”

which “helped” but did not significantly reduce appointment wait times. Id. at 77. The Memphis

health centers adjusted their hours and number of appointment slots to fit in as many patients as

possible, and they increased the number of days per week that they performed abortions, from two

days and every other Saturday before the statute was enacted, to four to five days per week after it




       13
         The data that is from before the merger on June 1, 2018, includes patients at the Memphis
health centers only. The data that is from after the June 1 merger includes patients at all four
PPTNM health centers.
       14
           In providing this information in response to an interrogatory, PPGMR explained that
“[t]hese distances were calculated using the county of residence of the patient, and the approximate
driving distance from the county seat to the PPGMR health center where that patient obtained
care.” JX53 at 9; JX56 at 14.
                                                22

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 22 of 136 PageID #: 6530
was enacted. See id. at 77, 85. Additional physicians and staff were hired, 15 and the Memphis

health centers increased the gestational age limits for medication and surgical abortions. 16 See id.

at 78, 80-81, 92. By requiring abortion patients to attend two appointments, the statute also caused

the Memphis health centers to increase their prices by approximately $125 per procedure. See id.

at 89, 91; see also PX3; PX4.

               The Court finds Dr. Wallett’s testimony to be fully credible and gives it great

weight. She testified convincingly that an abortion is a safe procedure whose risks increase as

gestational age increases, particularly for women with certain medical conditions. Abortion is

“more common” among women with lower incomes. Id. at 46. “[M]ore than 97 percent” of

patients are “confident and clear” in their decisions when they arrive at the Memphis health centers,

which have an extensive informed consent process that remained largely unchanged after § 39-15-



       15
           Dr. Wallett testified that it is challenging for Planned Parenthood to recruit physicians
and non-physician staff because “[b]eing a physician who works at Planned Parenthood and an
abortion provider in Tennessee is difficult,” and physicians “face a lot of stigma, harassment, and
fear of harassment.” Wallett, Tr. 9/23/19 (Vol. 1) p. 78. Dr. Wallett indicated that she has faced
harassment at the health center and has “not been welcomed into all medical communities in
Tennessee because of the work that I do.” Id. at 78-79. As a result, “Planned Parenthood has
taken many steps to recruit physicians, including sign-on bonuses, moving expenses, repayment
of student loans, support of continuing medical education, paying for travel and transportation.”
Id. at 79. Dr. Wallett stated that “while those things have been somewhat successful, we remain
in a place where additional providers are difficult to recruit.” Id. Non-physician staff members
also face harassment, such as protesters yelling at them as they walk into the clinic. See id. at 80.
Dr. Wallett stated that a protester “appear[ed] at one of our clinics carrying a handgun, which he
is legally allowed to do in Tennessee, but which, of course, sparked a lot of fear in our clinic staff
to continue to walk through those doors.” Id.
       16
          After the statute in question went into effect, the Memphis health centers increased the
gestational age limit for a medication abortion from 9 weeks LMP to 10 weeks LMP. See Wallett,
Tr. 9/23/19 (Vol. 1) p. 92. As for surgical abortions, in May 2016, the Memphis health centers
increased the gestational age limit from 14 weeks and 6 days LMP to 15 weeks and 6 days LMP.
In October 2017, they increased the gestational age limit to 17 weeks and 6 days LMP. In
December 2017, they increased the gestational age limit to 19 weeks and 6 days LMP. See id. at
81. These changes were made to the gestational age limit for a surgical abortion “to increase
access to abortion in the second trimester.” Id.
                                                 23

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 23 of 136 PageID #: 6531
202(a)-(h) was passed. Id. at 57. Patients who are uncertain “always have the option to not

proceed.” Id. at 71, 107. Dr. Wallett has treated thousands of abortion patients, and none has

expressed regret after the procedure. It is “impossible” to know why some patients do not return

for a second appointment because there are many possible reasons for this, which PPGMR and

PPTNM do not track. Id. at 85-87, 114-15, 132, 145-46. Since § 39-15-202(a)-(h) was enacted,

patients must overcome numerous logistics to attend two appointments, especially if they are

traveling long distances, and wait times for appointments have almost tripled (from waiting one to

two weeks between scheduling the appointment and having the procedure to waiting three to five

weeks between scheduling the first appointment and having the procedure at the second

appointment). These delays contribute to a larger number of abortions being performed at later

gestational ages, and this increases the medical risks to patients. Delays may eliminate patients’

eligibility for a medication abortion or for a surgical abortion in Tennessee entirely. The Memphis

health centers’ operational changes to increase abortion access following the enactment of § 39-

15-202(a)-(h) have not significantly reduced wait times.

               Plaintiffs’ next witness was University of Miami professor Kenneth Goodman,

Ph.D., the founder and director of a university ethics institute and the chair of a hospital ethics

committee. See Goodman, Tr. 9/23/19 (Vol. 1) pp. 148-49, 151. Dr. Goodman defined informed

consent, also referred to as valid consent, as “the way by which free people are able to control

what happens to them.” Id. at 163, 165-66. He testified that “[t]he criteria and standards for

informed consent are well established and universally agreed on.” Id. at 154. He explained that

in bioethics, 17 informed consent has five elements:         (1) disclosure, (2) understanding, (3)



       17
           Dr. Goodman clarified the difference between medical ethics and bioethics. He stated
that “medical ethics applies to the practice of physicians or medics . . . ; that is to say, the actual
act of practicing medicine as opposed to, for example, nursing ethics, which would apply to nursing
                                                  24

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 24 of 136 PageID #: 6532
voluntariness, (4) competence, and (5) consent. See id. at 165. These five elements can be reduced

to three: (1) adequate information, (2) capacity, and (3) voluntariness. See id. at 166-67, 169.

Adequate information refers to information that “a reasonable person would need” to make a

decision.   Id. at 166-67.    Capacity refers to “the ability to understand and appreciate that

information.” Id. at 167. And voluntariness refers to a lack of coercion or undue influence in

agreeing or consenting, in this case, to a procedure. See id. These elements remain the same

regardless of the tools or method used for the informed consent process. See id. at 185.

               In the medical context, adequate information may include information about what

the treatment or procedure consists of, as well as its risks, its potential benefits, and alternatives.

See id. at 166, 169. Adequate information is “fundamental to autonomy, i[s] fundamental to self-

determination, and it undergirds many of the liberties we enjoy in this country.” Id. at 170, 175.

Dr. Goodman indicated that “[s]eeking out the best way to obtain . . . valid consent is a signal of

respect for [a person’s] autonomy and self-determination,” id. at 177, and that informed consent is

a process, as opposed to a specific event, with opportunities to ask questions and to present new

information that is relevant to the decision. See id. at 178. The purpose of having a patient sign

an informed consent form is to document that the exchange of information has been completed

successfully. See id. at 229. Dr. Goodman testified that his views on the essence of informed

consent are shared by leading medical associations, such as the American Medical Association

and American College of Obstetricians and Gynecologists (“ACOG”). See id. at 170-73, 175-78.

Factors that could impact the informed consent process include the complexity of the information;




practice and so forth.” Goodman, Tr. 9/23/19 (Vol. 1) p. 162. Meanwhile, “[b]ioethics is an
inclusive and much larger term, so it would include . . . medical ethics, nursing ethics, [and] human
subjects protection ethics.” Id. “Bioethics has to do with consent . . . to be touched with a good
intention by a trained professional.” Id. at 244.
                                                  25

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 25 of 136 PageID #: 6533
a patient’s educational level, language skills, and social and economic status; and the context in

which this process occurs. See id. at 179-80.

               Dr. Goodman testified that § 39-15-202(a)-(h) is unnecessary and undermines

“autonomy, [the] doctor-patient relationship, and the very idea of informed consent.” Id. at 189.

He questioned “what problem it was actually designed to solve” because “the laws of Tennessee

and all our states require that informed consent be obtained from patients before medical

interventions.” Id. at 161. Prior to this statute taking effect, plaintiffs were obligated by other

statutes to follow standard professional practices for obtaining informed consent. 18 See id. at 196.

Because these other statutes already require informed consent, Dr. Goodman expressed concern

that the 48-hour waiting period that applies only to abortions undermines patient autonomy and

intrudes on the physician-patient relationship. Id. at 161. Section 39-15-202(a)-(h) has this effect

because “[i]f I’m an autonomous agent and I understand and appreciate the risk of the case, to say,

well, you can’t go through it now, is insulting and patronizing is what I could argue.” Id. at 181.

               Regarding the impact of § 39-15-202(a)-(h) on the physician-patient relationship,

Dr. Goodman stated:

               I think[] it’s a little bit like requiring the physician to cross . . . her fingers
               behind her back and she’s saying, here’s the deal, here are the risks, benefits,
               alternatives. The law requires informed consent, and we’ve done this, and
               the patient says, I’m ready now, and the physician then has to say, but, as a


       18
          Dr. Goodman indicated that a different Tennessee statute, Tenn. Code Ann. § 39-15-202
(effective July 1, 2012, to June 30, 2015) applied specifically to abortion and required physicians
to “follow [the] professional practice for consent.” Goodman, Tr. 9/23/19 (Vol. 1) pp. 195-96;
JX2. Subsection (a)(1) provides that “[a]n abortion otherwise permitted by law shall be performed
or induced only with the informed written consent of the pregnant woman, given freely and without
coercion. Such consent shall be treated as confidential.” Goodman, Tr. 9/23/19 (Vol. 1) p. 195;
JX2. Another Tennessee statute, Tenn. Code Ann. § 29-26-118, imposes liability for the failure
to supply appropriate information in obtaining informed consent. See Goodman, Tr. 9/23/19 (Vol.
1) pp. 193-95; JX3. On cross-examination, Dr. Goodman did not dispute that § 29-26-118 sets the
burden of proof for medical malpractice claims and is not designed to regulate the practice of a
profession. See Goodman, Tr. 9/23/19 (Vol. 1) p. 240.
                                                  26

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 26 of 136 PageID #: 6534
               matter of fact, the law in Tennessee and other states, . . . says, we’re not
               done yet. The law says you and I, in this relationship, are inadequately able
               to make a decision that meets the criteria for consent. You need to go away
               and come back.

Id. 190-91. Regardless of the duration of the delay (i.e., whether it is 24, 48, or 72 hours), a delay

that is “illicit and inappropriate” communicates “that we don’t trust the medical profession to be

able to get this right, even though we’ve managed to license them according to good general

medical practice.” Id. at 191.

               The challenged statute “has the effect of undermining the very idea of the informed-

consent process,” id. at 161, 181, and “the protections against bodily integrity infringements.” Id.

at 179. Section 39-15-202(a)-(h) undermines the informed consent process because it “suggest[s]

that there is one way, and only one way to do [informed consent]” and that “something else [other

than what is part of standard medical practice] needs to be done.” Id. at 180-81. Further:

               If, in fact, for standard medical procedures, a patient needs to be able to
               understand and appreciate the information and be capacitated and be
               making a voluntary decision, then I do not understand why any addition to
               that or complication of that or embellishment of that would either improve
               the process, improve the research, or provide for better medical care.

Id. at 161-62. Dr. Goodman testified that “the professional standards [and] the philosophical

underpinnings of informed consent have been effective for protecting the rights of patients if

followed appropriately for a very long time” and “anything that interferes with that is, therefore,

subversion of that bodily integrity.” Id. at 179. Section 39-15-202(a)-(h) “sullies, violates, [and]

impedes an adequate consent process.” Id. at 182.

               Dr. Goodman found it to be a “mystery” “[w]hy any particular embellishment or

addition to the standards would be required for one procedure and not another.” Id. at 179. He

testified that “[t]here’s nothing unique at all about abortion that would require an alteration in the

standards for informed consent,” id. at 182, and nothing “ethically distinctive about the role of

                                                 27

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 27 of 136 PageID #: 6535
consent when it comes to abortion,” as compared with other medical procedures, that affects the

standards or validity of the informed consent process. Id. at 193. Dr. Goodman noted the lack of

evidence that imposing a waiting period requirement for abortion, but not other procedures, results

in better outcomes. See id. at 189. He is not aware of another medical procedure “where consent

is discussed in th[e] granularity” required by § 39-15-202(a)-(h). Id. at 221. He stated that “if we

were so concerned about the credibility of the consent process, we would do it before all

neurosurgery, heart surgery, and organ transplant surgery.” Id. at 192-93. The only other

mandatory waiting period requirement he is aware of applies to Medicaid patients desiring to

undergo a sterilization procedure. See id. at 191-92.

               Dr. Goodman testified that the statute’s requirements “that take it out of the typical

context of obtaining valid consent” include an in-person meeting, that the physician be present for

the meeting, and a delay in obtaining the procedure after the consent process has been completed

successfully. Id. at 182-83. His concern with the in-person meeting requirement is that there are

many tools for achieving informed consent (e.g., video, video conference, internet), and what is

most effective depends on the patient population. See id. at 183-86. “In other words, there’s no

required algorithm for delivering the situation that’s essential to the consent process.” Id. at 184.

Dr. Goodman’s concern with the component requiring the physician’s presence is that in some

cases, depending on the patient population, this “may actually impede consent,” such as if a patient

is intimidated by a physician’s social standing and profession. Id. at 186. He testified that “there’s

nothing about the integrity of the consent process that requires the physical presence of a physician

[or any particular individual] for its credibility and reliability.” Id. at 186-87. Dr. Goodman’s

concern with the required delay in obtaining the procedure is that this requirement does not seem

to be based on evidence that supports a 48-hour delay “or any number of hour[s] of delay.” Id. at



                                                 28

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 28 of 136 PageID #: 6536
188. Dr. Goodman explained:

               [A]ny law that would say that after you’ve obtained consent, after you’ve
               had the relationship that’s governed by statute already, after a patient makes
               a voluntary autonomous choice, the idea that someone would say, time out
               for two days, go away and come back, strikes me as totally undermining the
               consent process, the doctor-patient relationship, and what we thought
               counted as autonomy.

Id.

               Dr. Goodman could think of no benefits to delaying medical care to patients who

have already provided valid consent. See id. He testified that having patients return at least two

days later “is not voluntary” for informed consent purposes. Id. at 225. Dr. Goodman reviewed

plaintiffs’ informed consent process, prior to the enactment of § 39-15-202(a)-(h), and found it to

be “adequate and exemplary.” Id. at 197. He also expressed concern that the process is now

“impeded” by the statute in question. Id. Additionally, “the entire point of the consent process”

is that patients can change their minds if they no longer wish to have a procedure, and this would

be the case even if § 39-15-202(a)-(h) did not exist. Id. at 244.

               The Court finds Dr. Goodman’s testimony to be fully credible and gives it great

weight. He testified convincingly that § 39-15-202(a)-(h) undermines patient autonomy, the

doctor-patient relationship, and the informed consent process. Before the statute was enacted,

Tennessee laws already required medical professionals to obtain informed consent before

performing any medical procedure, including abortion. Nothing about abortion requires the

informed consent process to be altered or prolonged, and there is no evidence that a mandatory

waiting period for this medical procedure, but not others, improves outcomes.             Plaintiffs’

procedures for obtaining informed consent were fully adequate before the challenged statute was

enacted. That statute not only does not improve upon those procedures but actually interferes with

obtaining informed consent by imposing a “one size fits all” model on a process that should be

                                                 29

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 29 of 136 PageID #: 6537
tailored to the patient and her individual circumstances. Dr. Goodman’s opinions concerning

informed consent, which the Court adopts, are applicable to all medical procedures and are not

undermined by the fact that the literature on informed consent that Dr. Goodman reviewed for

purposes of forming his opinions did not address informed consent in the context of abortion. Dr.

Goodman testified that in bioethics “the absence of literature on point in a particular case is not an

impediment to arriving at a reasoned decision that can be useful and acclaimed by all parties.” Id.

at 157-58. He stated that “mapping rules” exist for taking “foundational principles, what we’ve

learned about them and their applicability and how best practices follow from them” and applying

them “to a novel case.” Id. at 158.

               The executive director of Choices Memphis (“Choices”), Rebecca Terrell, testified

that this organization provides reproductive healthcare services, including medication abortions

up to 10 weeks LMP and surgical abortions up to 15 weeks LMP. See Terrell, Tr. 9/23/19 (Vol.

1) pp. 246-47, 249. In addition to § 39-15-202(a)-(h), Choices is subject to “all the laws that

govern any kind of medical practice or medical care,” regulations specific to abortion care, and

regulations that apply to it as a licensed ambulatory surgical center. Id. at 252-53. Choices’

website provides information about the different procedures, what to expect, and frequently asked

questions. See id. at 269-70.

               Terrell testified that most of Choices’ patients are between eighteen and thirty-five

years old and that “[w]e see people from all classes, all races, religions.” Id. at 249. She testified

that Choices has “many lower-income patients,” with about 80% of them qualifying for “some

kind of financial assistance for their [abortion] medical care,” which Choices attempts to obtain

from various sources. Id. at 250, 287-88. Choices helps patients cover the cost of medical care

but not associated costs such as travel expenses or lost wages. See id.



                                                 30

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 30 of 136 PageID #: 6538
                 Prior to § 39-15-202(a)-(h) taking effect, an abortion patient at Choices would have

her vital signs taken, would have her pregnancy confirmed, and would see a trained patient

educator, who is a college graduate. See id. at 254-55. The patient educator would speak with the

patient about how she is feeling, whether she is certain of her decision, and whether she needs

additional information or more time. See id. at 255, 261. The patient educator would describe the

processes for a medication abortion and a surgical abortion, ensure that the patient understood this

information, and ask her which of the two she preferred. See id. at 255. The patient educator

would also gather information that the physician needs prior to treatment. See id. In addition, the

patient educator would discuss family planning options with the patient. See id. at 255. A patient

who decided to proceed with the abortion after the conversation with the patient educator would

then have lab work done, have an ultrasound, and meet with the physician before the procedure

was performed. See id. at 256. The physician would ask the patient if she had any questions, if

she understood the procedure she was there for, if anyone was coercing her, and if she was making

the decision on her own to have the procedure. See id. If appropriate, the physician would then

perform the procedure. See id.

                 Patient educators would assess decisional certainty through questions and “by

noting any sort of affect or if the patient seemed upset.” Id. This conversation was accompanied

by a written “Patient Concerns Form,” whose format has evolved over time. Id. at 257; see JX36.

The form acts as a “conversational guide,” ensures the completeness of patient educators’

conversations with patients, and allows patients to identify how they are feeling, for example, by

circling depictions of emotions. Terrell, Tr. 9/23/19 (Vol. 1) pp. 257-58; see JX36. Terrell

indicated that

                 there’s some confusion sometimes about if a patient is upset, that means
                 she’s not sure she wants a procedure, and that’s not it at all.

                                                  31

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 31 of 136 PageID #: 6539
               Often, a patient will be upset that this is a decision she wished she might
               not have to make or that she wished her partner was more supportive of or
               that she wished she knew how she was going to pay for it. It’s a lot of
               reasons that they might be emotionally upset and still very confident that
               this is the decision that they want to make about the pregnancy.

Terrell, Tr. 9/23/19 (Vol. 1) p. 256-57. The “Patient Concerns Form” is also used to ask patients

about potential stressors, such as financial responsibilities and parenting and family-relationship

issues, in order to identify specific referral needs. Id. at 258-59; see JX36. Choices keeps “an

ongoing rolling list” of referrals or resources “for helping [patients] in other areas of their lives”

that generally patient educators share with patients. Terrell, Tr. 9/23/19 (Vol. 1) p. 259-60; see

PX10.

               Terrell testified that “it was standard practice that if . . . patient[s] showed any

reservation, they didn’t get a procedure that day” and would have the option to return on a different

day. Terrell, Tr. 9/23/19 (Vol. 1) p. 261. Patients would “rare[ly]” change their minds on the day

of the procedure, “but they did.” Id. at 264. When this happened, they would not have the

procedure done on that day and would be refunded the cost of any services that were paid for but

not received. See id. Another reason patients might not have the procedure is that they miscarried

after scheduling an appointment. See id. Patients who expressed an interest in carrying the

pregnancy to term would be offered an opportunity to speak with the midwife at Choices. See id.

at 262. When this situation arose before Choices had its own midwifery practice, patients would

be provided with information about resources for prenatal care, parenting classes, baby supplies,

domestic violence, and adoption. See id. at 262-63; see PX9. Terrell testified that Choices has

had patients switch from abortion care to midwifery care, and from midwifery care to abortion

care, “[s]o women are making these decisions, and they are capable of making these decisions.”

Terrell, Tr. 9/23/19 (Vol. 1) p. 262-63.

                                                 32

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 32 of 136 PageID #: 6540
               Patient educators at Choices would also screen for possible coercion. See id. at

260. Patients who expressed that someone is coercing them were told that “the law protect[s]

them” and that “no one was allowed to coerce them or force this decision on them.” Id. at 260-61.

They would have a private conversation with Choices’ clinic coordinator, and the procedure would

not be performed if they were not comfortable making the decision on their own. See id. at 261.

Patients who decided not to proceed with the procedure would be refunded any fees they had paid,

and Choices would ensure they were safe in leaving the premises. See id.

               Before § 39-15-202(a)-(h) took effect, patients would spend five to six hours at the

clinic, with the procedure itself lasting five to ten minutes. See id. at 264-65. The wait time for

an appointment at Choices was between one week and two weeks, and there were no “walk-in”

appointments for abortion care. Id. at 265.

               Certain aspects of Choices’ services remained largely unchanged by § 39-15-

202(a)-(h). A patient still meets with a patient educator at her first appointment, and the substance

of their conversation is “primarily the same.” Id. at 268. The patient educator goes over a revised

version of the Patient Concerns Form with the patient, and the revised form has her write down

how she feels. See id. at 267; see JX34. The patient educator still asks about coercion and topics

such as reproductive life goals, family planning, and the need for assistance with other issues. See

Terrell, Tr. 9/23/19 (Vol. 1) pp. 267-68. Choices continues to provide patients with a list of

resources. See id. at 260. The counseling and informed consent process changed as a result of the

statute in that some of the counseling and informed consent information that was previously

covered by the patient educator is now delivered by a physician. See id. at 265, 267. The only

portion of the state-mandated information Choices would not otherwise provide to patients is that

which relates to possible viability after 22 weeks since conception or 24 weeks LMP. See Terrell,



                                                 33

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 33 of 136 PageID #: 6541
Tr. 9/23/19 (Vol. 1) p. 266; see Tenn. Code Ann. § 39-15-202(b)(3). Terrell explained that because

Choices provides abortion services only until 15 weeks LMP, that information is “irrelevant to our

patients.” Terrell, Tr. 9/23/19 (Vol. 1) p. 266.

               At a patient’s second appointment (the day of the procedure), the physician reviews

a form with the patient entitled “Consent for Treatment or Procedure,” which the physician and

patient both sign. Terrell, Tr. 9/23/19 (Vol. 1) p. 269; see JX35. The purpose of this form is to

“make sure, again, that they had their consent, that they understood the procedure, [and] that they

had met with the physician . . . at least, 48 hours prior . . . .” Terrell, Tr. 9/23/19 (Vol. 1) p. 269;

see JX35. After the procedure is performed, a patient may have a follow-up appointment and is

welcome to call the clinic, but Choices does not follow up with patients unless asked to do so. See

Terrell, Tr. 9/24/19 (Vol. 2) pp. 33-34.

               With § 39-15-202(a)-(h) in effect, a first appointment at Choices lasts two to four

hours, and a second appointment lasts another two to four hours. See Terrell, Tr. 9/23/19 (Vol. 1)

pp. 268-69. Terrell estimated that overall, “the majority of our patients are waiting, at least, a

week or two for their procedure” from the time they first call the clinic. Id. at 282. Terrell stated

that patients typically wait one week for the first appointment. See id. at 271. Because the second

appointment depends on factors such as preferred method of abortion, gestational age, schedule

openings, and physician availability, the second appointment is scheduled during the first

appointment. See id. Terrell testified that data from Choices’ electronic health records indicates

that § 39-15-202(a)-(h) being in effect “equates to about half of our patients waiting 3 to 6 days

[between the two appointments] and half of our patients waiting . . . 7 to 14-plus days [between

the two appointments].” Id. at 277-78, 281 (summarizing information in JX41, JX43, and JX45).

Terrell stated that “about 10 percent of our patients wait 14 or more days” between appointments.



                                                   34

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 34 of 136 PageID #: 6542
Id. at 281 (summarizing information in JX41, JX43, and JX45). Factors that can extend wait times

include appointment availability, as well as patients’ travel distance, ability to take time off from

work, and ability to raise funds, see id. at 281-82, but Choices does not track the reasons that may

contribute to wait times apart from the 48-hour requirement. See Terrell, Tr. 9/24/19 (Vol. 2) p.

35.

               Delays in care negatively affect patients with certain medical conditions that make

it more difficult or riskier to have an abortion or to carry a pregnancy to term. See Terrell, Tr.

9/23/19 (Vol. 1) pp. 293-94. These conditions include sickle cell; pulmonary issues, such as

tuberculosis and asthma; hypertension; hematologic disorders; heart problems; endometriosis;

diabetes; and cancer. See id. at 295; see also PX12; PX13; PX14. Choices’ electronic health

records indicate that at least 343 patients reported a medical condition that was affected or

exacerbated by pregnancy. See Terrell, Tr. 9/23/19 (Vol. 1) p. 296 (referring to plaintiffs’

demonstrative exhibits that summarize information in PX12, PX13, and PX14).

               Terrell indicated that there are different reasons why patients attend the first

appointment but either do not schedule a second appointment or do not attend it: they could have

a health issue, they could have miscarried, they could have decided to have the procedure

elsewhere, they could have changed their minds, they could have an event at their child’s school,

or they could lack transportation. See id. at 279-80. Choices does not record this information

because it is not relevant to patients’ medical care. See id.; see also Terrell, Tr. 9/24/19 (Vol. 2)

p. 7. Terrell indicated that from December 2017 to February 2018, 10% of patients (46 of its 462

patients) either did not attend or did not schedule a second appointment; that between March and

August 2018, and between September and December 2018, 148 and 83 patients, respectively,

missed or did not make a second appointment. See Terrell, Tr. 9/24/19 (Vol. 2) pp. 12, 14-16



                                                 35

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 35 of 136 PageID #: 6543
(referencing JX28 at 2, JX30 at 2, JX41, JX43, and JX45).

               Terrell testified that long travel distances are “a huge barrier” to patients’ access to

care. Terrell, Tr. 9/23/19 (Vol. 1) p. 286. Choices primarily serves residents of Shelby County

(the county in which Memphis is located), but it also serves patients from surrounding counties

and states. See Terrell, Tr. 9/24/19 (Vol. 2) pp. 17-18. As distance increases, the longer the trip

takes and the more costly it is in terms of transportation and/or lost wages. See Terrell, Tr. 9/23/19

(Vol. 1) p. 286. It can be difficult for a patient to get to one of the few abortion providers in the

state “on a good day, and if you have to drive another hundred miles and then back, and then again

for a second visit, some people just can’t do it.” Id. at 287. Data from Choices’ electronic health

records regarding the distance traveled by patients indicates that “approximately 15 or 16 percent

traveled 50 to 99 miles” one way and that “around 12 percent” of patients traveled 100 miles or

more one way. Id. at 283-86 (summarizing information in PX11, JX42, JX44, and JX46). Terrell

testified that § 39-15-202(a)-(h) has “pushed [patients’ access to care] farther out of reach” because

of the “combination of the additional cost with the additional days.” Id. at 286-87.

               Terrell stated that Choices sees patients at their first appointment who, because of

their gestational age and the 48-hour waiting period requirement, cannot be seen for their second

appointment before the clinic’s 15-week LMP gestational age cutoff for surgical abortions expires.

See id. at 288-89. Choices’ records indicate that between December 1, 2017, and December 31,

2018, forty-one patients were unable to obtain a medication abortion because of the waiting period,

and fourteen patients were unable to obtain a surgical abortion because of the waiting period.19

See id. at 289-90 (summarizing information in JX47).



       19
           Terrell indicated that some patients (eleven in March to December 2018) have appeared
at the first appointment who have already missed the 15-week LMP gestational age cutoff for a
surgical abortion. See Terrell, Tr. 9/24/19 (Vol. 2) pp. 14-16; see also JX28 at 4; JX30 at 3-4.
                                                 36

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 36 of 136 PageID #: 6544
               Terrell indicated that patients are “incredibly distraught” when they learn they

cannot receive a medication or surgical abortion because they are beyond the gestational age

cutoff. Terrell, Tr. 9/23/19 (Vol. 1) pp. at 291-92. Patients have many reasons for preferring a

medication abortion, including that it may be the safest option for them, which means that many

patients are “also very distraught” when they are told that this type of procedure is no longer

available to them. Id. Asked if there is any benefit to “the mandatory delay and two-trip

requirement,” Terrell answered, “None that I know of. . . . It seems intrusive, it seems demeaning,

it seems contrary to the way we practice healthcare in any other field, and I don’t know of any

benefit.” Id. at 296-97.

               Terrell testified that § 39-15-202(a)-(h) has negatively affected Choices’

operations. See id. at 272. The clinic has limited physical space, and because each abortion patient

must be seen twice in the clinic, Choices can no longer provide some of its other services, including

fertility assistance, walk-in STI testing, and HIV testing. See id. To alleviate wait times, Choices

has modified its schedule “a dozen times trying to find the best way to accommodate everybody.”

Id. at 272-73. It hired a full-time physician so that it had one physician for “consult days” and

another for “procedure days,” and it also hired a full-time nurse. Id. at 265. Choices has “gotten

relatively efficient within the constraints that we’re operating under”; however, it is not able to see

patients “much sooner.” Id. at 273.

               Choices has increased its prices as a result of § 39-15-202(a)-(h) due to the

additional costs involved in a physician seeing each patient twice. See id. at 274-75. Between

January 2013 and August 2019, the price of an abortion at Choices almost doubled. 20 Terrell



       20
           Effective January 30, 2013, the cost of an abortion was between $425 for an early
surgical abortion and $525 for a later surgical abortion, with a private appointment costing $1,200.
See Terrell, Tr. 9/23/19 (Vol. 1) p. 275; see JX38. Effective March 1, 2018, after § 39-15-202(a)-
                                                  37

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 37 of 136 PageID #: 6545
testified that price increases affect patients’ ability to access services, especially for patients who

are in the lower-income population that Choices largely serves. See id. at 276. For them, “money

is a huge barrier, and it’s why we devote so much of our staff time to helping them find assistance.”

Id. at 276-77.

                 The Court finds Terrell’s testimony to be fully credible and gives it great weight.

She testified convincingly that the majority of Choices’ patients have lower incomes, with 80% of

its patients qualifying for financial assistance. Choices has an extensive informed consent process

that was in place before § 39-15-202(a)-(h) was enacted. After its enactment, Choices continues

to assess patients’ decisional certainty, screen them for coercion, and give them as much time as

they need to make a decision. The only information that § 39-15-202(a)-(h) requires Choices to

communicate to patients that it would not otherwise provide is irrelevant to them because of its

gestational age cutoff. Consistent with Dr. Wallett’s testimony, Terrell indicated that several

reasons may explain why patients attend a first appointment but not a second, but one important

reason is the increased time and cost caused by § 39-15-202(a)-(h), which requires them to travel

to the clinic twice and pushes access to care “farther out of reach.” Id. at 286-87. Wait times have

been lengthened since the statute was passed, and delays in care negatively impact patients with

certain medical conditions. The 48-hour waiting period requirement imposed by the statute puts

some patients beyond the 10-week LMP gestational age cutoff for medication abortions and

Choices’ 15-week LMP gestational age cutoff for surgical abortions at the time of their second

appointment. Choices’ efforts to accommodate two visits per abortion patient in its physical space



(h) took effect, the cost of an abortion was between $700 for a medication and early surgical
abortion and $800 for a later surgical abortion, with a private appointment costing $2,000. See
Terrell, Tr. 9/23/19 (Vol. 1) pp. 275-76; see JX39. In approximately August 2019, Choices raised
its prices again, with a 12-to-13-week procedure now costing $800 and a 14-to-15-week procedure
now costing $1,000. See Terrell, Tr. 9/23/19 (Vol. 1) p. 276.
                                                  38

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 38 of 136 PageID #: 6546
and schedule have not resulted in patients being seen “much sooner.” Id. at 273.

               Obstetrician-gynecologist Jessica Young, plaintiffs’ next witness, has provided

abortion care to over one thousand patients in her career, including abortion patients at the

Nashville and Knoxville health centers of PPMET, which later became part of PPTNM. 21 See

Young, Tr. 9/24/19 (Vol. 2) pp. 47, 54. The Nashville health center provides medication abortions

up to 10 weeks LMP and surgical abortions up to 19 weeks and 6 days LMP (the latest gestational

age cutoff that is permitted for surgical abortions in Tennessee). See id. at 55. The Knoxville

health center provides medication abortions up to 10 weeks LMP. See id. PPMET provided

between 2,500 and 3,000 abortions per year at both its Nashville and Knoxville locations. See id.

at 129.

               Dr. Young testified that abortion is a common medical procedure in the United

States; about one in four women will have an abortion in her lifetime. See id. at 57. Abortion is

safe, and it is safer than carrying a pregnancy to term. See id. The risks of abortion “in general,

are rare.” Id. at 58. However, certain risks increase as a pregnancy progresses, which means that

“[t]he earlier in pregnancy that an abortion is done, the safer it is.” Id. Therefore, the timing of a

woman’s access to abortion is medically important. See id. at 64. Timing determines which

abortion procedures may be available to a patient. See id. It also affects the effectiveness of a

medication abortion and the potential risks and complications of a surgical abortion. See id. If a

medication abortion is not medically effective, “then a surgical abortion would be recommended,”

which “would require additional visits.” Id. at 102. Regarding the timing of a surgical abortion,




          21
         Prior to the merger between PPGMR and PPMET, Dr. Young was a contract physician,
and then medical director, at PPMET. See Young, Tr. 9/24/19 (Vol. 2) pp. 46-47. After the
merger, she was associate medical director, and then a contract physician, at PPTNM. See id. at
47.
                                                 39

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 39 of 136 PageID #: 6547
the risks “increase as a pregnancy increases, and so as a woman’s pregnancy progresses, it puts

her at increased risk for hemorrhage, uterine perforation, cervical laceration, [and] retained

products of conception.” Id. at 64. Further, after 16 weeks LMP, a surgical abortion becomes a

lengthier procedure, involving an additional visit after the 48-hour waiting period is over “to dilate

the cervix . . . overnight in order to decrease risks of cervical laceration or heavy bleeding during

the procedure.” Id. at 100-01. As a result, patients who are at least 16 weeks LMP must make a

total of three visits to the health center. See id. at 101.

                  Dr. Young indicated that there are “certain medical conditions that get worse as

time progresses, like hypertension in pregnancy.” Id. at 83. For women who have had a prior

uterine surgery, such as a cesarean section, “the earlier that they have an abortion procedure, the

safer it is for them” because “particularly if they’ve had multiple C-sections, as they get further

along in their pregnancy, their risk of . . . abnormal placentation increases.” 22 Id. at 127. Between

July 2015 and May 2018, PPMET had at least 1,657 patients seeking an abortion who had medical

conditions for which a delay in care put them at increased medical risk. See id. at 125-26; see also

JX54 at 4-5; JX 56 at 7-8.

                  Dr. Young stated that PPMET had an extensive counseling and informed-consent

process prior to § 39-15-202(a)-(h) taking effect because it is “an important part of medical care

for a patient to get . . . factual information, to get information about risks and benefits. Really, the



        22
             Dr. Young explained that abnormal placentation is

                  the placenta growing into the wall of the uterus, and sometimes even
                  through the uterus, into the bladder. That condition can be very risky. It
                  can be life-threatening, and as the pregnancy progresses towards term,
                  patients are at higher risk. They usually need a hysterectomy. They’re at
                  higher risk for massive hemorrhage and at risk for death.

Young, Tr. 9/24/19 (Vol. 2) p. 127.
                                                   40

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 40 of 136 PageID #: 6548
informed-consent process is a cornerstone in a patient being able to make an autonomous decision

and accurate decision about any kind of medical care.” Young, Tr. 9/24/19 (Vol. 2) p. 73. It is

also important that counseling be “based on what an individual needs and desires in their

[particular] situation.” Id. at 79.

                A patient who came to PPMET prior to § 39-15-202(a)-(h) taking effect would have

an ultrasound done to determine gestational age and then would meet with a trained patient

educator for thirty to forty-five minutes. See id. at 69-70. The patient educator would discuss the

patient’s medical history and pregnancy options. See id. at 69. The patient educator would ask

the patient about the certainty of her decision and assess the decision by asking how she feels about

it, what she considered during the decision-making process, if there was anything “particularly

hard or stressful” about her decision, what kind of support systems she had, and if there are people

who supported or opposed her decision. Id. at 72. This information would be recorded in a

decision assessment tool, which classifies a patient’s decision into one of four categories:

“confident and clear in their decision; sad, angry, or ambivalent, but clear in their decision;

confused, conflicted/undecided; or does not want to have an abortion.” Id. at 70-71. In addition,

the patient educator would screen the patient for pressure, coercion, and intimate partner violence.

See id. at 69. The patient would be given a packet to review with information about the procedures

for which she was eligible, the risks and benefits of the procedures, and “the informed-consent

form.” Id.

                After meeting with the patient educator and completing lab work or anything else

necessary for the procedure, the patient would meet with the physician. See id. at 70. Depending

on the procedure she was having and the complexity of her medical history or individual situation,

this meeting would last ten minutes to an hour. See id. The physician would review the patient’s



                                                 41

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 41 of 136 PageID #: 6549
medical history with her, as well as her decision and the decision assessment tool. See id. The

physician would screen the patient for decisional certainty by asking some of the same questions

as the patient educator and making sure her answers were consistent with the information recorded

in the decision assessment tool. See id. at 70, 73. The physician also would answer the patient’s

questions and make sure the informed consent form was signed. See id. at 70. “[I]f the physician

was certain that the patient was positive of [her] decision,” the physician would perform the

procedure. Id. at 70-71. However, the physician would not proceed if the patient was unsure of

her decision. See id. at 79. In that event, the patient “would be given more time to decide, to

become more clear, or to make a different decision.” Id.

               Regarding the decision assessment tool, Dr. Young testified that in the first two

categories – “confident and clear in their decision” and “sad, angry, or ambivalent, but clear in

their decision” –

               the patient is clear that this is the decision that’s best for her. But the second
               category, the sad, angry, or ambivalent category, reflects the emotional
               context that a patient may be bringing to the encounter, so they may be
               certain in their decision but feel sad or feel angry or have other kinds of
               external things that are bothering them about the decision, but they still
               know that’s the decision they want and feel confident that that’s what they
               need to have.

Id. at 71.

               Since § 39-15-202(a)-(h) was enacted, each patient is now required to make two

visits to the health center that are at least 48 hours apart. 23 At the first visit, the patient has an



        23
          Dr. Young testified on cross-examination that prior to § 39-15-202(a)-(h) taking effect,
medication abortions required two visits: one visit to get the pills, and a second visit to make sure
there were no remaining products of conception. See Young, Tr. 9/24/19 (Vol. 2) pp. 148-49. Dr.
Young indicated that making two trips “was [the patients’] choice if they chose that procedure”
and that “[f]or some people who had to travel distances, their follow-up visit could be arranged
closer to home.” Id. at 149. She added on redirect that the follow-up appointment did not delay
the actual procedure and that “there was flexibility in the timing when they could come in for that
                                                  42

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 42 of 136 PageID #: 6550
ultrasound and lab work, provides her medical history, and meets with the patient educator for

counseling. See id. at 80. She then hears the scripted “48-hour statement” from the physician,

who reviews her medical history and decision-making with her. Id. Dr. Young indicated that

“[e]verything was the same [as before] except for the 48-hour statement in counseling,” id., and

except for patients having to listen to state-mandated information that “may not have been relevant

to them.” Id. at 82. At the second visit, the patient has a “repeat ultrasound” and “repeat labs”

depending on how much time has elapsed since her first visit. Id. at 81. Her vital signs are re-

taken, and her medical history is reviewed for changes. See id. The patient meets with the patient

educator, who reviews how she is feeling about her decision, and the patient signs a 48-hour

consent form. See id. Next, the patient meets with the physician, who also reviews her decision

another time, and then the procedure takes place. See id.

               Dr. Young stated that both before and after § 39-15-202(a)-(h) took effect, “all

patients meet one-on-one with the physician” and are “screened by trained staff and counselors for

red flags, for uncertainty and indecision, and . . . for coercion.” Id. at 82-83. There are also

differences. Before § 39-15-202(a)-(h) existed, counseling was “tailored to meet the needs of the

individual patients in terms of where they are in their decision-making process” and the timeline

“was according to the patient’s best interests and needs.” Id. at 81-82. But since its enactment

patients are required to attend two appointments, even though for some it would have previously

been handled at one visit, and “all patients have to wait, regardless of their certainty, regardless of

their individual situation.” Id. The informed-consent process before the statute’s enactment was

similar to that of other outpatient medical procedures. After it took effect, “there is really no other

medical procedure in Tennessee other than abortion that has a blanket waiting period for all



second appointment.” Id. at 169-70.
                                                  43

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 43 of 136 PageID #: 6551
patients.” Id. at 82.

                According to Dr. Young, before § 39-15-202(a)-(h) was enacted, “[t]he vast

majority of patients . . . were firm in their decision.” Id. at 73. She indicated that it was common

for patients to have discussed their decisions with their partner, family, friends, pastor or church

support person, or gynecologist or internal medicine physician prior to their appointment. See id.

at 74. Patients took their decision-making seriously before coming to the health center and had

sufficient time to consider their options. See id. at 75. Dr. Young stated: “In my experience,

patients have thought very much and were very certain about their options and their decision about

their pregnancy prior to even making an appointment for an abortion.” Id. She stated that regret

“is not common after abortion” and that this has been studied. Id. at 169.

                Data from PPMET and PPGMR show that from October 2014 to May 2018, “the

majority of women were confident and clear in their decision to have an abortion” and “the vast

majority of women, even if they were sad, angry, or ambivalent, . . . were still clear about their

decision to have an abortion.” Id. at 78; see also JX54; JX56. Between October 2014 and June

2015, “over 99 percent of patients were clear about the decision,” and “[i]n the latter two time

periods [i.e., July 2015 to January 2018, and February 2018 to May 2018], 96 percent of those

patients were clear in their decision.” Young, Tr. 9/24/19 (Vol. 2) p. 78; see also JX54 at 8-9;

JX56 at 12-13. From October 2014 to June 2015, 99.8% of patients were clear in their decisions;

from July 2015 to January 2018, 96% of patients were clear in their decisions; from February 2018

to May 2018, 96.3% of patients were clear in their decisions. See PDX17 (referencing JX54 at 8-

9, JX56 at 12-13). Dr. Young indicated that between October 2014 and June 2015, 0.2% of patients

were conflicted about their decisions to have an abortion; between July 2015 and January 2018,

4% were conflicted; and between February 2018 and May 2018, 3.7% were conflicted. See Young,



                                                44

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 44 of 136 PageID #: 6552
Tr. 9/24/19 (Vol. 2) p. 78; see also JX54 at 8; JX56 at 12. In addressing this increase in percentage

of patients who were conflicted, Dr. Young indicated that the first time period was before the

enactment of § 39-15-202(a)-(h) and the other two were after its enactment. See Young, Tr.

9/24/19 (Vol. 2) p. 78. She testified that after it was enacted she saw more women come

               to their first abortion appointment visit, that day-one visit, not having made
               up their minds yet or still considering their options, and that many of them
               expressed that that was because . . . they knew they had to wait and there
               would be a delay in making . . . the next appointment, and they wanted to
               have their options open, given that they needed to do this 48-hour
               counseling prior to having a procedure.

Id. at 79; see also id. at 168-69 (stating that the data reflected “an increased number of women

who presented for day one who were conflicted or undecided after the delay law than before the

delay law”). In Dr. Young’s opinion, “[i]t is always good to learn about a procedure you’re having,

but that doesn’t mean that there needs to be a delay between learning that information and actually

getting the procedure.” Id. at 146.

               On cross-examination, Dr. Young indicated that between June 13, 2013, and June

30, 2015 (before § 39-15-202(a)-(h) was enacted), 282 patients received an abortion-related

ultrasound at PPMET but did not return for an abortion. See id. at 134-35; see JX54 at 10. Between

July 1, 2015, and January 31, 2018 (after the statute was enacted), approximately 982 patients

received an abortion-related ultrasound at PPMET but did not return for an abortion. See Young,

Tr. 9/24/19 (Vol. 2) pp. 134-35; see JX54 at 2, 10. PPMET does not record why patients do not

return. See Young, Tr. 9/24/19 (Vol. 2) p. 134; see JX54 at 2. However, Dr. Young explained on

redirect that “there could be multiple reasons” why a patient does not return for a second

appointment:

               One could be that a miscarriage was diagnosed at the time of her first visit,
               or that she had a subsequent miscarriage between the time of her first visit
               and the time of her second visit. She could have had an ectopic pregnancy

                                                 45

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 45 of 136 PageID #: 6553
               diagnosed at that first visit or be undergoing evaluation for an ectopic
               pregnancy. She could have transportation barriers, she could make an
               appointment somewhere else out of state; various things . . . that would
               make her not come to that second appointment.

Young, Tr. 9/24/19 (Vol. 2) p. 167.

               Dr. Young testified that approximately 60% to 70% of patients at the PPMET health

centers live below or close to the poverty line. See id. at 91. National data reflects that 75% of

abortion patients have low incomes, and the main reasons patients report for seeking abortion

services are “their income, their ability to support a child, their work responsibilities, [and] their

responsibilities for dependents.” Id. Lower-income women “have less access to contraception,

[and] less access to medical services in general.” Id. at 92. Dr. Young stated that “although

nationally[] abortion trends are declining, over the past decade, abortion trends have increased for

our lowest-income women.” Id. at 92, 94-95.

               Dr. Young testified that the costs associated with an abortion affect low-income

patients’ ability to access care. She indicated that patients must pay for the abortion procedure,

“and in Tennessee, they are very unlikely to have insurance coverage for that, particularly if they

have state-funded insurance.” Id. at 92. The cost of an abortion increases as gestational age

increases. See id. at 93. “[S]ometimes women will delay seeking abortion care because they are

trying to scrape together the funds to pay for the abortion,” but “if they wait too long, that cost

increases, so it can become a cycle where they’re having to raise more money.” Id. Patients also

must cover travel costs, which may involve borrowing a car or taking a bus. See id. at 92. Patients

“may have to take off of work, and many of our lower-income women do not get paid time off or

paid sick leave, and so not going to work reduces the amount of money that they take home that

week or that month.” Id. Additionally, because “[m]any women who seek abortion care are

already parents,” patients may have to pay for childcare in order to attend their appointments. Id.

                                                 46

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 46 of 136 PageID #: 6554
at 92-93. Dr. Young testified that patients with low incomes “have to make trade-offs” to cover

the cost of abortion care: “sometimes that’s a trade-off with food, other bills that they go behind

on paying, whether it’s rent or . . . car payments, that sort of thing.” Id. at 93. Because of

difficulties getting time off from work or arranging travel for a first appointment, “sometimes they

can’t get off work again or arrange travel again for sometimes weeks after that initial first

appointment.” Id. at 94. Women who are victims of intimate partner violence may have difficulty

scheduling appointments and paying for the procedure because of their partner’s surveillance and

control over their whereabouts, telephone, and income. See id. at 120-21, see also id. at 151-52

(“[F]or women in an abus[ive] relationship, in general, her ability to make appointments, to come

to appointments, to pay for an abortion, can be extremely limited.”).

               Dr. Young stated that “abortion provider availability is [geographically] limited” in

Tennessee. Id. at 89. Tennessee has eight clinics 24 in four cities: Memphis, Nashville, Knoxville,

and Johnson City. Id. Dr. Young indicated that “96 percent of Tennessee counties[] . . . do not

have an abortion clinic,” id. at 89-90, and “63 percent [of women] . . . live in a county where there

are no abortion providers.” Id. at 88. “This significantly affects a patient’s ability to access care”

because “[i]t forces [a patient] to travel sometimes significant distances in order to get abortion

care.” Id. at 90. Given these limitations in terms of the number of providers within the state and



       24
          When asked to compare the number of health centers in Tennessee with the number that
existed in Pennsylvania when the Supreme Court upheld its 24-hour waiting period in Casey, Dr.
Young stated that Tennessee has eight clinics, whereas Pennsylvania had eighty-one abortion
providers in 1992, which means that there is “a very different makeup in terms of provider access
and provider availability for the women in Tennessee.” Young, Tr. 9/24/19 (Vol. 2) p. 90. On
cross-examination, Dr. Young clarified that she believed the calculation of Pennsylvania providers
also included smaller OB/GYNs or hospitals that performed abortions, which were not included
in the calculation of Tennessee providers. Id. at 162. The Court takes judicial notice of the fact
that Tennessee and Pennsylvania are similar in size; Tennessee is 42,144 square miles, and
Pennsylvania is 46,054 square miles. See https://www.census.gov/geographies/reference-
files/2010/geo/state-area.html (last visited September 25, 2020).
                                                 47

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 47 of 136 PageID #: 6555
the number of counties with no abortion provider, prior to § 39-15-202(a)-(h) “it was difficult for

many patients to come to even [a] first appointment.” Id. at 93.

               The distance abortion patients must travel depends on where they live and what

kind of procedure they are going to have; patients may need to travel to a facility that is farther

away than the one closest to them to obtain a certain type of procedure. See id. at 95. Between

July 2015 (when § 39-15-202(a)-(h) was enacted) and May 2018, PPMET had 539 patients who

were Tennessee residents who had to travel 50 to 100 miles to obtain an abortion; 500 patients

who were Tennessee residents who had to travel more than 100 miles; approximately 1,000

patients who were non-Tennessee residents who had to travel 50 to 100 miles; and 800 patients

who were non-Tennessee residents who had to travel over 100 miles. See id. at 95-96; see JX54

at 9; see JX56 at 13-14.

               Because Tennessee has so few abortion providers, “at baseline without . . . a delay

law” resources are strained, procedure availability is limited, and there are delays in getting an

appointment. Id. at 90-91. With the enactment of § 39-15-202(a)-(h), which requires each patient

to make two visits, there are also delays in obtaining a second appointment. See id. at 91. Dr.

Young stated: “What we saw following the delay law is that the length of delay increased, and

that was driven primarily by the two visits, so the adding [of] an additional visit that a patient

needed to be seen in order to obtain care.” Id. at 97. Before the statute was enacted, patients were

often able to schedule an appointment to have the procedure done within one week. See id. at 98.

After the statute was enacted, patients who call the Nashville or Knoxville health center to schedule

an abortion must wait one to three weeks for the first visit. See id. at 97, 99. Patients then must

wait an additional two to twenty-three days for the second appointment if they are having a

medication abortion, and often over one week if they are having a surgical abortion. See id.



                                                 48

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 48 of 136 PageID #: 6556
However, Dr. Young stated that “for some patients, th[e] delay would be increased as long as a

month for the first appointment and as long as two [to four] weeks for th[e] second appointment.”

Id. The duration of the wait depends on factors such as clinic volume, time of year, provider

availability, staffing issues, and health center (Nashville or Knoxville). See id. at 97-98.

               Dr. Young indicated that because women sometimes discover they are pregnant in

the 4-to-10-week LMP range, the wait for a first appointment can place patients “beyond the point

where they are eligible for a medication abortion.” Id. at 99-100. After 14 weeks and 6 days LMP,

a surgical abortion is only available in Nashville and Memphis, which “further limits the care that

a patient can receive and increases travel and other burdens associated with potential distance.”

Id. at 100. After 19 weeks and 6 days LMP, a patient in Tennessee must travel out of state to

receive abortion care. See id. at 101.

               After § 39-15-202(a)-(h) went into effect, Dr. Young “saw an increase in the

gestational age at which abortions were obtained at PPMET, and . . . also saw a decrease in the

number of medication abortions, which indicates also that pregnancies were being terminated later

on beyond th[e] cutoff for medication abortion.” Young, Tr. 9/24/19 (Vol. 2) p. 108. In particular,

“PPMET has seen an increase in second trimester abortions.” 25 Id. at 110; see also PX2. This

increase is reflected in data from PPMET’s electronic health records, which is consistent with

statewide data on induced termination of pregnancy from the Tennessee Department of Health. In

PPMET’s fiscal year 2015 (ending on June 30, 2015, before the statute’s enactment), 6.3% of

abortions were obtained between 12 and 13.6 weeks LMP; 3.64% were obtained between 14 and

15.6 weeks LMP; and 0.3% were obtained at 16 weeks LMP or later. See Young, Tr. 9/24/19




       25
         “The second trimester of pregnancy is considered between 14 to 28 weeks.” Young, Tr.
9/24/19 (Vol. 2) p. 100.
                                                 49

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 49 of 136 PageID #: 6557
(Vol. 2) pp. 110-11; see also PX2. In fiscal year 2016 (after the statute’s enactment), 7.2% of

abortions were obtained between 12 and 13.6 weeks LMP; 4.72% were obtained between 14 and

15.6 weeks LMP; and 1.48% were obtained at 16 weeks LMP or later. See Young, Tr. 9/24/19

(Vol. 2) pp. 110-11; see also PX2. In fiscal year 2017 (before PPEMT increased its gestational

age cutoff), 8.9% of abortions were obtained between 12 and 13.6 weeks LMP; 5.4% were

obtained between 14 and 15.6 weeks LMP; and 4.1% were obtained at 16 weeks LMP or later.

See Young, Tr. 9/24/19 (Vol. 2) pp. at 110-11; see also PX2. Dr. Young stated that according to

the Tennessee Department of Health’s data on induced termination of pregnancy, in 2014 (before

§ 39-15-202(a)-(h)’s enactment), 5.3% of abortions were obtained between 13 and 14 weeks LMP;

and 1.3% of abortions were obtained between 15 and 20 weeks LMP. See Young, Tr. 9/24/19

(Vol. 2) pp. 111-13; see also JX19. In 2016 (after the statute’s enactment), 8.1% of abortions were

obtained between 13 and 14 weeks LMP; and 3.1% of abortions were obtained between 15 and 20

weeks LMP. See Young, Tr. 9/24/19 (Vol. 2) pp. 112-13; see also JX 21.

               According to Dr. Young, an increase in second trimester abortions is medically

significant because an abortion performed at a later gestational age involves more risks and a

longer and more painful procedure. See Young, Tr. 9/24/19 (Vol. 2) p. 113. In addition, patients

with certain medical conditions who can safely have a surgical abortion in the first trimester in an

outpatient setting will “no longer [be] eligible for an outpatient procedure and must either have an

inpatient procedure or be referred out of state for a procedure.” Id. at 113-14. These patients

include those with “significant anemia” and who take anti-coagulation medication for pulmonary

embolism or deep vein thrombosis, which worsens during pregnancy. Id. at 114. Since § 39-15-

202(a)-(h) went into effect, the number of patients Dr. Young has had to refer to a hospital for a

second trimester abortion has increased. See id. at 114-15. An inpatient surgical procedure is



                                                50

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 50 of 136 PageID #: 6558
more expensive than an outpatient procedure, and an abortion patient typically must pay for the

procedure out-of-pocket because most patients do not have insurance that covers it. An outpatient

surgical procedure costs about $600 to $2,000, and an inpatient procedure costs about $6,000 to

$12,000. See id. at 115.

               After § 39-15-202(a)-(h) went into effect there also “was a decrease in the number

of patients who were obtaining abortions early in pregnancy.” Id. Dr. Young indicated that

statewide data from the Tennessee Department of Health shows that in 2014, 65.1% of abortions

occurred at 8.6 weeks LMP or earlier; and in 2016, 56.5% of abortions occurred at 8.6 weeks LMP

or earlier. See id. at 115-16; see also JX19; JX21. Between 2014 and 2016, there was a decrease

in medication abortions by over 200 patients. See Young, Tr. 9/24/19 (Vol. 2) p. 167. After the

statute went into effect, “[f]requently, if not every day,” and at least “several times a week” “we

had abortion day-one visits” where a patient strongly preferred a medication abortion but was

beyond the gestational age cutoff. Id. at 116-17. This happened despite the fact that PPMET had

expanded the gestational age cutoff for medication abortions from 9 to 10 weeks LMP. See id. at

117. After the Nashville health center expanded the gestational age cutoff in February 2015 “there

was a 13 percent increase” in medication abortions, and following the enactment of § 39-15-

202(a)-(h) “our medication abortion rates decreased by 20 percent.” Id. The Knoxville health

center expanded the gestational age cutoff in July 2015, 26 the same month the statute took effect,

“so the Knoxville center did not see an increase in medication abortion from that increased

eligibility, but rather saw a 16 percent decrease in medication abortion, in general.” Id.




       26
         Regarding why the expansion in the gestational age cutoff for medication abortions was
implemented at different times at PPMET’s health centers, Dr. Young explained that “[i]t was
common for us [and common in medicine] to make a practice change at one clinic, trial it before
we branched out to the other clinic.” Young, Tr. 9/24/19 (Vol. 2) pp. 117-18.
                                                51

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 51 of 136 PageID #: 6559
               Dr. Young indicated that there is a preference among patients for medication

abortions; “in some studies, patients prefer medication abortion up to 70 percent of the time.” Id.

at 61. At the Nashville health center, which provides both medication and surgical abortions,

“patients expressed strong preferences for medication abortion” and “approximately 70 percent of

abortions are medication abortions.” Id. Reasons for this preference include that the process of a

medication abortion “mimics the natural process of a miscarriage,” which some women find more

comfortable, and that some patients have a strong desire to avoid a surgical procedure, as well as

IVs, anesthesia, and “additional medical interventions beyond taking pills.” Id. at 61-62. Patients

with a history of sexual trauma often choose a medication abortion to avoid a pelvic exam or pelvic

instrumentation because they find pelvic exams traumatizing. See id. at 62. In some cases, a

medication abortion is the medically preferred option, such as for patients who have large uterine

fibroids and patients with certain immunological conditions. See id. at 62-63. For patients who

have “a strong preference” for a medication abortion but cannot have one because they are beyond

10 weeks LMP, “it can be traumatizing to have to go through a surgical procedure.” Id. at 63.

               Studies show that women who are unable to access an abortion from a medical

professional are at a higher risk of trying to have an “illegal, or unsafe, abortion,” which may

involve using medications obtained through the Internet or “other kind[s] of illegal channels” to

try to induce a miscarriage. Id. at 65. Women forced to carry an unwanted pregnancy to term

instead of having an abortion also face medical risks. A vaginal delivery or cesarean section

involves increased risks of hemorrhage, increased risks of infections, and increased risks of

preeclampsia or eclampsia that Dr. Young described as “life-threatening hypertensive disorders of

pregnancy.” Id. at 66-67.

               In addition to giving rise to increased medical risks, carrying an unwanted



                                                52

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 52 of 136 PageID #: 6560
pregnancy to term can negatively impact financial stability. See id. at 67. A study that examined

“achievement of aspirational one-year plans after women presented wanting an abortion, but were

unable to have one due to being past the gestational age limit,” found that “those women who were

unable to get the abortions they desired were more likely to have financial instability and to not

achieve their one-year goals when they were looked at a year later.” Id. at 67-68. For women who

are victims of intimate partner violence, being forced to carry an unwanted pregnancy to term “can

link them to their abuser for the rest of their lives, and it can make it more likely for them that that

physical violence will continue.” Id. at 68, 120-21.

                Dr. Young testified that § 39-15-202(a)-(h) “does not provide any benefits to

patients as the majority of patients are certain in their decision prior to stepping foot in the clinic

for the first time.” Id. at 57. Before its enactment, patients who needed more time “took extra

time,” and the procedure “was scheduled to their individual situation.” Id. at 84. After the statute

was enacted, patients who are conflicted and undecided at their first visit, and who decide to have

the procedure, are “more certain and clear” at their second visit. Id. at 85. However, Dr. Young

pointed out that these same patients “would have waited” and “wouldn’t have had a procedure that

day” if they had come to the health center prior to the law taking effect. Id. Regardless of the

timeframe and whether the mandatory waiting period is 48 or 24 hours, “the barriers and burdens

are still the same and still there” because the law “still requires additional time when the vast

majority of patients do not need additional time to continue to . . . assess their decision.” Id. at 85-

86. Moreover, “[i]t still affects patient autonomy, it affects the ability for women to access

abortion care when they need it, and it impacts the patient-physician relationship.” Id. at 128-29.

                Dr. Young testified that § 39-15-202(a)-(h) “causes significant stress and anxiety

regarding the abortion experience.” Id. at 118. “It’s distressing for women to have to wait when



                                                  53

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 53 of 136 PageID #: 6561
they have made a decision that they are certain about.” Id. at 83. The requirement to wait is also

distressing and traumatizing for women who are in abusive relationships, 27 whose pregnancy is

the result of rape, 28 and who have a fetal anomaly diagnosis, which often happens “later in

pregnancy” (i.e., beyond 16 weeks LMP, putting them closer to PPTNM’s gestational age cutoff

than the general patient population). Id. at 83, 119-20.

                 Dr. Young testified that § 39-15-202(a)-(h) “negatively impacts patient autonomy

because it questions a woman’s ability to make a careful and thought-out decision without state

intervention.” Id. at 128. The statute negatively affects the physician-patient relationship because

                 [i]t undermines that patient-centered encounter between the patient and the
                 physician, where the patient [sic] isn’t able to individualize the care that that
                 patient needs. It also implies to the patient that the physician thinks that the
                 patient needs more time to consider their decision, so that it makes it seem
                 like the physician doesn’t trust the patient, that the clinic doesn’t trust the
                 patient to make the best decision for her and her family.

Id. at 127-28.

                 Dr. Young opined that “there is no benefit” to the requirement that a patient receive

certain state-mandated information in person from a physician. Id. at 85. She stated that there is

nothing in that information that must be communicated by a physician, and this requirement

therefore “is a burden because [it] limits the type of provider that can give that information” and




       27
         PPMET’s electronic health records indicate that between July 1, 2015, and July 31, 2018,
sixty-two patients reported being victims of intimate partner violence. See JX54 at 7; JX56 at 11.
Dr. Young indicated that the number of patients “is likely to be an underestimate, as we know that
women underreport their exposure to domestic violence or intimate partner violence.” Young, Tr.
9/24/19 (Vol. 2) pp. 121-22; see also JX54 at 7; JX56 at 11.
       28
          On cross-examination, it was disclosed that PPMET’s medical records identified fifteen
victims of rape or incest between July 1, 2015, and January 31, 2018. See Young, Tr. 9/24/19
(Vol. 2) p. 135; see also JX54 at 6-7. On redirect, Dr. Young indicated that based on her
experience, this number “would be an underestimate” because “[w]e know that women underreport
sexual assaults and rape.” Young, Tr. 9/24/19 (Vol. 2) p. 169.
                                                    54

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 54 of 136 PageID #: 6562
limits patients’ access to care. Id. Dr. Young testified that reading a patient state-mandated

information that may be irrelevant to her has a negative impact on the physician-patient

relationship:

                [I]nformation that is irrelevant but required to be given by the physician
                undermines patient trust in that relationship. Patients may think that the
                physicians themselves desire or think that that information should be given
                to them, even though we say that it’s state-mandated information. And
                because patients do not want to wait, they do not want to have a delay, it
                causes feelings of anger and anxiety that they direct towards the clinic and
                the provider sometimes.

Id. at 84. In sum, Dr. Young opined that § 39-15-202(a)-(h)

                imposes a burden on women in a few ways. It decreases their access to
                abortion care. It increases both their travel time, their expense. It increases
                burdens in terms of having to obtain childcare and just general logistical
                scheduling of the multiple visits that this law requires.

                This law is also demeaning to women and implies that women have not
                thought clearly and completely about their decision to obtain an abortion
                prior to making an appointment or prior to coming to that first visit.

Id. at 56-57.

                Regarding the “medical emergency” exception in § 39-15-202(f), Dr. Young

testified that “[i]t is a very narrow exception and really only provides an exception in extreme

medical emergencies.” Id. at 122-23. She has never encountered a patient in the outpatient setting

with a condition that would fall under this exception, and in her experience this exception would

not apply to “[m]ost patients who present to outpatient health centers” because they “are not at risk

of immediate death or irreversible impairment of major bodily function.” Id. at 123-24. Dr. Young

opined that patients could have serious medical conditions that would not fall under this exception.

For example, hypertension that worsens during pregnancy and becomes severe may put women

“at risk for stroke or heart attack or other complication of high blood pressure,” but it would not

fall under the exception because they would not be at risk of immediate death. Id. Hyperemesis

                                                  55

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 55 of 136 PageID #: 6563
gravidarium – a condition that involves severe nausea and vomiting due to pregnancy, may cause

electrolyte imbalances, and “may require multiple hospitalizations, IV, antinausea medications, . .

. and in severe cases, . . . a feeding tube” – negatively impacts women’s health and well-being, but

it would not fall under this exception either. Id. at 124. That under § 39-15-202(h) a physician

faces criminal penalties or risks suspension or revocation of her license “significantly impacts” a

physician’s ability to determine whether a condition falls within the medical emergency exception

out of fear of these potential consequences. Id. at 170-72. “[H]aving a serious penalty because of

[someone calling into question your medical judgment] is paralyzing and limiting.” Id. at 170.

                After the statute was enacted PPMET took steps in an attempt to reduce wait times

for abortion appointments. It made several changes to its schedule, “including adding patient slots

. . . to try to accommodate more patients.” Id. at 103; see also JX50 at 25-26. It increased the

number of days that abortions were provided from three to four days per week (before § 39-15-

202(a)-(h) was enacted) to six days per week. See Young, Tr. 9/24/19 (Vol. 2) p. 103; see also

JX50 at 25-26. This helped alleviate “the longer ends of the wait times, but it never brought wait

times back to what they were prior to the delay law.” Young, Tr. 9/24/19 (Vol. 2) p. 103; see also

JX50 at 25-26. PPMET added at least six new abortion physicians 29 after § 39-15-202(a)-(h) took

effect, as well as nurses, medical assistants, and patient educators, and it created a full-time medical

director position, which Dr. Young held. See Young, Tr. 9/24/19 (Vol. 2) p. 104; see also JX50

at 25-26. PPMET “doubled the front-desk staff to increase check-in time and to decrease time




        29
           Dr. Young testified that Planned Parenthood has difficulty recruiting physicians in
Tennessee because “[t]here is a stigma against the provision of abortion care in Tennessee,” and
“[m]any physicians work for institutions that prohibit them from providing abortion care in any
kind of other available time that they might have to provide those services.” Young, Tr. 9/24/19
(Vol. 2) p. 104. She stated that it is easier to find a local provider in Nashville than in Knoxville,
but “there is still a need that is unmet in terms of abortion provision.” Id. at 105.
                                                  56

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 56 of 136 PageID #: 6564
patients were waiting for that front-desk check-in period.” Young, Tr. 9/24/19 (Vol. 2) p. 104; see

also JX50 at 25-26. As with the additional abortion procedure days, “the addition of staff

decreased the longer delay times, but never made the delay times equivalent to what they were

before the delay law.” Young, Tr. 9/24/19 (Vol. 2) p. 105.

               Another way in which PPMET “tr[ied] to combat” longer wait times was by

increasing its gestational age cutoff for abortion services. Id. In August 2017, the surgical abortion

cutoff was increased from 17 weeks and 6 days LMP to 19 weeks and 6 days LMP. See id. at 105-

06. To implement this change, PPMET had to recruit trained providers, train staff, and obtain

additional equipment. See id. at 106. This change helped alleviate the problem of patients being

past the gestational cutoff “somewhat, but patients continued to miss the cutoff, even with the

expansion of the gestational age.” Id. at 107-08.

               The Court finds Dr. Young’s testimony to be fully credible and gives it great

weight. She testified convincingly that PPMET had a thorough and individualized informed

consent process before the statute was enacted, and “over 99 percent of patients were clear about

the[ir] decision[s].” Id. at 78. Since it took effect, all patients are subjected to the mandatory

waiting period without consideration of their individual situations, which undermines patient

autonomy and the physician-patient relationship, regardless of whether the waiting period is 24 or

48 hours. The medical emergency exception, which carries serious penalties for physicians, is

extremely narrow and inapplicable to nearly all patients in the outpatient setting. PPMET made

minimal changes to its informed consent process to comply with the statute’s requirements, such

as having patients listen to state-mandated information regardless of its relevance. Id. Patients

who are certain of their decisions experience distress from having to wait for the procedure, and

those who are uncertain take more time to make a decision, just as they did before the statute was



                                                 57

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 57 of 136 PageID #: 6565
enacted. Post-abortion regret is uncommon, and Dr. Young saw more undecided patients at first

appointments after the statute took effect because of its required waiting period. The majority of

abortion patients at PPMET’s health centers (60% to 70%) and nationwide (75%) have low

incomes, and low-income women have difficulty attending two appointments because of logistics

and because the cost of the procedure and associated expenses require them to make “trade-offs.”

Id. at 93. The geographic distribution of the eight abortion providers in just four cities in Tennessee

makes it difficult for patients to attend even one appointment.

               Further, abortion is a common procedure that is safer than carrying a pregnancy to

term. Its risks are rare, but they increase as the pregnancy progresses, making the timing of an

abortion medically significant. Timing also affects the effectiveness of a medication abortion and

patients’ eligibility for this procedure, which is strongly preferred by 70% of patients and is the

medically preferred option in some cases. Following the statute’s enactment, the number of

medication abortions at PPMET decreased, and the gestational age at which abortions were

obtained increased. Second trimester abortions are not only riskier, particularly for patients with

certain medical conditions, but they are also longer, more painful, riskier, and more expensive than

earlier abortions. Before § 39-15-202(a)-(h) was enacted, patients could obtain the procedure

within one week of scheduling their appointment; after its enactment, patients must wait up to two

months for the procedure. The delay caused by the statute in question makes medication abortion

unavailable in many cases, requiring patients to seek a surgical abortion instead, a procedure

available at just two clinics (in Nashville and Memphis) up to 19 weeks and 6 days LMP. Women

who are unable to access care or who are forced to carry the pregnancy to term face medical and

non-medical risks.

               University of Michigan psychology and women’s studies professor Sara



                                                  58

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 58 of 136 PageID #: 6566
McClelland, Ph.D., testified that § 39-15-202(a)-(h) “exacerbates existing stereotypes about

women” and “contributes to the[ir] stigmatization.” McClelland, Tr. 9/24/19 (Vol. 2) p. 177. She

indicated that it does the latter

                by lending the authority of the law to exacerbate existing stereotypes of
                women as irrational or overly emotional, and that by exacerbating these
                stereotypes, . . . it could both affect how people think about women more
                broadly, as well as how women think about themselves as incapable of
                making their own healthcare decisions.

Id. at 178. The statute “causes harm” through these “increased stereotypes around women as

incapable . . . decision-makers” and because it “teaches women to think of themselves as incapable

decision-makers.” Id. at 188. A woman’s experience of having to return in 48 hours for a second

appointment to have an abortion “devalues her, it demeans her by insisting that she herself is not

the arbiter of her own healthcare,” and it tells her that “her own decision of her own healthcare is

insufficient.” Id. at 188-89. In Dr. McClelland’s opinion, § 39-15-202(a)-(h) therefore “makes

that stereotype truth,” causing men and women alike to think of women in that way, which “creates

an ongoing stigmatization of her, and the consequences of that have been shown over decades of

research to both have psychological and physical detriment to women’s health.” Id. at 189. Dr.

McClelland’s opinion would not change if the mandatory waiting period were 24 hours instead of

48 because “[t]he effects of stigmatizing a group of people would be the same regardless of the

amount of time that was stated in the law, between 24 and 48 hours. The stigmatization has already

occurred in that case. It doesn’t matter for how long.” Id. at 178.

                Dr. McClelland testified that “what starts out relatively benign in terms of labeling

[human differences]” may lead to stereotyping, a “sort of us and them” separation, and

discrimination, and these events “can really take on negative consequences for particular groups.”

Id. at 179-81. Dr. McClelland referenced a meta-analysis, i.e., a study of studies, that found



                                                 59

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 59 of 136 PageID #: 6567
“negative health effect[s] of both feeling and perceiving discrimination,” including “high blood

pressure, increased rates of cardiovascular disease, increased rates of cortisol secretions, as well

as . . . psychological outcomes, such as depression, anxiety, and increased . . . substance use.” Id.

at 187-88. Dr. McClelland stated that stigma and stereotypes, which may turn into stigma, have

negative health implications and that “stigma has, for decades, been found to be incredibly harmful

for people’s mental health.” Id. at 179. Stigma has a “wear and tear” effect on people physically

and physiologically. Id. at 186-87. According to Dr. McClelland, “thousands of studies . . . show

the harmful effects of gender stereotypes across contexts, across time.” Id. at 186.

               Dr. McClelland further testified that “policies have the potential to teach people to

think negatively about groups,” which § 39-15-202(a)-(h) does because it “reinforces the

stigmatization of women through reassociating women with poor decision-making or too

emotional or irrational ways of thinking, . . . such that it then reinforces those ideas, both teaching

people in general that’s how women are and teaching women to think of themselves that way.” Id.

at 181. Examples of other policies or legislation that have created or reinforced such stigma are

mandatory drug testing of welfare recipients and same-sex marriage bans. See id. at 181-84. These

policies’ “legislative environments” “created negative consequences for those . . . separated and

considered in an us/them model,” id. at 182, “where those who are [separated or] stereotyped [a]re

considered to lose power and lose status.” Id. at 180. They are similar to § 39-15-202(a)-(h)

because they use the authority of the law to organize and teach a population to think about a group

of people in a negative light. See id. at 185. This type of legislation “makes these stereotypes

incredibly hard to resist, and there’s quite a bit of psychological research in which it’s very hard

to undo stereotypes once they’re put into place.” Id. Dr. McClelland explained that these examples

were useful in her analysis of § 39-15-202(a)-(h) because “they help us see the empirical evidence



                                                  60

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 60 of 136 PageID #: 6568
of what happens when these kinds of laws are in place” given that “these studies . . . very usefully

and importantly show the development of stigma and the mechanisms of stigma are the same

across contexts.” Id.

               The Court finds Dr. McClelland’s testimony to be fully credible and gives it great

weight. She testified convincingly that, regardless of the mandatory waiting period’s duration, §

39-15-202(a)-(h) “exacerbate[s] existing stereotypes” of women as irrational, overly emotional,

and incapable decision-makers. Id. at 178. The challenged statute reinforces these stereotypes

and therefore contributes to the stigmatization of women, and stigma has been shown to have

negative physical and psychological health implications. While Dr. McClelland has not conducted

direct research in Tennessee, see id. at 185-86, her opinions are based on “a study of how stigma

operates, and especially how it operates within legislative environments,” as well as “close review

of the empirical and theoretical research in the social sciences, in particular, sociology and

psychology.” Id. at 196. Dr. McClelland indicated that “the mechanisms of stigma are quite

similar regardless of where they show up.” Id. As a result, “the analogous case studies help us

understand the health consequences for living in stigmatizing environments,” and they are “used

to then draw conclusions about how the mandatory delay law would operate similarly.” Id. at 196-

97.

               University of Houston sociology professor Sheila Katz, Ph.D., testified that since

its enactment in 2015, § 39-15-202(a)-(h) “has created . . . barriers and burdens on low-income

women,” including “financial burdens,” “logistical burdens,” and “social-psychological burdens.”

Katz, Tr. 9/24/19 (Vol. 2) p. 213. She stated that these burdens would be no different if the waiting

period were 24 hours instead of 48. See id.

               Dr. Katz indicated that poverty is typically measured in the United States by using



                                                 61

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 61 of 136 PageID #: 6569
the federal poverty guideline, a dollar amount published annually by the United States Department

of Health and Human Services. 30 See id. at 213-14. Because “[t]he federal poverty guideline is

widely recognized by social scientists as an inadequate measure of poverty in the United States,”

social scientists, social programs, and government agencies use both the federal poverty guideline

and 200% of the federal poverty guideline in referring to low-income or “near low-income”

individuals. Id. at 214.

               Dr. Katz stated that “a family living under 200 percent of the poverty line is still

poor” and is “not making ends meet.” Id. at 215. “[A] family at 200 percent of the poverty line

or below is living in a much more financially precarious situation than just paycheck to paycheck.

There are [basic] needs that are going unmet in those households,” such as “adequate and safe

housing,” utilities, “nutritious food,” healthcare, and transportation. Id. Getting a flat tire while

driving to work may be “an annoyance” or “an inconvenience” for a “middle-income or upper

middle-income person”; however, for a low-income family, such an event “will throw their

delicate balance off entirely.” Id. Further:

               There’s a couple of different pieces to this. One, low-income families drive
               cars that are much older than – the average age of their vehicles is older than
               middle- and higher-income people, so a flat tire might damage the car more
               than it would a newer or nicer car.

               Low-income people usually work in jobs that have a lot less flexibility for
               being late to work or having an unexplained absence. . . .

               So it’s something that an upper middle-class person would think of as
               simple and maybe annoying, but for a low-income family, it can be a
               tragedy that kind of sets in motion a series of other problems, if the person
               loses their job or even just loses the income from those missed hours of
               work, plus the cost of having a flat tire.


       30
           In 2019, the federal poverty guideline for an individual was $12,490. See Katz, Tr.
9/24/19 (Vol. 2) p. 214. For each additional member of the household, the dollar amount increases
by slightly over $4,400. See id. Based on these numbers, a single mother with two children who
earns under $21,330 would be considered “poor.” Id.
                                                 62

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 62 of 136 PageID #: 6570
Id. at 216. Data from the United States Census Bureau’s American FactFinder shows that

Tennessee is the eleventh poorest state in the country and that the poverty rate in Tennessee in

2016 was 17.2%. 31 See id. at 217. “[T]his level of poverty” means that “there are more families

that would experience th[e] sort of imbalance and sort of crisis” described above. Id. at 216; see

also id. at 219 (“[B]ecause Tennessee is the eleventh-poorest state, . . . more families are

experiencing this [in Tennessee] than in states that have less poverty.”).

               Dr. Katz also testified that

               poverty disproportionately affects women in the United States. Women are
               more poor than men, so they have a higher poverty rate, and . . . they are
               also more likely to be taking care of dependents in their household, so they
               have less resources to take care of more people.

Id. at 217-18. Dr. Katz estimated that “[a]pproximately half a million” women in Tennessee are

living under the federal poverty guideline, and “hundreds of thousands more” are living from 100%

to 200% above the federal poverty guideline. Id. at 222.

               Women living under 200% of the poverty line “have a very hard time meeting the

basic needs of themselves and their household.” Id. at 218. These women live in housing that is

unsafe or inadequate for their family’s needs, they cut back on utilities like air conditioning or

heat, they sacrifice their own food intake and their own nutrition to give their children enough to

eat, and they avoid going to the doctor or filling prescriptions because they cannot afford to do so.

See id. at 219. An unexpected emergency or expense “puts the family at grave risk” because it

“throws [into question] the already sort of precarious balance that [low-income women are] trying



       31
           Dr. Katz indicated that at the time of her testimony, the United States Census Bureau
had released poverty data numbers for 2017 but not “the 2018 state-level numbers.” Katz, Tr.
9/24/19 (Vol. 2) p. 217. She stated that any changes in the data do not affect her analysis because
“[t]he poverty rate does change by a couple of tenths of a percent each year, but overall, the overall
picture of poverty in Tennessee is unchanged.” Id.
                                                 63

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 63 of 136 PageID #: 6571
to maintain to not be evicted, to not have utilities shut off, to make sure the children have food and

basic medical needs are met.” Id. at 229-30.

               Citing the United States Census Bureau’s American FactFinder, Dr. Katz indicated

that in Tennessee “women have a poverty rate of 18.5 percent” and “men have a poverty rate of

15.8 percent.” Id. at 218. One factor that contributes to this difference is that Tennessee does not

have a minimum wage and therefore the federal minimum wage of $7.25 per hour applies. See id.

at 219. A person who lives alone and who works full time for an entire year earning the federal

minimum wage is “making approximately [100% of] the poverty line” but “significantly under . .

. 200 percent of the poverty line.” Id. at 219-20. If the person has children or dependents, the

household would be below the poverty line. See id. at 220.

               Dr. Katz testified that 23.9% of working poor 32 households are headed by women,

and 14% of working poor households are headed by men. See id. This difference in percentages

shows that “[w]orking poor households are much more likely to be headed by women.” Id.

Moreover, “the number of women who are classified as working poor is higher than the number

of men who are classified as working poor.” Id. Using fair-market rent data from the United

States Department of Housing and Urban Development for the cost of rent in Knoxville, Memphis,

and Nashville, Dr. Katz testified that a Tennessee woman “working full-time year round at

minimum wage” (i.e., “working poor”) is paying “between half to three-quarters of her monthly

income on rent in these cities. We know that then there’s not enough money left over to pay for

the rest of the expenses, for her utilities, for food, and to meet other basic needs.” Id. at 221-22.

               “[F]amilies headed by single mothers tend to be low income”; approximately half



       32
           Social scientists and the United States Department of Labor use the term “working poor”
to refer to “a person who is working approximately full-time year round, but is still making very
close to the poverty line.” Katz, Tr. 9/24/19 (Vol. 2) p. 220.
                                                 64

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 64 of 136 PageID #: 6572
of the families in Tennessee headed by single mothers are living at or below 125% of the federal

poverty guideline, and one-third of them are living at or below the federal poverty guideline. Id.

at 222-23. In addition, 18.2% are living in “deep poverty,” a term meaning less than 50% of the

poverty line. Id. at 223. People living in deep poverty “are just not making ends meet in any way.”

Id. The deep poverty rate has been decreasing globally over the last twenty years, but it is

increasing in the United States, particularly in the Southeast. See id. In Tennessee “overall, 7.5

percent of Tennesseans live in deep poverty, but of people who are poor, 43.5 percent are in deep

poverty. So almost half of people who are poor are in deep poverty.” Id. Further, based the United

States Department of Agriculture’s measures, nine counties in Tennessee have “persistent poverty”

and fifty-three are at risk of falling in this category. Id. at 224. “[P]ersistent poverty is a measure

that the poverty rate at the county level has been above 20 percent for approximately the last 40

years.” Id. A family living in an area that has persistent poverty lives in a place with “significantly

less resources for emergencies or unexpected expenses, and less economic opportunities to . . .

meet those needs.” Id. at 224-25.

               Dr. Katz testified that on a national level 75% of women seeking abortions are poor

or low income, meaning under 200% of the federal poverty guideline. See id. at 226-27. Further,

“approximately two-thirds of women who obtain abortions in Tennessee already have[] at least[]

one child, so the women who . . . seek[] abortions are providing for themselves, [and] also for

dependents.” Id. at 227. Together these figures “suggest[] that the overwhelming majority of

women seeking an abortion in Tennessee are already mothers and are either poor or near low-

income.” Id. Dr. Katz stated that plaintiffs’ data on the income levels of their patients “supports

the national data and my assessment of it.” Id.

               Dr. Katz testified that § 39-15-202(a)-(h) imposes “a handful of different categories



                                                  65

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 65 of 136 PageID #: 6573
of burdens” involving transportation, travel, childcare, time away from home or a job, lost wages,

and raising unexpected funds for the procedure, as well as funds for travel and childcare. Id. at

228. The statute also creates “psychological hurdles.” Id. “[T]ransportation barriers and logistical

barriers . . . make[] it much harder to access [abortion] service[s],” id. at 226, and apply in

particular to poor and low-income women seeking an abortion in Tennessee because of the state’s

high poverty rate and “not . . . small geographic area” that make transportation “more difficult.”

Id. at 227-28.

                 Because of the small number and location of abortion clinics in Tennessee, “women

are traveling some distance to access that service” and “accessing an abortion in Tennessee comes

with a travel burden.” Id. at 232. Section 39-15-202(a)-(h) “creates a significant additional burden

and expenses and stress” for women who must travel for abortion services. Id. at 240. The

research analyzing the effect of increased travel on women seeking an abortion concludes that

“low-income women experience travel burdens and hurdles associated with accessing an abortion

from not having access to a car, not having access to reliable public transportation systems, and

the schedules of those transportation systems being out of sync with the services that the person is

trying to access.” Id. at 228-29. Dr. Katz indicated that this finding “is consistent with Tennessee

women seeking an abortion after the implementation of th[e] law [at issue]” and is consistent with

her own research. Id. at 229. Because Tennessee does not have a statewide public transportation

system, alternatives for transportation mostly include a private car or a bus service, like

Greyhound. See id. at 232. Approximately 10% of households in Tennessee cities do not own a

car, “but this percentage is much higher for low-income households.” Id. at 234. Low-income

families own fewer cars per household, and the cars they own are older and in worse mechanical

shape, as compared to the number and condition of cars owned by middle- and upper-income



                                                66

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 66 of 136 PageID #: 6574
families. See id. at 225-26. Even if a low-income woman is in a household with one car, low-

income families with one car prioritize the man’s job for use of the car over all other household

uses. Id. at 234.

               Dr. Katz calculated that on the low end in terms of travel distance, women seeking

an abortion would make a twenty-five-mile round trip from, for example, Johnson City to Bristol,

which would take at least ninety minutes and would cost under five dollars in gas or between

twenty four and forty dollars for a Greyhound bus ticket. See id. at 233. Dr. Katz stated that five

dollars is almost what someone earning the federal minimum wage is paid for an hour of work.

See id. at 234. Low-income families, particularly those headed by single mothers, do not have

disposable income, and therefore paying for gas or buying a bus ticket requires them to make

sacrifices in other areas. See id. at 235. Even a small amount of money for such a trip “can have

a tremendous impact on low-income women” and “can cause an upset in a delicate balance [as]

[they] attempt to meet their families’ basic needs.” Id. at 234-35. In addition to having to cover

the cost of travel, the loss of wages while traveling increases the cost of the trip. See id. at 234. A

round trip can take more than one day, depending on factors such as the distance traveled, the

provider’s schedule, and the bus schedule, and it may require an overnight stay. See id. at 239.

Low-income women also have difficulty reserving a hotel room in advance because of their limited

access to the internet and credit cards. See id. at 240. If they are able to reserve a hotel room, they

may not have enough money to pay for it. See id.

               Dr. Katz testified that travel burdens – going to an unfamiliar city, arranging

transportation, taking time off from work, obtaining childcare, managing privacy and

confidentiality concerns – exist whether the distance traveled is 50 or 100 miles. See id. at 256,

280. These burdens are also present when poor or low-income women accesses abortion services



                                                  67

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 67 of 136 PageID #: 6575
in their own cities. See id. at 280. Dr. Katz stated that “even small changes in distance can affect

service utilization,” a finding that is reflected her own research, in the broader literature, and in the

literature on access to abortion. Id. at 230-31.

                Specifically regarding childcare, because § 39-15-202(a)-(h) requires that a patient

see a provider twice, at least 48 hours apart, a woman with children must pay twice for childcare

or coordinate twice to leave her children with someone who can watch them. See id. at 241.

Childcare centers are typically open from early mornings to early evenings, running parallel to the

typical work schedule. See id. However, evening and overnight childcare are “very, very

expensive” and not widely available. Id.

                Regarding lost wages, Dr. Katz testified that “41 percent of working parents with

household incomes below twice the federal poverty line do not receive paid sick leave, vacation

days, personal days, or other forms of compensated leave.” Id. at 242. It is also very difficult for

low-income workers, who are often seen as disposable, to obtain unpaid leave. See id. They may

risk their jobs by asking for a day off, asking for consecutive days off, or requesting changes to

their work schedules, which are often unpredictable, irregular, and made by employers on a week-

by-week basis. See id. at 242-43. Therefore, coordinating time off from work with the clinic’s

availability and transportation to the clinic is a difficult balance that involves both risks and

expense. See id.

                Dr. Katz stated that “having to pay [travel and associated] expenses twice isn’t just

like multiplying it by two, but it becomes more exponential[;] . . . arranging it all for one visit is

very different than arranging it for two visits close together.” Id. at 257. Dr. Katz concluded that

§ 39-15-202(a)-(h) “has a significant impact” on the lives of poor and low-income women who

seek an abortion and that “low-income women may not be able to access this service” as a result



                                                   68

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 68 of 136 PageID #: 6576
of it. Id. at 256-57. “For the ones who do manage to arrange this and raise the money, I really

worry – and the literature supports this concern – that they would be unable to provide for

themselves, their children, or they put themselves at grave risk.” Id. at 257. Poor and low-income

women raise money in an emergency or unexpected situation by sacrificing basic needs, such as

rent, utilities, food, and healthcare; through predatory loans; and by borrowing money from

abusive partners or ex-partners, which puts their safety at risk. See id. at 243-44. They may resort

to these methods to cover as little as a fifty-dollar expense. See id. at 244. As part of her research,

Dr. Katz asked low-income women about needing twenty dollars for an emergency, and “they

report that they have no one to turn to, and they don’t know how they would come up with that.”

Id. at 244-45.

                 Dr. Katz cited a 2006 study that found that 58% of the women surveyed reported

wanting to have an abortion earlier but experienced delays because of financial and logistical

hurdles. 33 Id. at 248-49. This response was more common among women with later gestational

ages (32% of women at 6 weeks LMP or earlier; 52% of women in their first trimester; 91% of

women in their second trimester). See id. at 249-50. It was also more common among poor women

than women above 200% of the poverty line. See id. at 250.

                 The Court finds Dr. Katz’s testimony to be fully credible and gives it great weight.

She testified convincingly that § 39-15-202(a)-(h) imposes various burdens on low-income women




       33
           On cross-examination, Dr. Katz agreed that the reasons for the delay that were identified
by the study included that it took a long time to make arrangements (59% of women), that it took
a long time to decide (39% of women), that it was a difficult decision to make (27% of women),
that there were religious or moral concerns (10% of women), and that there was a legally-required
waiting period (2% of women; 2% of first trimester patients and 1% of second trimester patients).
See Katz, Tr. 9/24/19 (Vol. 2) pp. 273-75. In responding to questions about these different reasons
and their percentages, Dr. Katz stated that “this article was published in 2006, and the legally
mandated waiting periods have increased since 2006.” Id. at 275.
                                                  69

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 69 of 136 PageID #: 6577
that substantially limit their access to abortion or prevent them from accessing this service

altogether. These burdens would exist even if the statute’s 48-hour waiting period were instead

24 hours. The Court accepts Dr. Katz’s statements that 75% of women seeking abortions are poor

or low income, i.e., with incomes under 200% of the federal poverty guideline, and that “the

overwhelming majority of women seeking an abortion in Tennessee are already mothers and are

either poor or near low-income.” Id. at 227.

               In defense of § 39-15-202(a)-(h), defendants first called Bowling Green State

University psychology professor Priscilla K. Coleman, Ph.D., who testified that the statute benefits

women because it enables them to decide whether to terminate a pregnancy “in a way that is fully

informed” and “time is needed to maximize human decisional processes.” Coleman, Tr. 9/25/19

(Vol. 3-A) pp. 32-33. Dr. Coleman based this opinion on research showing that women seeking

an abortion have “fairly high levels of decisional ambivalence and uncertainty,” between 25% to

40%. 34 Id. She also based it on her understanding that women at an abortion clinic receive

information they may not have seen beforehand regarding the risks and benefits of abortion and

childbirth, as well as resources for those wishing to carry a pregnancy to term. See id. at 33. In

addition, Dr. Coleman indicated that her opinion is based “generally” on

               the research that I cited in my primary report. It’s based on research I’ve
               conducted. It’s based on extensive review of research by others, many
               studies that I did not cite – can’t cite everything, but the last 25 years, I have
               stayed on top of everything that’s published on this topic, so I have had a
               high level of experience broadly studying this topic, and so it’s based on all
               my review of studies that have been published; my own research, you know,
               my education and training in the methods of science.



       34
         Later in her testimony, Dr. Coleman provided a larger range for the percentage of women
seeking an abortion who experience decisional ambivalence or distress: “[T]he studies indicate
that approximately 25 to 40, 50, in that range – a lot of different studies on ambivalence and
decisional distress or difficulty. Each study kind of describes it differently . . . .” Coleman, Tr.
9/25/19 (Vol. 3-A) p. 45.
                                                  70

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 70 of 136 PageID #: 6578
Id. at 33-34.

                Dr. Coleman characterized abortion as a medical procedure “that is unlike any other

because it involves two biological systems, and the result of an abortion is the destruction of one.”

Id. at 34-35. She stated that the decision to have an abortion is “unlike any other” because “a

significant, important percentage of women” “view the developing embryo or fetus as a human

being.” Id. at 35. Data in “peer-reviewed journals indicates that a significant percentage of women

. . . see the termination as having moral implications” and “[a]bout 25 to 50 percent of women,

depending on . . . the particular study, are aware that there’s more to an abortion than a simple

medical procedure” and that it may have “relational aspects,” “social aspects,” or “spiritual

aspects.” Id.

                There is a standard decision-making process “that involves looking at what are our

options, what are the strengths and weaknesses of each option, and then afterwards, how effective

was it in terms of meeting our goals?” Id. at 41-42. Stress and emotion play a role in the abortion

decision-making process because “a sizeable number of women do enter the clinic with significant

stress . . . related to the fact that it’s an unplanned – typically unplanned, untimed pregnancy.” Id.

at 35-36. The decision to have an abortion is “not an easy decision for many women” and “could

have lifetime implications for them in terms of their psychological and physical health.” Id. at 36.

Women may also experience other forms of stress, such as from intimate partner violence, which

Dr. Coleman indicated may affect approximately 30% of women, according to “a meta-analysis

by Hall” that she reviewed. Id. Dr. Coleman stated that “most of the research that I’ve reviewed

and described involves stress in a real-life situation, one that has long-term implications for some

women,” as opposed to laboratory-based or hypothetical situations. Id. at 43. “[M]any settings”

have indicated that abortion is a significant stressor “not for every woman, but for a sizeable



                                                 71

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 71 of 136 PageID #: 6579
percentage.” Id. at 42.

               Dr. Coleman stated that

               [w]hen we’re under stress, like in the context of deciding what to do about
               an unplanned pregnancy . . . , the type of reasoning, the type of decision-
               making that we do, tends to be more emotionally based rather than
               analytical, rational, thoughtful. We make more hurried decisions when
               we’re under stress.

Id. When asked about women who have five to ten minutes “to meet with the physician, finish the

informed consent, and have the procedure start, particularly for a medication abortion,” Dr.

Coleman stated that her “opinion, based on all of the review of the literature, is that when they

only have five or ten minutes, and you’re stressed to begin with – and this is based on lots of

studies – your decisional processes are compromised.” Id. at 44-45. For women deciding whether

to have an abortion, Dr. Coleman stated that a decision “of this magnitude, which it is for many

women,” results in stress that causes the body to release hormones, including cortisol, and that the

body’s physiological responses to stress “impact the brain as well, and it makes it much more

difficult to arrive at a decision without some time.” Id. at 36-37. Therefore, Dr. Coleman opined

that “[i]t’s important for the woman to get out of that acute stress state and have time to consider

her options and what’s best for her as an individual.” Id. at 37. Dr. Coleman believes that § 39-

15-202(a)-(h) “allows for [women] to make a good decision” because it gives them opportunities

to evaluate the state-mandated information, to consider “the pros and cons of each decision,” and

to contact agencies that can help them continue the pregnancy, if that is their preference. Id. at 42-

43.

               Dr. Coleman conceded on cross-examination that she is not an expert in the brain’s

physiological functions in connection with decision-making and that she does not have research

experience in the psychology of decision-making generally, divorced from the topic of abortion.



                                                 72

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 72 of 136 PageID #: 6580
See id. at 80-81. She also conceded that she has not conducted research quantifying the amount

of time it takes to make a stressful decision or to achieve decisional certainty. See id. at 81. None

of the studies she identified concerning stress and decision-making “directly apply” to 48-hour

waiting periods, id. at 107, 110-11, and Dr. Coleman’s deposition testimony is that “[t]he nature

of this type of work on this decision-making is not directly analogous. It requires a, quote, leap.”

Id. at 112. On redirect, Dr. Coleman indicated that she could not find studies on 48-hour waiting

periods that were conducted in a clinical setting and that she is not aware of any. See id. at 124.

She stated that she “found no studies that indicated that extra time hurts decision-making.” Id.

               Dr. Coleman opined that “counseling is beneficial” for women in the abortion

context. Id. at 45-46. However, she could not recall a study “that actually looks at what [women]

know about the procedure” when they arrive at an abortion facility. Id. at 47. Dr. Coleman

referenced a 2013 study in which nearly 1,000 women were asked what topics they wanted to

discuss during counseling sessions. Id. at 57. Results included information about the procedure

(82%), the women’s doubts (40%), information on consequences (73%), the reasons for the

abortion request (36%), and alternatives (not specified). See id. at 56-57.

               Referring to studies showing that between 25% and 50% of women experience

decisional ambivalence or distress, Dr. Coleman testified that “a good percentage of women . . .

may need some help . . . in making that decision, so we do know that there is significant

ambivalence, decisional distress, [and] there may be pressure or coercion.” Id. at 46. She listed

ways in which a woman might feel pressured: “active coercion [by] a perpetrator of domestic

violence,” financial pressure, “life pressure,” pressure from partners, or pressure from parents. Id.

She stated that these forms of pressure may make women who would like to continue the

pregnancy feel that they have no choice but to have an abortion. See id. There is “quite a bit of



                                                 73

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 73 of 136 PageID #: 6581
research” on partner pressure to abort “showing different ranges in terms of percentages, but at

least 10 percent probably experience pressure, and the pressure is a variable associated with poor

outcomes later.” Id. at 60. Dr. Coleman stated that research also shows that a woman who wants

to continue the pregnancy but is pressured into making a different decision is more likely to suffer

sadness, depression, guilt, anxiety, and posttraumatic stress disorder (“PTSD”). See id.

               Dr. Coleman indicated that there is “uniformity . . . among practitioners and

academics, that if women have certain characteristics or certain ways of viewing this decision, if

they’re coerced, if they’re ambivalent, if they’re uncertain, if they feel some bonding to the child,

then they are much more likely to have adverse psychological consequences.” Id. at 46-47. The

risk factors for poor post-abortion adjustment with “the most robust support in the literature”

include “prior psychological problems”; pre-existing depression and anxiety, suicidal thoughts,

and substance abuse; ambivalence and decision difficulty; pressure or coercion from partners,

parents, or someone else; feelings of bonding or attachment to the fetus; age; religious beliefs; and

values that are at odds with the decision to have an abortion. Id. at 57-58. Dr. Coleman believes

§ 39-15-202(a)-(h) is beneficial because “when you add up all the risk factors, a significant

proportion of women have one or more risk factor, so if they’re more likely to have a psychological

problem afterwards, of course, a little bit of time could be helpful.” Id. at 58.

               Regarding mental health history as a risk factor, Dr. Coleman testified that women

who have “a prior mental-health problem . . . experience more decisional difficulty, so they are . .

. more likely to need time and counseling to arrive at the best decision,” and “they’re more likely

to have postabortion mental-health problems.” Id. at 55-56. Studies “suggest that if women have

a prior mental-health problem, whether it’s depression, anxiety, just a range of mental-health

challenges, then they’re more likely to experience an abortion as traumatic.” Id. at 54. Dr.



                                                 74

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 74 of 136 PageID #: 6582
Coleman agreed that it is “universally recognized that women seeking an abortion have higher-

than-average rates of pre-existing mental-health issues.”       Id. at 55.    Regarding decisional

ambivalence as a risk factor, Dr. Coleman stated that because it is “a predictor of adverse

outcomes,” if a woman is “not ambivalent, she’s less likely to have a mental-health problem.” Id.

at 70-71.

               Regarding decisional difficulty or ambivalence, Dr. Coleman relied on a 1995

study, which she explained had “339 participants, and nearly a third said they were in doubt as to

whether the decision to seek an abortion was right for them.” Id. at 49-50. This study was not

performed in the United States, but Dr. Coleman indicated that it is common practice in her field

to rely on international, as well as domestic, studies because “the experience of deciding whether

or not to continue a pregnancy involves kind of universal decision-making processes” and “there’s

a lot of universality to the decision of whether or not to continue a pregnancy.” Id. at 50-51.

               Dr. Coleman testified that there is a “high probability” of women feeling guilty and

regretting an abortion, and therefore they should “have time and counseling to arrive at the decision

that’s best for them.” Id. at 53. Dr. Coleman stated that studies show that between 25% and 75% 35

of women “feel some level of guilt after undergoing a procedure.” Id. at 52-53. She stated that

“indicators that are more likely to be linked to feelings of guilt” include a woman’s religious views

and a desire to continue the pregnancy. Id. at 53. Dr. Coleman indicated that “with that guilt,

[women] may experience regret,” and that “they may really regret their decision” “[i]f the guilt

becomes monumental” or “too much to bear.” Id. Dr. Coleman noted that she published a study




       35
          Dr. Coleman stated that “[s]ome studies showed 25[%]”; “a study published in The Los
Angeles Times back many years ago . . . was around 50 percent”; and “a study we . . . did involving
Russian and American women published in 2004 in The Medical Science Monitor . . . found even
higher rates, like close to 75 percent.” Coleman, Tr. 9/25/19 (Vol. 3-A) p. 52.
                                                 75

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 75 of 136 PageID #: 6583
in 1998 in which 38% of women who had an abortion regretted their decisions. See id.

               On cross-examination, Dr. Coleman agreed that “many women will not regret their

decision to have an abortion” and “many women will feel abortion was the right decision

retrospectively.” Id. at 86. She confirmed that in forming her opinion that abortion may cause

feelings of guilt, she relied on “the Skelton article,” which was a newspaper poll, not a peer-

reviewed study, and “the Brown article,” which was a survey of anonymous letters written to a

pastor at a church in Florida. Id. at 103-05. On redirect, she stated that she relied on other peer-

reviewed articles on abortion and guilt, including a paper that compared guilt among women in

Russia with women in the United States. See id. at 121-22. She found the Brown article valuable

because “they reported numerical values” and because the letters showed women’s experiences

regarding abortion. Id. at 122-23.

               Dr. Coleman testified that “the strongest studies” show that “abortion operates as a

significant risk factor for mental-health issues afterwards.” 36 Id. at 62. Adverse mental-health

outcomes include depression, anxiety (generalized anxiety or PTSD), phobias, suicidal ideation

(thoughts about suicide or “suicide completed”), and substance abuse. Id. at 63.

               Dr. Coleman testified that a 2013 Italian article “shows that there are mixed

findings, but predominantly studies show that abortion operates as a risk factor” because

“[t]hirteen studies showed a clear risk for at least one of the reported mental-health problems in

the abortion group versus childbirth, five papers showed no difference, and . . . only one paper

reported a worse mental outcome for childbirth.” Id. at 67. Dr. Coleman also cited a 2006 study

(“the Klick study”) that concluded that “when there is a mandatory waiting period in effect, there’s



       36
         Dr. Coleman clarified that her opinion is not that abortion causes mental health issues
because of difficulties determining causality, particularly in a single study. See Coleman, Tr.
9/25/19 (Vol. 3-A) pp. 63-65, 98-99.
                                                76

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 76 of 136 PageID #: 6584
. . . significantly lower suicides among women.” Id. at 72-73. This was “a broad-stroke analysis”

that found “correlation” by looking at the suicide rates in states that had a mandatory waiting

period law; the study “just look[ed] at suicide rates” and “didn’t follow the women.” Id. at 73.

               On cross-examination, Dr. Coleman indicated that the Klick study was published

in a journal that is not a peer-reviewed social science journal, and she stated that she was not aware

that the journal has a 0.769 impact factor. 37 See id. at 101. She conceded that this study examined

women who were twenty-five to sixty-four years old and excluded women who were eighteen to

twenty-four years old, and that women between the ages of forty-six and sixty-four are less likely

to be pregnant than women between the ages of eighteen and twenty-four. See id. at 102. Dr.

Coleman also conceded that the Klick study has been severely criticized. 38 See id. On redirect,

she stated that it was peer-reviewed and published in a law and medicine journal. See id. at 120.

               On cross-examination, Dr. Coleman agreed that in reaching her opinion that

abortion increases the risk of negative mental health outcomes she relied on seven articles she co-

authored with Reardon, whom she described as “too political and not good at statistics and

writing,” id. at 86-89, and that she relied on three articles she co-authored with Vincent Rue, whom

she believes is “too politically minded” and “wants to insert political comments into academic

studies.” Id. at 90. She was aware that Rue had been excluded from testifying “in Casey.” Id.



       37
           According to Dr. Coleman, an impact factor is “an index of the quality of a journal and
how widely cited particular articles are in that journal. Only about 20 percent of journals across
all fields have an impact factor of 3.0 or higher.” Coleman, Tr. 9/25/19 (Vol. 3-A) p. 19. The
higher a journal’s impact factor is, the more difficult it is to get published in that journal. See id.
       38
          In an article published in April 2009, Theodore J. Joyce and his co-authors wrote that
“Klick’s findings lack transparency and plausibility” and that “it is unclear why Klick included
suicide rates from 1981 when the first laws were not enforced until 1992. Nor did he analyze the
association between suicide rates and mandatory counseling and waiting-period laws in the earlier
period, which accounts for over 60 percent of the sample.” Coleman, Tr. 9/25/19 (Vol. 3-A) p. at
103.
                                                  77

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 77 of 136 PageID #: 6585
Dr. Coleman indicated that she has collaborated with Reardon on more than ten articles or

presentations, see id. at 87, and has collaborated with Rue on more than ten articles. See id. at 89.

                Dr. Coleman discussed her own meta-analysis 39 entitled “Abortion and Mental

Health: A Quantitative Synthesis and Analysis of Research Published from 1995 Through 2009,”

which was published in 2011 in the British Journal of Psychiatry. Id. at 69. Dr. Coleman

explained that “the quality of [a] meta-analysis depends on the studies that you’re putting into it,

and I strove to identify the strongest studies based on methodological criteria that were published

from 1995 to 2009.” Id. Among these studies were some of Dr. Coleman’s own studies. She

included her own studies “[b]ecause they met criteria. I wasn’t going to leave out my studies just

because I’m doing the meta-analysis.” Id. at 72. She stated that doing so is customary practice

“because, typically, people conduct a meta-analysis when they’ve done a lot of research in that

area.” Id. Dr. Coleman summarized the key findings of her meta-analysis as follows:

                [T]he primary analysis showed that women who have an abortion history,
                compared to those who do not, have an 81 percent increased risk of
                experiencing a mental-health problem of various forms. And what’s also
                significant here is, they calculated the population attributable risk statistics
                that’s based on its ratios, it revealed that 10 percent of the incidence of
                mental-health problems were directly attributable to abortion.

Id. at 70.

                On cross-examination, Dr. Coleman confirmed that she was the sole author of her

meta-analysis and that of the twenty-two studies on abortion and mental health outcomes that she

analyzed and summarized, she was the author or co-author of half of them. See id. at 95. Other

than students who worked with her, she did not have a professional in the field conduct an



        39
          A meta-analysis combines data from multiple studies. See Coleman, Tr. 9/25/19 (Vol.
3-A) p. 95. It “is a quantitative review of the literature. . . . [It] takes data from various studies and
puts it onto a single metric, so it provides a numerical summary of the reports that have been
published.” Id. at 68.
                                                   78

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 78 of 136 PageID #: 6586
independent review of whether her inclusion criteria were appropriate and whether the studies she

used satisfied these criteria. See id. at 95-96. In her meta-analysis, Dr. Coleman did not describe

the unpublished rubric she created for evaluating studies, and she did not mention all of its nine

parameters. See id. at 96-98. On redirect, she indicated that her meta-analysis was peer-reviewed

and “submitted to other researchers who do meta-analyses.” Id. at 119-20.

               Considering the information she reviewed on decisional difficulty and

ambivalence, and on feelings of regret and guilt, Dr. Coleman opined that “a significant percentage

of women need time to make a decision . . . that . . . [has] the possibility of such serious and long-

term consequences.” Id. at 77. She testified in favor of a mandatory waiting period as follows:

               I just think two days in a woman’s life to . . . get the information they may
               not have, seek out alternative information, and then if everything winds up,
               then they go ahead and go through with the abortion, and, ideally, they’ll be
               more certain if there’s a couple days. I think we want everybody to be as
               certain as possible.

                                                    ***

               When women are certain of their decisions, they’re much less likely to have
               an adverse response later.

Id. at 78. She also testified that the waiting period requirement is beneficial “particularly in

sensitive cases like domestic violence and fetal anomaly, where it’s more involved and the

recommendations . . . from professionals tend to be in the direction of abortion.” Id. at 77-78.

               On cross-examination, Dr. Coleman disclosed that she believes that abortion is

never the right decision and is never beneficial for a woman unless her life is in imminent danger.

See id. at 82. She agreed that she believes abortion should not be legal except when a woman’s

life is in imminent danger. See id. She supports restrictions on abortion and agreed that she could

not name a restriction she does not support. See id. at 83. In each of the twenty-four cases in

which she has been involved as an expert, Dr. Coleman testified in support of the abortion

                                                 79

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 79 of 136 PageID #: 6587
restriction at issue and did not opine that it was harmful to women’s mental health. See id. at 90-

91. She could not name an example of an abortion restriction that she believes may be harmful to

women. See id. at 91. Dr. Coleman has testified before legislative bodies in support of abortion

restrictions, see id. at 90, and she has spoken at events sponsored by organizations that oppose

access to abortion. See id. at 91-92. She has spoken for National Right to Life “fairly often” and

before the American Association of Pro-Life OB/GYNs “often.” Id. at 92. She has also spoken

for state right-to-life groups. See id. On redirect, Dr. Coleman indicated that she is not a member

of any pro-life organization. See id. at 114-15. She stated that her personal views on abortion do

not affect her research and findings, which are based on data she did not collect, systematic

research, and protocol. See id. at 114. She answered affirmatively when asked if her research is

based on the usual and customary practices in the area of psychology and not her personal

viewpoint. See id.

               Dr. Coleman believes that there is political bias in most of the mainstream journals

in her field. See id. at 92. She believes that major medical journals often ignore the foundation

and methods of science to serve political ends. See id. at 94. She also believes that the peer-review

process in her field “is blind to scientific deficiency as long as the results support abortion-rights

initiatives” and that numerous scientists “have suspended personal and professional ethics to

safeguard women’s rights to abortion.” Id. at 94-95. These opinions are based on her experience

with the submission and review process of journal articles for publication. See id. at 117.

               The Court finds Dr. Coleman’s testimony not credible and not worthy of serious

consideration. Dr. Coleman conceded that she is not an expert in decision-making separate from

the topic of abortion. The Court notes that Dr. Coleman’s testimony contained generalizations

(i.e., “a significant, important percentage of women” “view the developing embryo or fetus as a



                                                 80

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 80 of 136 PageID #: 6588
human being”; abortion is a significant stressor “for a sizeable percentage of women”; “a sizeable

number of women” enter a clinic with significant stress; the abortion decision is not easy for “many

women”) and broad ranges of percentages (i.e., 25% to 40% of women experience decisional

ambivalence or distress, which later became 25% to 50% of women; 25% to 50% of women are

aware “there’s more to an abortion than a simple medical procedure; 25% to 75% of women “feel

some level of regret after undergoing a procedure”). In forming her opinion that abortion increases

the risk of negative mental health outcomes, Dr. Coleman relied on articles she co-authored with

Reardon or Rue, whom she herself described as “too political.” Id. at 87-88, 90. Her views as a

social scientist are heavily influenced, if not entirely overridden by, her personal views, which are

strongly anti-abortion. Dr. Coleman supports abortion restrictions and believes abortion is never

the right decision, and should be illegal, unless a woman’s life is in imminent danger. She has

testified before legislative and judicial bodies in support of abortion restrictions and regularly

speaks for and before pro-life organizations. Plaintiffs have presented persuasive evidence that

Dr. Coleman’s opinions lack support and that her work has serious methodological flaws. In a

different case, another district court commented that “Dr. Coleman’s studies are the subject of

significant criticism.” Planned Parenthood of Ind. & Ky., Inc. v. Comm’r of Ind. State Dep’t of

Health, 896 F.3d 809, 830 (7th Cir. 2018), cert. granted, judgment vacated sub nom. Box v.

Planned Parenthood of Ind. & Ky., Inc., No. 18-1019, 2020 WL 3578669 (U.S. July 2, 2020).

               Plaintiffs called Jeffrey Huntsinger, Ph.D., a social psychology 40 professor at

Loyola University Chicago, as a rebuttal witness. Dr. Huntsinger opined that emotions and stress




       40
          Dr. Huntsinger explained that social psychology “examines how our thoughts, feelings
and behavior are influenced by other people,” and it “includes the study of judgment and decision-
making, the influence of emotion on decision-making, stereotyping prejudice, [and] group
processes.” Huntsinger, Tr. 9/25/19 (Vol. 3-B) p. 7.
                                                 81

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 81 of 136 PageID #: 6589
benefit decision-making and that requiring women to wait for an additional 24 or 48 hours after

they have already made a decision will not help them make better decisions. See Huntsinger, Tr.

9/25/19 (Vol. 3-B) pp. 40-41.

               Dr. Huntsinger, who specifically studies the decision-making process, opined that

Dr. Coleman is not an expert on judgment and decision-making because she does not have the

relevant background or experience in this area in terms of her graduate training, research, and

publications, and because of her misinterpretation of the literature. See id. at 16-17. As to this

latter reason, Dr. Huntsinger indicated that Dr. Coleman’s “characterization of the literature itself

either directly contradicts the conclusions of the researcher she’s talking about or she

mischaracterizes the literature in a way that suggests that she may not actually understand the

literature that she’s discussing.” Id. at 17. “[T]he clearest example” of this is that the research Dr.

Coleman cites “directly contradicts” her “broad-based claim that emotions have basically

deleterious or negative effects on decision-making.” Id. This is because “[t]he research that she

cites . . . suggests or comes to the conclusion that emotions have a positive influence on decision-

making leading us to make thoughtful, rational decisions.” Id. at 17-18. Dr. Huntsinger stated

that Dr. Coleman relied on research done by Antonio R. Damasio and that

               Damasio’s research as well as a wide variety of other . . . literature
               demonstrate that the emotions we experience when making decisions that
               are directly elicited from the decision we have to make provide adaptive
               feedback or provide important information about our decisions, and the
               extent to which we attend to them and use them when making a decision
               leads us to make optimal decisions.

Id. at 18. Dr. Huntsinger defined adaptive feedback as “[f]eedback that will lead us to make a

decision that is consistent with our goals and that will ultimately make us happy.” Id. at 18-19.

He concluded that it was “hard to say” whether Dr. Coleman had considered this research because

she cited it “and yet claims that the research demonstrates that emotions are detrimental to

                                                  82

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 82 of 136 PageID #: 6590
decision-making when, in fact, the complete opposite conclusion is reached by the researchers

themselves and the field.” Id. at 19-20.

               Dr. Huntsinger disagreed with Dr. Coleman’s opinion that § 39-15-202(a)-(h)

provides a benefit to decision-making. In the general decision-making process, “individuals are

quite good at determining their . . . aspirational level, which is essentially what is a good enough

decision for me in the circumstance,” and “we’re also quite good at determining exactly how long

we need to think about a decision before we should stop the decision-making process.” Id. at 20.

Applying this to § 39-15-202(a)-(h), “forcing a person to think longer will provide no benefit . . .

. In fact, there’s good research to suggest that basically forcing people to think more about

something, to analyze their choices, to analyze their decisions, will lead them to make suboptimal

decisions, decisions that won’t make them happy.” Id. at 20-21.

               Dr. Huntsinger further testified that the laboratory-based studies Dr. Coleman relied

on in forming her opinion on stress and decision-making are not consistent with her opinion, but

they are consistent with his. See id. at 21. Dr. Huntsinger discussed a study on stress and decision-

making in a laboratory setting as an example of the type of research Dr. Coleman cited. Id. at 22-

23. In this study, a group of participants who had experienced a stressor (in the form of having to

give an unprepared speech in front of others) were given an unimportant decision-making task. Id.

Dr. Huntsinger opined that this type of study is “largely irrelevant” to his opinion concerning §

39-15-202(a)-(h) because it involves low stakes, “rapid fire,” and “trivial” decisions “that don’t

mean anything” or are not important and it involves very narrow time frames (five to twenty-eight

minutes). Id. at 23-24.

               Dr. Huntsinger identified research by Grant S. Shields as being “more relevant to

the abortion decision” because it has “more . . . real world applicability or more direct relevance



                                                 83

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 83 of 136 PageID #: 6591
to decision-making in people’s lives, including high-stakes decisions.” Id. at 25. Instead of having

participants do “a gambling task or some other trivial task,” Shields studied “what’s called a

measure of adult decision competency” and had participants “complete a series of tasks that

involve . . . decision-making ability at a very general level.” Id. The study “essentially correlated

people’s scores on this adult decision-making competency scale to important life outcomes like

quitting a job within two weeks and often going to jail,” making it a “well-validated measure of

how well you make decisions in daily life.” Id. The study induced stress on one group of

participants, but not the other, and it had all of them complete the “performance-based measure of

adult decision-making competence.” Id. at 25-26. It found that “the group that was experiencing

stress scored higher on this measure than the group that was in the controlled condition that did

not experience stress.” Id. at 26.

               Dr. Huntsinger disagreed with Dr. Coleman’s “blanket statement” that individuals

make more hurried, less rational decisions under stress. Id. at 26. The “influence of stress on

decision-making is varied” and whether it makes people think faster “depends on the particular

decision context.” Id.

               Regarding Dr. Coleman’s opinion that time is necessary to maximize human

decisional processes, Dr. Huntsinger testified that he agreed with this statement “in a general sense,

. . . but the amount of time that . . . benefit[s] decision-making is going to vary individual to

individual and situation to situation.” Id. at 32. When asked if making a decision quickly can be

beneficial, Dr. Huntsinger responded, “Yes, there’s research that suggests that intuitive gut

reactions can lead to good decisions.” Id. at 32-33.

               In response to Dr. Coleman’s testimony about the presence of emotion in the

decision to have an abortion, Dr. Huntsinger testified that the statutory waiting period would not



                                                 84

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 84 of 136 PageID #: 6592
be helpful to a person who was making a decision with an “emotional correlate” because (1)

“decisions that are informed by emotion are largely beneficial, [and] lead us to have optimal

decisions”; and (2) “women are able to think about abortion as much as they want before they

come to the clinic and after the clinic and also while they’re there,” and “people are quite good at

determining exactly how long they think they need to think about a decision.” Id. at 34-35. Dr.

Huntsinger stated that there is “no strict relationship between emotion and rationality,” and

research indicates that they are “not in opposition to each other.” Id. at 37.

               Dr. Huntsinger testified that § 39-15-202(a)-(h) would not benefit a person

experiencing ambivalence or decisional distress because these are “aversive states,” and a person

instinctively wants to relieve herself from them. Id. at 37-39. “[T]he research indicates that the

most common way of reducing feelings of ambivalence . . . is to think in a more deliberate way

because doing so will help us resolve that negative state.” Id. at 37-38. Worry is another aversive

state that Dr. Huntsinger indicated “tends to trigger deliberative information processing,” and it

“mak[es] us think about the decision more because it’s something that’s important to us.” Id. at

39. He elaborated on this as follows:

               [W]hen people are worried, they have a pretty good idea of how much time
               they need to think until they have come up with a good decision.

               So for all of these [emotional] states, people are quite capable of giving
               themselves enough time . . . to come to a decision. So the [emotional] state
               itself isn’t making them think little about a decision or think in a rash way.
               People are quite capable if they are worried or anxious . . . to say, hey, I’m
               anxious, let me think about this more.

               The anxiety in all these other states, these negative effective states, are
               signaling that this is an important decision, that there’s some problem. That
               just makes people think more. . . . [T]he emotion doesn’t limit your thinking.

Id. at 67-68. On cross examination, Dr. Huntsinger indicated that there may be situations in which

additional time benefits decision-making but that “forcing people to think for a certain period of

                                                 85

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 85 of 136 PageID #: 6593
time is detrimental.” Id. at 66-67.

                The Court finds Dr. Huntsinger’s testimony to be fully credible and gives it great

weight. He presented convincing evidence to rebut Dr. Coleman’s opinions on abortion and

decision-making. He demonstrated that emotions and stress benefit rather than interfere with the

decision-making process and that a mandatory waiting period does not benefit this process because

people are quite good at determining for themselves how much time they need to reach a decision.

                Defendants next called obstetrician/gynecologist Michael Podraza, who opined that

§ 39-15-202(a)-(h) is “a reasonable law” “in order to prevent coercion and regret.” Podraza, Tr.

9/26/19 (Vol. 4) p. 41. He stated:

                It’s my opinion that, for a non-emergent, non-urgent surgery, a 48-hour
                waiting period is reasonable because it is, most of the time, just a fact that
                most surgeries that are of any significance would be done with time in
                between the initial consultation and the surgery, for the patient to be able to
                research, ask questions, and those kind of things, on their own before they
                came back for the actual surgery.

                And then my other opinion was that there’s a significant regret rate for
                abortion, and because of that and because of . . . the potential for things like
                coercion, I think . . . it’s a good idea for patients to have time to think about
                that decision before they are taken to surgery.

Id. at 18-19.

                Dr. Podraza described his practice as being 60% obstetrics, and the remaining 40%

is split between doing infertility work, conducting annual exams, and treating various gynecologic

issues. See id. at 12-13. He does not recommend or prescribe “artificial contraceptives” or birth

control to his patients because his practice “is based on the kind of a natural mindset of trying to

heal the body” and because of his own religious beliefs as a practicing Catholic. Id. at 13-14. He

stated that he does not perform abortions because “I don’t believe in the morality of abortion.” Id.

at 14.



                                                   86

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 86 of 136 PageID #: 6594
               In his practice, Dr. Podraza does not perform an elective procedure on the same day

that he obtains informed consent from a patient because time in between the two is necessary for

insurance and scheduling purposes. See id. at 23. The informed consent meeting typically occurs

one to three days before the procedure, but it can happen two weeks before the procedure,

depending on the patient’s availability. See id. Dr. Podraza does not know “if that time is built in

for the purpose of necessarily giving informed consent,” but in his practice he uses the time for

patients to have an opportunity to do their own research and ask questions before the procedure.

Id. at 23. He stated that “[a]lmost all of my patients come back and ask additional questions,

regardless of the surgery.” Id. at 24. In his experience, women are “definitely” more confident in

their decisions to have a procedure after having time to think about it. Id.

               On cross-examination, Dr. Podraza agreed that patients can give informed consent

without waiting 48 hours and that under the legal definition of “informed consent” patients can

give informed consent to an abortion without waiting 48 hours. Id. at 47-48. He agreed that

abortion has a low complication rate and that it is generally a safe procedure. See id. at 50. He

acknowledged his prior testimony in which he agreed that if a woman is denied access to abortion,

the risks of the procedure will increase because the procedure may become more medically

complicated as time elapses. See id. at 51.

               Dr. Podraza testified that he performs procedures on patients seeking to reverse

their sterilizations. See id. at 26. Based on his experience, women “absolutely” regret their

sterilization procedures. Id. at 26-27. He stated that in 1978, “the government instituted Medicaid

sterilization, basically, like a waiting time, cooling-off period . . . where you have to sign

sterilization papers at least 30 days before you can do a sterilization on a Medicaid patient because

they were worried about coercion.” Id. at 27. He stated that “you assume that that waiting period



                                                 87

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 87 of 136 PageID #: 6595
was instituted . . . to avoid things like rash decisions and coercion and things like that,” and he

“assume[d]” this thirty-day period gives patients enough time to think about their decisions. Id. at

28. On cross-examination, Dr. Podraza agreed that the “Medicaid sterilization” law does not

prohibit women from having a sterilization procedure done immediately or in less than thirty days;

rather, it states that doctors who perform a sterilization procedure without waiting the required

thirty days will not receive payment from Medicaid. Id. at 42. Other than “Medicaid sterilization,”

Dr. Podraza is not aware of any other procedure that requires a waiting period. Id. at 43. He

conceded that ACOG does not support the waiting period for sterilization procedures and that it

thinks the waiting period interferes with patient autonomy. See id.

               Dr. Podraza indicated that he is the medical director of Confidential Care Mobile

Ministry, a pro-life organization “that does ultrasounds for at-risk women.” Id. at 11. He is also

a referring physician for the Abortion Pill Rescue Network, which arranges appointments with

physicians for women who have started the medication abortion process by taking mifepristone

but want to prevent it from working and causing an abortion. See id. at 11, 28-29. Dr. Podraza

stated that when he became a referring physician for this organization four or five years ago, he

initially received three to five referrals a year. See id. at 29. He estimated receiving “two calls in

the last year” because another referring physician is now in his area. Id. He has donated money

to Confidential Care Mobile Ministry but not the Abortion Pill Rescue Network. See id. at 11-12.

On cross-examination, Dr. Podraza did not dispute his prior deposition testimony disclosing that

he has participated in weekly prayer chains outside of Planned Parenthood in Amarillo, Texas. See

id. at 39-40. He agreed that he was on the board of a pro-life group in Texas and that he donates

to pro-life groups. See id. at 40-41.

               Dr. Podraza has never performed an abortion, has never participated in an abortion



                                                 88

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 88 of 136 PageID #: 6596
procedure, and has never been trained in how to perform an abortion. See id. at 44-45. He has

never referred a patient for an abortion. See id. at 44. He has never published any articles on

abortion, and he has never given talks or presentations on abortion. See id. at 46. Dr. Podraza has

not conducted any research on abortion regret. Id. at 45-46. Dr. Podraza conceded that a patient

who does not return for a procedure after an initial appointment could have sought care elsewhere;

the fact that she did not return does not mean that she did not have the procedure she wanted to

have. See id. at 48-49. He recognized that there are “multiple reasons” why it might be difficult

for someone to return for an appointment. Id. at 49.

               On cross-examination, Dr. Podraza confirmed that he previously said he believes

abortion is immoral, see id. at 31-32, and that he would not perform an abortion even if it was

necessary to save a woman’s life. See id. at 34-35. He does not believe there is ever a situation in

which an abortion is necessary to save a life because he “believe[s] there’s always another option.”

Id. at 35. He did not dispute his prior deposition testimony that he does not believe abortion should

be legal, even if it is medically indicated because of a woman’s health condition. See id. at 33.

He stated that he believes an abortion is “unnecessary” if there is a severe or lethal fetal anomaly.

Id. He also believes that a situation “does not exist” in which it would be “necessary to perform

an abortion immediately because a delay would create a serious risk of substantial and irreversible

impairment of major bodily functions for a woman.” Id. at 35. Therefore, in his opinion, a medical

emergency under § 39-15-202(a)-(h) could never occur, but he “understand[s] that there are

physicians who would have a different opinion than me.” Id. at 36. Dr. Podraza indicated that he

would never refer a patient for an abortion, even for a health condition. See id. Nor would he refer

a patient for an abortion if it was necessary to save her life because he doesn’t “believe that

situation exists.” Id. at 36-37.



                                                 89

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 89 of 136 PageID #: 6597
               The Court is unable to accord Dr. Podraza’s testimony, which is largely irrelevant

to the issues the Court must decide, any significant weight. Dr. Podraza has never performed an

abortion and has never studied abortion regret. His testimony about his own practice relates to

other medical procedures for which there is no mandatory waiting period. These procedures

typically follow a certain diagnosis, and they cannot be performed on the same day as the

consultation visit because they require time before the procedure for scheduling and insurance

purposes. See id. at 51-53. Dr. Podraza stated that his personal opinion on abortion does not affect

his testimony, see id. at 54, but it is apparent the he has strong personal and religious views on

abortion that have influenced his medical practice and his involvement in “various pro-life

organizations over the last 20 years.” Id. at 12.

               Defendants next called Vanessa Lefler, Ph.D., the Director of Vital Statistics of the

Tennessee Department of Health (“TDOH”). Dr. Lefler supervises the State’s collection and

maintenance of vital events data, including induced termination of pregnancy (“ITOP”) statistics.

See Lefler, Tr. 9/26/19 (Vol. 4) p. 60. The TDOH collects ITOP data on abortions performed in

Tennessee, as well as “reports of abortion events that happen to Tennessee residents out of state,”

if the outside state elects to share that data. Id. at 63. Within Tennessee, the TDOH collects ITOP

data from abortion providers. See id. at 62. The collected ITOP data is then compiled and

published annually. See id. at 64, 68; see DX 70-75 (ITOP annual reports for 2008 to 2013).

               On cross examination, Dr. Lefler indicated that “the majority of abortions [in

Tennessee] are provided at outpatient clinics rather than a hospital” and that “it is a very, very

small number that are provided outside of the clinic,” possibly less than 5%. Lefler, Tr. 9/26/19

(Vol. 4) pp. 82-83. The parties in this matter stipulated that as of October 3, 2019, they knew of

eight   abortion     providers    in    Tennessee        (excluding   hospitals   and    individual



                                                    90

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 90 of 136 PageID #: 6598
obstetricians/gynecologists): (1) Bristol Regional Women’s Center in Bristol, (2) Carafem in

Mount Juliet, (3) Knoxville Center for Reproductive Health in Knoxville, (4) Memphis Center for

Reproductive Health (“Choices Memphis”) in Memphis, (5) PPTNM in Knoxville, (6)(7) PPTNM

in Memphis (two facilities), and (8) PPTNM in Nashville.

                 Dr. Lefler created visual representations of the data from the annual reports, which

she discussed during her testimony. In discussing a graph showing the rate and number of

abortions reported by Tennessee residents and Tennessee providers from 2013 to 2017, she

indicated that

                 the number of Tennessee residents who have received an abortion and the
                 rate of Tennessee residents who have received an abortion over this time
                 period has been decreasing steadily [since 2013], and also the number of
                 abortion services that are provided in the state of Tennessee have also been
                 decreasing since 2013.

Id. at 68-71. Dr. Lefler later expanded this time frame and added that “there has been a decrease

in the number and rate of abortions” obtained in Tennessee between 2008 and 2017. Id. at 76, 81.

                 Dr. Lefler discussed a graph illustrating the percentage of abortions performed

between 2013 and 2017 at various gestational ages from “less than or equal to 6 weeks . . . through

20 weeks gestation.” Id. at 71. She indicated that the “overall picture” shown in the graph is that

in 2013 “less than 6 weeks gestation was the most common time period that an abortion was

performed,” but otherwise “7 to 8 weeks remains the highest time period for an abortion to be

performed, and it steadily decreases after that, until we get to about 11 to 12 weeks, where then

very few abortions are performed at that time period.” Id. at 72. In addition, between 2013 and

2017 there was a decrease in the percentage of abortions performed at less than or equal to 6 weeks;

however, Dr. Lefler stated that “2014-2015 seems to be the turning point, where . . . there is

significantly more abortion happening at less-than-six-week period then the seven-to eight-period.



                                                  91

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 91 of 136 PageID #: 6599
Then after that, the lines seem to track fairly parallel to each other.” Id. at 73-74. In reviewing

some of the years individually, Dr. Lefler explained that in 2013, “at less and/or equal to 6 weeks”

is “the largest share of abortions,” and “[t]hen it decreases steadily over time.” Id. at 72, 81. In

2014, there was also “a higher rate for less or equal to 6 weeks, but not so much higher than 7 to

8 weeks, and, again, that decreases steadily over the different gestational ages.” Id. at 72-73. In

2015, “we see, again, fewer abortions happening at less than 6 weeks, 7 to 8 weeks, and

increasingly becomes more common [at] 9 to 10 weeks, 11 to 12. But eventually, we get to the

point with all these lines, very few abortions are occurring after 12 weeks of gestation.” Id. at 73.

               The final diagram Dr. Lefler discussed was “a cumulative column graph” reflecting

the percentage of abortions performed at various gestational ages between 2013 and 2017. Id. at

74. This third graph showed that

               again, the majority of abortions are performed at less than 10 weeks
               gestational age. That is becoming a smaller share over time relative to
               abortions that are performed at 11 to 12 weeks and 13 to 14 weeks, and
               throughout the time period, abortions that happen after 16 weeks are
               exceedingly small.

Id. In addition, the graph reflects that “abortions that happen [at] less than or equal to six weeks

have been decreasing since 2013” and that “[t]he seven- to eight-week range has also been

decreasing, [although] not as dramatically.” Id. at 75. She later added that “there has been a

decrease in the number of abortions prior to six weeks.” Id. at 81.

               The Court finds Dr. Lefler’s testimony to be fully credible and gives it great weight.

She testified convincingly that ITOP annual reports published by the State of Tennessee reflect a

decrease between 2013 and 2017 in the number of Tennessee residents who have received an

abortion, the rate of Tennessee residents who have received an abortion, and the number of

abortion services provided in Tennessee. The number and rate of abortions obtained in Tennessee



                                                 92

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 92 of 136 PageID #: 6600
has decreased between 2008 and 2017. In 2013 and 2014, most abortions were performed “at less

and/or equal to 6 weeks LMP,” but from 2013 to 2017 the number of abortions performed at this

gestational age, and at 7 to 8 weeks LMP, has dropped. In 2015, abortion was more common at 9

to 12 weeks LMP. Between 2013 and 2017, the percentage of abortions performed at less than 10

weeks LMP made up “the majority of abortions,” but this “becomes a smaller share . . . relative to

abortions that are performed at 11 to 12 weeks and 13 to 14 weeks.” Id. at 74. During this time

period, the percentage of abortions that took place after 16 weeks LMP was marginal.

               Plaintiffs called Antonia Biggs, Ph.D., a reproductive healthcare researcher at the

University of California San Francisco, to rebut the testimony of Drs. Coleman and Podraza. Dr.

Biggs opined that the statutory waiting period does not benefit women who are seeking abortions

in Tennessee and that her opinions would be no different if the waiting period were 24 instead of

48 hours. See Biggs, Tr. 9/26/19 (Vol. 4) p. 142.

               Dr. Biggs disagrees with Dr. Coleman’s opinions regarding the effects of abortion

on mental health “[b]ecause there is a lot of data on this topic, and when we look at all of this data

together, it really clearly shows that abortion does not increase women’s risk of having experienced

negative mental health outcomes.” Id. at 95. Dr. Biggs based this conclusion on “on a number of

papers, [her] own work, [and] some of the high-quality literature . . . on the topic.” Id. Dr. Biggs

also disagrees with Dr. Coleman’s opinion that a waiting period would benefit women’s decision-

making because she “see[s] no evidence that a waiting period would help women in any way, and,

in fact, the literature shows the opposite, that it increases women’s burdens, costs, travel, delays.”

Id. at 95-96. On the issue of regret, Dr. Biggs agrees that some people regret their abortions or

later believe it was the wrong decision for them. See id. at 224. However, Dr. Biggs disagrees

with Dr. Coleman’s suggestion that regret is common. Id. Dr. Biggs “see[s] no evidence that the



                                                 93

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 93 of 136 PageID #: 6601
mandatory delay law would have any effect on whether or not they regret their abortions, and I

definitely don’t agree that most women regret their abortions.” Id. at 96. She stated that “[w]e

have clear evidence that most women are very certain of their decisions, and we actually even

know that women who are denied care, or turned away from care, regret being turned away.” Id.

                Dr. Biggs indicated that most of her research on abortion and mental health is

through the Turnaway Study, a prospective longitudinal study that interviewed nearly 1,000

women seeking an abortion “one week postabortion seeking” and then every six months for five

years. 41 Id. at 96-97. The study looked at two groups of women: (1) women who obtained an

abortion and were just below the gestational age limit, and (2) women who were unable to obtain

an abortion because they were beyond the gestational age limit. 42 See id. at 97. The participants

were recruited from thirty clinics located in twenty-two states (some with waiting period laws)

throughout the United States. See id. at 97-98. “[E]ach clinic was selected because it provided

the latest gestational age limit of any other facility within 150 miles[,] . . . represent[ing] that last-

stop clinic for women where they could obtain care.” Id. at 98. The Turnaway Study found that

there were no long-term differences between the two groups of women in terms of certain mental




        41
          Dr. Biggs identified the Turnaway Study’s longitudinal design as one of its strengths,
and she discussed others. See Biggs, Tr. 9/26/19 (Vol. 4) p. 101. This study is “very unique”
because it “comes as close as you possibly could to randomization” and allows researchers to look
at two “very similar groups of women who are seeking the same thing.” Id. at 97. It used validated
measures of mental health and well-being, and it controlled for prior mental health history and
other factors to reduce the likelihood of erroneously attributing negative mental health issues to
the abortion. See id. at 100-01.
        42
          On cross examination, Dr. Biggs clarified that the study did not follow women who were
not seeking an abortion. See Biggs, Tr. 9/26/19 (Vol. 4) pp. 219-20. She is not aware of a study
that compares the mental health outcomes of the two groups included in the Turnaway Study with
the mental health outcomes of women who come to a first abortion appointment and then decide
they do not want to have an abortion. See id. at 220-21.

                                                   94

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 94 of 136 PageID #: 6602
health outcomes; “both groups, women who had an abortion and women who were denied an

abortion, [had] similar levels of anxiety, depression, suicidal ideation[,] posttraumatic stress, [and]

self-esteem.” 43 Id. at 104.

                Dr. Biggs disagreed with Dr. Coleman’s opinion that the Turnaway Study’s low

participation rate is a fatal flaw. See id. at 102. Dr. Biggs stated that the participation rate is “what

you would expect” for similarly-designed longitudinal studies. Id. at 103-04. The study “had an

incredibly good retention rate” for this type of study because it “lost only five percent of [its]

participants from wave to wave” (i.e., every six months) over the five-year period. Id. at 102, 192.

On cross examination, Dr. Biggs did not dispute that “at least over 45 percent” of the participants

“have dropped out of the study over time.” Id. at 216. Dr. Biggs “took many steps in order to

assess to what extent the participation rate may have biased our findings,” and the published results

of her sensitivity analyses “show that the overall conclusions . . . do not differ when we run the

analyses in those different ways.” Id. at 103.

                Dr. Biggs’ own research on abortion and mental health is consistent with “a general

consensus within the scientific community” on this topic. Id. at 104. She indicated that “a series

of reviews . . . published by leading mental health organizations, psychiatric organizations,

scientific organizations, and researchers . . . have concluded that abortion does not increase

women’s risks from a negative mental health outcome.” Id. at 104-05. These organizations

include the American Psychological Association (“APA”), which Dr. Biggs described as the



        43
          With respect to depression, suicidal ideation, and symptoms of posttraumatic stress,
“[t]here was no difference[] between the women who obtained an abortion and the women who
did not obtain an abortion” “for the entire five-year period.” Biggs, Tr. 9/26/19 (Vol. 4) pp. 99-
100. With respect to anxiety, “women who were unable to obtain an abortion had higher levels of
anxiety at the time of being denied an abortion than the women who were able to obtain their
abortion.” Id. at 99. But “by six months to one year, the two groups did not differ[] for the rest of
the five-year period.” Id. at 100.
                                                   95

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 95 of 136 PageID #: 6603
“leading mental health organization in the U.S.,” the Academy of Medical Royal Colleges in the

United Kingdom, and the National Academies of Sciences, Engineering, and Medicine, “a leading

scientific organization in the U.S.” Id. at 105.

               Dr. Biggs indicated that an APA task force reviewed over 200 papers in conducting

a thorough literature review published in 2008. Id. at 105, 107. Dr. Biggs believes this to be a

reliable source because “they . . . did a very thorough search. They were very clear and delineated

all the steps they did in terms of reviewing the evidence, and they looked at the quality of the

evidence to formulate their conclusions” that abortion is not associated with negative mental health

outcomes. Id. at 107.

               According to Dr. Biggs, the Academy of Medical Royal Colleges in the United

Kingdom published a “very thorough” systematic review in 2011 in which it reviewed 180 papers

on the mental health outcomes of abortion. Id. at 105-06. Dr. Biggs believes this systematic

review is a reliable source because many studies were reviewed, and “they were very clear and

transparent in terms of the way they searched their publications and the way they graded the quality

of each study, and they were very thorough with their methods.” Id. at 106. It contains a table of

excluded studies that shows that the reviewers excluded ten studies for which Dr. Coleman is the

lead author for various reasons, including “inappropriate health measure,” “beyond scope of the

review,” “no useable data,” “inappropriate comparison group,” and “inappropriate control of

previous mental health.” Id. at 226-28.

               Finally, Dr. Biggs noted that the National Academies of Sciences, Engineering, and

Medicine reviewed the evidence on the safety of abortion, including data from the Turnaway

Study, and “summarized the evidence on mental health harm” in a report published in 2018. Id.

at 105-07. This report “concluded that abortion does not increase women’s risk for negative mental



                                                   96

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 96 of 136 PageID #: 6604
health issues.” Id. at 106. Dr. Biggs indicated that this report “is not as formal a systematic review

as the other ones,” but she believes it is a reliable source because it was authored by “a leading

scientific organization” and because “it’s a comprehensive review of the latest evidence on the

quality of abortion care.” Id. at 108-09. Dr. Biggs testified that there are other literature reviews

that have reached similar conclusions, and she cited some of them in her expert report. See id. at

109.

               In response to Dr. Coleman’s opinion that research demonstrates that abortion

increases women’s risk of mental health harm, Dr. Biggs stated that she agrees with Dr. Coleman

“that there are many studies out there” and that “there’s a large body of evidence.” Id. at 110.

However, Dr. Biggs explained that

               [t]he challenge . . . is what all of these reviews have shown is, when you
               rely on the lower quality studies, those tend to conclude that abortion leads
               to mental health harm, whereas the higher-quality studies show that it does
               not increase women’s risk for mental health harm, and there’s a series of
               reasons why that happens.

Id. Dr. Biggs stated that one reason for this is that “it’s really important to look at two similar

groups of women.” Id. at 111. Many studies that are unreliable compare women who have an

abortion with women who are not pregnant or who have intended pregnancies they carry to term.

See id. These studies “don’t take into account women’s pregnancy intentions. And we know very

well that the women who seek an abortion versus the women who have an intended pregnancy are

in very different places in their lives.” Id. Dr. Biggs indicated that studies that have this kind of

comparison group issue are “going to erroneously conclude that the women who are never

pregnant or the women who have intended pregnancies are doing better when really they were

doing better before they even became pregnant than the other group.” Id. at 111-12. According

to Dr. Biggs, another flaw of lower-quality studies is the use of inadequate controls for mental



                                                 97

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 97 of 136 PageID #: 6605
health history, “as well as other factors that we know are associated with having adverse

psychological outcomes.” Id. at 112.

               Dr. Biggs spent a considerable amount of time methodically criticizing the quality

of several studies Dr. Coleman cited as supportive of her opinions regarding decision-making and

post-abortion mental health outcomes. Dr. Biggs found these studies to be severely lacking in

their methodologies and irrelevant to whether a mandatory waiting period benefits women’s

decision-making. See id. at 113-23.

               Regarding Dr. Coleman’s meta-analysis, Dr. Biggs indicated that “[i]mmediately

following the publication of her meta-analysis, there were a number of researchers, people who

submitted letters critiquing her review.” Id. at 123. Several critiques were published in the British

Journal of Psychiatry, the same journal that published Dr. Coleman’s meta-analysis, including a

critique by J. H. Littell and J. C. Coyne in 2012. See id. at 123, 129. The Littell and Coyne critique

noted that Dr. Coleman’s meta-analysis did not follow any of the established guidelines for

conducting a meta-analysis. See id. at 124-25. It also identified as flaws the fact that Dr.

Coleman’s meta-analysis had no duplicate study selection or duplicate data extraction, did not

describe the search strategy in sufficient detail, did not provide a list of excluded studies, did not

document the scientific quality of the included studies, and did not use “[a]ppropriate methods . .

. in combining the findings of the studies.” Id. at 125-28. Dr. Biggs agreed with and expanded on

these criticisms of Dr. Coleman’s meta-analysis. 44



       44
          Dr. Biggs testified in great detail about the flaws of Dr. Coleman’s meta-analysis, but
the ones the Court found particularly important are that Dr. Coleman listed herself as the sole
author (without disclosing that students assisted her in rating the evidence) and included eleven of
her own studies in the meta-analysis, did not have someone else simultaneously extract the data
and evaluate it, and was not transparent in her search strategy and in explaining what studies she
included and excluded and the reasons for inclusion and exclusion. See id. at 125-31, 221. These
flaws deprive Dr. Coleman’s meta-analysis of all credibility.
                                                 98

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 98 of 136 PageID #: 6606
               In response to Dr. Coleman’s testimony regarding women experiencing decisional

uncertainty in the abortion context, Dr. Biggs testified that the research on this subject, by others

and by Dr. Biggs herself, shows that women seeking an abortion have high levels of decisional

certainty. In one study, 95% of women who seek abortion care are certain of their decisions upon

arriving at the clinic; and in another study, “the vast majority” are certain at the time of accessing

care. See id. at 133-34. Additionally, the Turnaway Study shows that in the three-year-period for

which its results have been published, “95 percent of women reported that they felt that abortion

was the right decision for them.” Id. at 134. Dr. Biggs cited studies that found regret was much

more prevalent among women who were denied abortion care than among those who obtained it.

See id. at 138. “[A]mong the women who reported regret as an emotion that they were feeling, 89

percent of those women still stated that they felt that abortion was the right decision for them.” Id.

at 139. Further, Dr. Biggs has no reason to think” that a mandatory waiting period “would prevent

[women] from feeling regret.” Id.

               Regarding regret, Dr. Biggs indicated that it is important to distinguish between

situational regret and decisional regret when discussing abortion. Dr. Biggs defined situational

regret as “regretting . . . the circumstances that led you to the decision to have an abortion,” such

as financial circumstances or circumstances related to a relationship. Id. at 135. She defined

decisional regret as “prefer[ing] to not have to make that decision.” Id. The distinction between

these two concepts is important in the abortion context “because women may report regret, but it

may not be about the abortion decision. It might be about their circumstances that lead them to

that decision.” Id.

               Dr. Biggs indicated that it is also important to distinguish between “mental health

problems” and “negative psychological experiences or reactions” when discussing the mental



                                                 99

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 99 of 136 PageID #: 6607
health effects or outcomes of abortion. Id. at 137. She noted that the APA Task Force on Mental

Health and Abortion defines “mental health problems” as “clinically significant disorders assessed

with valid and reliable measures [for] physician diagnosis.” Id. at 135-36. It defines “negative

psychological experiences or reactions” as “negative behaviors and emotions, guilt, regret, [and]

sadness.” Id. at 135-37. Dr. Biggs indicated that the distinction between these two concepts is

important because experiencing negative emotions as “part of everyday life” is not necessarily

concerning, “whereas a mental-health problem refers to something that’s clinically significant and

something that we should be concerned about from a health perspective.” Id. at 137. Dr. Biggs

testified that “[i]n reviewing [Dr. Coleman’s] report and her testimony, I felt that she was

conflating those two and not distinguishing the difference between emotions and a clinically

significant condition.” Id.

               On cross-examination, Dr. Biggs agreed that the stated intent of § 39-15-202(a)-(h)

is to ensure that informed consent before an abortion is provided. See id. at 148-49. She is unaware

of any research in Tennessee that shows that it is detrimental to women to be informed of the risks,

benefits, or alternatives of the procedure. See id. at 150-52. Dr. Biggs is not familiar with any

way in which communicating this information would prevent women from being able to give

informed consent, but she believes that a mandatory waiting period may interfere with the

informed consent process if it “pushe[s] [them] back past a gestational age.” Id. at 153-54. She

stated that “[t]he research I know from other states where women are required to get mandated

counseling and come back later, they report harm to that, anxiety, increased costs, more travel,

coming to later gestational age, so I would argue that is harmful.” Id. at 152. Dr. Biggs agreed

that there are no studies that show that patients cannot understand information delivered to them

by physicians, but she added that “I also think there are no studies to show that someone else



                                                100

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 100 of 136 PageID #: 6608
couldn’t give you information.” Id. at 157.

               Dr. Biggs was asked about the findings of a paper by her colleague Sarah Roberts

entitled “Utah’s 72-Hour Waiting Period for Abortion: Experiences Among a Clinic-Based

Sample of Women.” Id. at 171-72. The study’s researchers recruited 500 women (from four

clinics) who attended a first appointment, and Dr. Biggs agreed that out of the 309 women who

completed follow-up telephone interviews three weeks later, “86 percent had an abortion, 8 percent

were no longer seeking an abortion, 3 percent had miscarried or discovered they were not pregnant,

and 2 percent were still seeking an abortion.” Id. at 172-73. She agreed that the main reason the

participants did not return for the second visit was “they just couldn’t do it” (in response to open-

ended questions) or “they had changed their minds” (in response to closed-ended questions). Id.

at 173. Dr. Biggs seemed to agree that the study’s finding that 8% of women “were no longer

seeking an abortion” could be applied to Tennessee, but she stated that for those who did not return,

“[i]t doesn’t necessarily mean that they decided not to come back.” Id. at 175. Dr. Biggs “think[s]

it’s possible that in Tennessee, there will be some women who don’t obtain – aren’t able to obtain

the care, they’re beyond the gestational age limit.” Id. Dr. Biggs agreed that 71% of the women

in the study who were still pregnant at follow up indicated in response to closed-ended questions

that the reason for not having the abortion was that they changed their minds. Id. at 176. In

response to this data, Dr. Biggs explained that

               we know that women, when they come to a visit the first time . . . – they
               might just be seeking information, and what they found in this study, among
               those women who changed their mind . . . I don’t know how many, but 11
               of them indicated that – baseline, that they preferred to have a baby, . . . so
               11 of these women – so 4 percent never wanted to – it sounds like that
               wasn’t really something they wanted to do in the first place.

Id. at 176-77. Dr. Biggs did not dispute that all of these women wanted to get information, but she

noted that women are “in different stages of their decision-making when they seek care. Some are

                                                  101

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 101 of 136 PageID #: 6609
seeking more information. Some are very decided.” Id. at 177. And “[t]hey are not all necessarily

planning to have an abortion that day when they come in.” Id. at 178. If women “want to come

in and gather information” from the abortion provider, they should be able to do that. Id. at 180.

Dr. Biggs conceded that “women can come to a visit, and they can change their mind[s],” but she

stated, “I don’t think they need a waiting-period requirement in order to change their minds.” Id.

at 178.

               Dr. Biggs agreed that the study found that “[o]verall, Utah’s 72-hour waiting period

and two-visit requirement did not prevent women who presented for information visits at the study

facilities from having abortions,” but she noted that “the sentence continues, ‘but [it] did burden

women with financial costs, logistical hassles, and extended periods of dwelling on decisions they

had already made.’” Id. at 178-79. On redirect, Dr. Biggs testified that the study on Utah’s waiting

period found that “[o]n average, eight days elapsed between the information visit and the

abortion.” Id. at 228. The authors concluded that “[a]s most women in the cohort were not

conflicted about their decision when they sought care, the 72-hour waiting requirement seems to

have been unnecessary. Individualized patient counseling for the small minority who were

conflicted when they presented for care may have been more appropriate.” Id. Dr. Biggs indicated

that one woman in this study was unable to have an abortion because she was “pushed beyond the

facility’s gestational age limit,” and two women did not have an abortion because they were

“pushed beyond their own personal gestational age limit that they felt in terms of feeling

comfortable.” Id. at 228-29. Dr. Biggs also indicated that “one of the main focuses of the paper

were . . . the burden[s]” of the 72-hour waiting-period law. Id. at 229. She indicated that the paper

“talk[s] about the burden of having to take time off work, the distance traveled to the clinic, lost

times scheduling an appointment, arranging childcare, increased costs, waiting, making travel



                                                102

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 102 of 136 PageID #: 6610
arrangements, feeling frustrated, feeling physically sick, . . . questioning the decision, feeling

nervous about the procedure.” Id. Dr. Biggs indicated that the findings of this paper do not suggest

that mandatory waiting period laws caused patients to change their minds. See id. at 230.

               Dr. Biggs was asked on cross-examination about another study by Roberts on

Utah’s 72-hour waiting period entitled “Do 72-Hour Waiting Periods and Two-Visit Requirements

for Abortion Affect Women’s Certainty?” Id. at 181. Dr. Biggs agreed that the study found that

“[c]hanges in certainty were primarily in the direction of increased certainty, with more women

reporting an increase, 29 percent, than a decrease, 8 percent.” Id. She commented that

               [i]n reading these papers and looking at some of the quotes coming from
               women, what it shows is . . . women are coming in certain, and then they’re
               more certain, so it’s not clear that it’s beneficial because it also is adding
               more frustration, more increased cost burden, now they’re at later
               gestational age.

               So if you are really certain and now you just feel more certain, it’s not clear
               to me that that’s better when we look at some of the negative impacts.

Id. at 182. Moreover, Dr. Biggs noted that “if you’re already certain, and now you’re more certain,

that doesn’t mean you have . . . high decisional conflict, so we can’t assume that the women who

become more certain are experiencing decisional conflict.” Id. at 183.

               The Court finds Dr. Biggs’ testimony to be fully credible and gives it great weight.

Dr. Biggs testified convincingly that contrary to Dr. Coleman’s opinion on abortion and mental

health, high-quality studies demonstrate, and leading organizations within the scientific

community agree, that abortion does not increase the risk of negative mental health outcomes. Dr.

Coleman’s meta-analysis has serious flaws and can therefore be given no weight, as Dr. Biggs and

others have noted. Dr. Biggs also presented convincing evidence that rebuts Drs. Coleman’s and

Podraza’s opinions that regret is common after an abortion, including studies showing that women

who have an abortion report lower levels of regret post-abortion than women who are unable to

                                                103

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 103 of 136 PageID #: 6611
have an abortion, and of the women who report regret, 89% still feel that abortion was the right

decision for them; 95% of women are certain of their decisions when accessing care; and 95% of

women feel that abortion was the right decision for them. Based on Dr. Biggs’ testimony and the

evidence she cited, the Court finds that women who have an abortion are no more likely than

women generally to have, in the long run, higher levels of anxiety, depression, suicidal ideation,

and posttraumatic stress symptoms, or lower levels of self-esteem. The evidence shows that a

waiting period does not benefit decision-making, prevent feelings of regret, or cause women to

change their minds; rather, it is harmful because it makes it significantly more difficult to obtain

an abortion by increasing the costs (of the procedure itself and to get to the clinic twice) and the

frustration and anxiety of having to wait for the procedure or missing it altogether.

               Instead of having obstetrician/gynecologist Wesley F. Adams testify at trial, the

parties stipulated to submit designations and exhibits from his deposition testimony. In 1980, Dr.

Adams and Gary Boyle, M.D., established Adams & Boyle, P.C. (“Adams & Boyle”), which

provides women’s health services and gynecological care. See Adams Dep. at 17 [docket entry

216-1]. Adams & Boyle operated a facility in Nashville until the facility closed in September

2018, and Adams & Boyle continues to operate a facility in Bristol that Dr. Adams described as

“a doctor’s office” and “not a clinic.” 45 Id. at 17, 111, 135; SAC ¶ 14. The Nashville facility

provided medication abortions through 10 weeks LMP and surgical abortions through 16 weeks

LMP. See SAC ¶ 14. The Bristol office provides medication abortions from 3 to 10 weeks LMP,

and it provides surgical abortions from 6 weeks and 3 days LMP to 13 weeks and 6 days LMP.



       45
          Dr. Adams indicated that the Nashville clinic closed in 2018 because “[w]e got an offer
we couldn’t refuse on the building out of the blue.” Adams Dep. at 135. Adams & Boyle was
dissolved in 2019 [docket entry 265 ¶¶ 1-2]. Adams & Boyle’s Bristol facility is now operated by
Bristol Regional Women’s Center, P.C., which is owned by Dr. Adams. Id. ¶¶ 3-4.


                                                104

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 104 of 136 PageID #: 6612
See Adams Dep. at 90, 101, 109; see SAC ¶ 14.

               Dr. Adams provides all services at the Bristol office, and approximately six other

physicians from other states worked with Drs. Adams and Boyle at the Nashville facility from

2010 until 2018. See Adams Dep. at 19-21. Adams & Boyle hired one additional physician in

Nashville after § 39-15-202(a)-(h) took effect. 46 See id. at 20-21. Adams & Boyle no longer

provides obstetrical care and therefore Dr. Adams refers women who want to carry the pregnancy

to term to another physician. Id. at 114-15. The Bristol office maintains its own adoption referral

list and helps patients find other agencies. See id. at 116-17.

               Dr. Adams testified that prior to § 39-15-202(a)-(h) taking effect, Adams & Boyle’s

Tennessee facilities would disclose to patients the state-mandated information listed in subsection

(b) for purposes of providing informed consent. See id. at 35-36. The informed consent process

would occur after an ultrasound was performed to determine gestational age. See id. at 38-39.

Adams & Boyle “had group counseling for years,” id. at 39, and physicians were not involved in

the counseling process. See id. at 36. At the Nashville facility, the informed consent disclosure

would be provided by various individuals, including counselors, the director, and the registered

nurse, who would use an informed consent form. See id. Counselors would use notes to ensure

they covered everything. See id. at 36-37. Dr. Adams estimated that the informed consent process

would take between fifteen and twenty-five minutes: five or ten minutes to go through the forms

“and another ten minutes or fifteen minutes for the group counseling by the individual.” Id. at 39.




       46
          Dr. Adams testified that hiring physicians to work at the facility “has been a problem”
because trained physicians who “believe in the procedure” do not “want to put up with the hassle,
the picketing, the protesters, the picketing [at] their residence and things like that.” Adams Dep.
at 103-04. In addition, it has always been difficult to hire and retain staff given the nature of the
work that they do. See id. Dr. Adams testified that he has received threatening letters and that
protesters yell negative things outside of his office “on a daily basis.” Id. at 104.
                                                105

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 105 of 136 PageID #: 6613
               Before the statute was enacted, patients at Adams & Boyle would sometimes

“change their mind, mostly teenagers being coerced by parents.” Id. at 121. Dr. Adams has had

patients take the first medication abortion pill but then decide not to take the second. See id. at

110. He indicated that “[a]s soon as we hear that someone doesn’t want to do [the abortion], we

tell them to leave immediately” and “come back when they [a]re more certain.” Id. at 121-23.

               After § 39-15-202(a)-(h) took effect, patients at their first appointment at the

Nashville facility are counseled through a video 47 that they watch in a group (between three and

twenty people) or individually. See id. at 37, 118-19. Physicians are not involved in presenting

the video to patients and are not in the room during its viewing. See id. at 37, 118. Dr. Adams is

not aware of any changes made to the video counseling after § 39-15-202(a)-(h)’s enactment. See

id. at 39-40. After patients watch the video, they are counseled as a group by a physician, who

uses an informed consent form. See id. at 38, 118. Patients have their own copy of the form that

they use to follow along with the physician and that they sign. See id. at 38, 45, 118-19. After

covering the information in the form, the physician answers questions individually. See id. at 119.

The physician’s group consultation lasts between ten and sixteen minutes. See id. Patients go

through the informed consent process alone, i.e., unaccompanied by a partner or husband, unless

the patient is a minor, in which case a parent or legal guardian is asked to be present. See id. at

122. Dr. Adams explained that for adults, “[i]t’s strictly one on one, so there’s no coercion.” Id.

               At the second appointment Dr. Adams asks patients if they have any questions and

asks them about their certainty, their understanding of the procedure, and their feelings regarding

coercion. Id. at 119-20. Dr. Adams and his staff will “stop everything immediately” and has



       47
          Dr. Adams indicated that there is one video for medical abortion and another video for
surgical abortion. See Adams Dep. at 145. If the patients in a group have the option to do either
procedure, then the group will watch both videos. See id. at 145-46.
                                               106

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 106 of 136 PageID #: 6614
patients wait if they detect any ambivalence, conflict, or uncertainty. Id. at 151-52. Dr. Adams

will not perform a procedure for patients who are being coerced to have it done. See id. at 152-

53. This has been his practice for the last thirty years, and it is his current practice. See id. Adams

& Boyle does not follow up with patients who need more time to consider their options. See id. at

123. It also does not follow up with patients who attend a first appointment but do not return for

a second (after § 39-15-202(a)-(h) took effect) because that would be an invasion of their privacy.

See id. at 123-24.

                Following § 39-15-202(a)-(h)’s enactment, the only change Adams & Boyle made

to its informed consent form was to add a page that addressed the mandatory waiting period. See

id. at 99, 101. Dr. Adams stated, “We’ve had a multitude of patients ask us to and bribe us, beg,

plead. ‘I’ll do anything,’ actually pull money out of their pocketbook. ‘I’ve got to get this done,’

but we have not done that.” Id. at 106. He testified that patients complain about having to wait

“every single day” and that the issue “comes up all day long,” including in “a dozen phone calls a

day.” Id. at 126. He elaborated on cross-examination that patients complain about it

                [e]very day. They complain about it when they hear about it on the phone.
                They complain about it when they get there. They verbalize having to pay
                extra money, extra distance, the extra time, and most importantly, they don’t
                like the idea of someone else telling them how to manage their lives on
                something that they consider so personal.

Id. at 151. Dr. Adams testified that abortion patients have “[n]ever” expressed to him or his staff

that the waiting period benefitted them. Id.

                After § 39-15-202(a)-(h)’s enactment, a first visit at the Nashville facility took “as

long as three or four hours and sometimes . . . six hours.” Id. at 46. Dr. Adams did not know the

duration of a second visit at the Nashville facility, but he indicated that a second visit at the Bristol

office lasts thirty to forty-five minutes. See id. at 47-48. The duration of the second visit depends



                                                  107

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 107 of 136 PageID #: 6615
on the patient volume, the time it takes to do the paperwork, and the type of procedure. See id. at

53-54. Dr. Adams indicated that after the waiting period was implemented, he spends almost twice

as much time with each individual abortion patient. See id. at 106. Prior to the statute’s enactment,

a medication abortion required two trips. See id. at 109-110. After its enactment, a medication

abortion requires three trips. See id. at 110.

               At the first visit, Adams & Boyle charges patients a counseling fee ($50) and an

ultrasound fee ($150), and the latter is deducted from the cost of the procedure. See id. at 49. The

counseling fee is refunded if the patient “is not pregnant based on the ultrasound, if she’s too far

along based on the ultrasound or if she changes her mind based on the ultrasound . . . because the

counseling basically did not ever take place.” Id. Dr. Adams indicated that financial aid to obtain

an abortion was available to patients at the Nashville facility through the National Abortion

Federation and is available to patients at the Bristol office through agencies from Virginia and

Tennessee. 48 See id. at 50-52. The Nashville facility had a student discount, and the Bristol office

has a student discount, a military discount, and a mileage discount “especially since the law went

into effect.” Id. at 146-47. The mileage discount was “[i]ndirectly” implemented in response to,

or as a result of, § 39-15-202(a)-(h) “because people were driving further.” Id. at 147. Dr. Adams

stated that after the Nashville facility closed, its calls were forwarded to the Bristol office, which

was then

               getting an average of 12, 15, 18 phone calls a day from a patient requesting
               services and actually finding out there’s a long waiting period, days or
               weeks[,] in Nashville for Planned Parenthood. 49 So we’re getting a not


       48
           Dr. Adams explained that the Bristol office is not a member of the National Abortion
Federation because it is smaller, has fewer employees, and has a lower patient volume, which do
not “justify us jumping through hoops to become a member.” Adams Dep. at 51, 141.
       49
        Dr. Adams indicated that he has referred patients to Planned Parenthood of Nashville or
PPMET, including after § 39-15-202(a)-(h) took effect. See Adams Dep. at 135.
                                                 108

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 108 of 136 PageID #: 6616
               insignificant number of patients driving four and a half hours each way
               times three to come to Bristol.

Id. at 136. He testified that “to be honest, we felt sorry that they were being inconvenienced, and

we were trying to help them with their expenses. So the further they came, the more of a discount

we offered.” Id. at 147.

               Before § 39-15-202(a)-(h) was enacted, appointments for abortion services at

Adams & Boyle were made by telephone. See id. at 40. After its enactment, the process for

scheduling appointments did not change; however, now a patient only schedules the first

appointment by telephone because the second appointment depends on the type of procedure she

is having, her availability, and the office’s availability. See id. at 40-41. Dr. Adams indicated that

the cancellation rate for the first appointment is “[a]nywhere from 20 to 40 percent.” Id. at 42.

Women who are further along based on the date they report over the telephone as their last

menstrual period “would generally need to get in as soon as possible,” id., and are “encouraged to

come in as soon as possible or . . . the next possible opening business day.” Id. at 44. Dr. Adams

stated that a woman seeking abortion care can be seen for her first appointment “within 24 hours

unless we’re closed or I’m out of town or at a meeting or a vacation.” Id.

               Dr. Adams “believe[s] nobody should have to wait [for an abortion], period.” Id.

at 56. He opined that waiting does not benefit a patient’s decision-making process “because

they’ve already waited before they came in, and they’ve already made their decision. I have not

personally seen it benefit anybody.” Id. He stated, “I think all patients experience some stress and

anxiety just by being pregnant, whether they’re going to continue the pregnancy or not, and those

that are forced to wait should not be made to wait, period.” Id. at 78. He stated that experiencing

stress and anxiety could complicate a medical condition and risk causing substantial psychological

harm. See id. at 78-79. He testified that “at essentially every visit” he sees “patients [who] are

                                                 109

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 109 of 136 PageID #: 6617
visibly upset because they have to wait,” and he believes being visibly upset is indicative of

psychological harm. Id. at 79. He stated that patients who are pushed beyond the gestational age

limit for a medication abortion because of the required waiting period and due to additional delays

caused by weekends all suffer emotional distress from not being able to get the type of abortion

they prefer. See id. at 80.

               After § 39-15-202(a)-(h) was enacted, the Nashville facility increased its hours of

operation to see more patients and to accommodate those affected by the mandatory 48-hour wait,

but no changes were made to the Bristol office’s hours. See id. at 44-45, 117-18, 126-27. Around

the time that the waiting period was implemented, the prices at the Nashville facility were raised

to cover the cost of hiring extra help to clean the office, the cost of hiring extra physicians to

counsel patients, and the cost of seeing “extra patients . . . on . . . days they had not been seen on

before.” Id. at 127-28, 142.

               The Court finds Dr. Adams’ testimony to be fully credible and gives it great weight.

He testified convincingly that Adams & Boyle made only minor changes to its informed consent

process following § 39-15-202(a)-(h)’s enactment to address the mandatory waiting period.

Otherwise, Adams & Boyle already covered the information that subsection (b) requires patients

to receive.   No abortions are performed by this provider for patients who are ambivalent,

conflicted, uncertain, or being coerced to have the procedure. For patients who are already certain,

and for patients who will be pushed beyond the gestational age limit for a medication abortion

when they return for the procedure, the requirement to wait causes them to suffer psychological

harm.




                                                 110

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 110 of 136 PageID #: 6618
IV.     Legal Standards and Conclusions of Law

        A.      Standing

                The Supreme Court has “long permitted abortion providers to invoke the rights of

their actual or potential patients in challenges to abortion-related regulations.” June Med. Servs.

L. L. C. v. Russo, 140 S. Ct. 2103, 2118 (2020). Moreover, the Supreme Court has “generally

permitted plaintiffs to assert third-party rights in cases where the ‘enforcement of the challenged

restriction against the litigant would result indirectly in the violation of third parties’ rights.’” Id.

at 2118-19 (emphasis in original) (quoting Kowalski v. Tesmer, 543 U.S. 125, 130 (2004)). As the

Supreme Court has explained, “[i]n such cases, . . . ‘the obvious claimant’ . . . is the party upon

whom the challenged statute imposes ‘legal duties and disabilities.’” Id. at 2119 (quoting Craig

v. Boren, 429 U.S. 190, 196-97 (1976)) (internal citations omitted).

                In light of Supreme Court precedent, plaintiffs in the instant matter have standing

to challenge the constitutionality of § 39-15-202(a)-(h), an abortion regulation, on behalf of

themselves and their patients. The statute regulates plaintiffs’ conduct, and subsection (h) subjects

physicians to criminal and professional penalties for non-compliance, which “eliminates any risk

that their claims are abstract or hypothetical.” Id. Plaintiffs may also seek relief on behalf of their

patients who are plainly affected by the challenged statute as well.

        B.      The Law Applicable to Abortion Restrictions

                The Supreme Court recently reiterated the legal standards courts must apply in a

case such as this in which plaintiffs challenge the constitutionality of a legal restriction on a

woman’s right to have an abortion. In Russo, 140 S. Ct. at 2112, the Court stated:

                In Whole Woman’s Health v. Hellerstedt, 579 U.S. —, 136 S. Ct. 2292, 195
                L.Ed.2d 665 (2016), we held that “‘[u]nnecessary health regulations that
                have the purpose or effect of presenting a substantial obstacle to a woman
                seeking an abortion impose an undue burden on the right’” and are therefore

                                                  111

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 111 of 136 PageID #: 6619
               “constitutionally invalid.” Id., at —, 136 S. Ct., at 2300 (quoting Planned
               Parenthood of Southeastern Pa. v. Casey, 505 U.S. 833, 878, 112 S. Ct.
               2791, 120 L.Ed.2d 674 (1992) (plurality opinion); alteration in original).
               We explained that this standard requires courts independently to review the
               legislative findings upon which an abortion-related statute rests and to
               weigh the law’s “asserted benefits against the burdens” it imposes on
               abortion access. 579 U.S., at —, 136 S. Ct., at 2310 (citing Gonzales v.
               Carhart, 550 U.S. 124, 165, 127 S. Ct. 1610, 167 L.Ed.2d 480 (2007)).

The Supreme Court “cautioned that courts must review legislative factfinding under a deferential

standard” without “plac[ing] dispositive weight on those findings, for the courts retai[n] an

independent constitutional duty to review factual findings where constitutional rights are at stake.”

Id. at 2120 (internal citations and quotation marks omitted). “The right of the woman to choose to

have an abortion before viability and to obtain it without undue interference from the State” is

weighed against the State’s “legitimate interests from the outset of the pregnancy in protecting the

health of the woman and the life of the fetus that may become a child.” Casey, 505 U.S. at 846.

See also EMW Women’s Surgical Ctr., P.S.C. v. Friedlander, 960 F.3d 785, 795 (6th Cir. 2020)

(“As explained by the Supreme Court in Whole Woman’s Health . . . we answer this [undue burden]

question by weighing ‘the burdens a law imposes on abortion access together with the benefits

those laws confer.’”).

               A challenged statute is unconstitutional if

               “it will operate as a substantial obstacle to a woman’s choice to undergo an
               abortion” in “a large fraction of the cases in which [it] is relevant.” 505
               U.S. at 895, 112 S. Ct. 2791 (majority opinion). In Whole Woman’s Health,
               we reaffirmed that standard. We made clear that the phrase refers to a large
               fraction of “those women for whom the provision is an actual rather than an
               irrelevant restriction.” 579 U.S., at — (slip op., at 39) (quoting Casey, 505
               U.S. at 895, 112 S. Ct. 2791; brackets omitted).

Russo, 140 S. Ct. at 2132. The Sixth Circuit has held that the “large fraction” required by Casey,

while “more conceptual than mathematical,” means more than 12% of those affected by the statute

in question. Cincinnati Women’s Servs., Inc. v. Taft, 468 F.3d 361, 374 (6th Cir. 2006).

                                                112

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 112 of 136 PageID #: 6620
               In Casey, the Supreme Court considered a Pennsylvania statute that required a

woman seeking an abortion to receive certain information from the abortion provider at least 24

hours beforehand, thereby requiring her to “make at least two visits to the doctor.” Casey, 505

U.S. at 886. The Court found that “[i]n theory, at least, the waiting period is a reasonable measure

to implement the State’s interest in protecting the life of the unborn, a measure that does not

amount to an undue burden.” Id. at 885. However, the Court went on to say:

               Whether the mandatory 24-hour waiting period is nonetheless invalid
               because in practice it is a substantial obstacle to a woman’s choice to
               terminate her pregnancy is a closer question. The findings of fact by the
               District Court indicate that because of the distances many women must
               travel to reach an abortion provider, the practical effect will often be a delay
               of much more than a day because the waiting period requires that a woman
               seeking an abortion make at least two visits to the doctor. The District Court
               also found that in many instances this will increase the exposure of women
               seeking abortions to “the harassment and hostility of anti-abortion
               protestors demonstrating outside a clinic.” 744 F. Supp., at 1351. As a
               result, the District Court found that for those women who have the fewest
               financial resources, those who must travel long distances, and those who
               have difficulty explaining their whereabouts to husbands, employers, or
               others, the 24-hour waiting period will be “particularly burdensome.” Id.,
               at 1352.

               These findings are troubling in some respects, but they do not demonstrate
               that the waiting period constitutes an undue burden. We do not doubt that,
               as the District Court held, the waiting period has the effect of “increasing
               the cost and risk of delay of abortions,” id., at 1378, but the District Court
               did not conclude that the increased costs and potential delays amount to
               substantial obstacles. Rather, applying the trimester framework’s strict
               prohibition of all regulation designed to promote the State’s interest in
               potential life before viability, see id., at 1374, the District Court concluded
               that the waiting period does not further the state “interest in maternal health”
               and “infringes the physician’s discretion to exercise sound medical
               judgment,” id., at 1378. Yet, as we have stated, under the undue burden
               standard a State is permitted to enact persuasive measures which favor
               childbirth over abortion, even if those measures do not further a health
               interest. And while the waiting period does limit a physician’s discretion,
               that is not, standing alone, a reason to invalidate it. In light of the
               construction given the statute’s definition of medical emergency by the
               Court of Appeals, and the District Court’s findings, we cannot say that the
               waiting period imposes a real health risk.

                                                113

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 113 of 136 PageID #: 6621
                We also disagree with the District Court’s conclusion that the “particularly
                burdensome” effects of the waiting period on some women require its
                invalidation. A particular burden is not of necessity a substantial obstacle.
                Whether a burden falls on a particular group is a distinct inquiry from
                whether it is a substantial obstacle even as to the women in that group. And
                the District Court did not conclude that the waiting period is such an
                obstacle even for the women who are most burdened by it. Hence, on the
                record before us, and in the context of this facial challenge, we are not
                convinced that the 24-hour waiting period constitutes an undue burden.

Id. at 885-87. As the Sixth Circuit has noted, the record in Casey regarding the 24-hour waiting

period “was sparse.” Taft, 468 F.3d at 372.

        C.      Benefits of the Mandatory Waiting Period of § 39-15-202(a)-(h)

                Defendants argue that the statute’s mandatory waiting period furthers two state

interests: (1) protecting fetal life “by offering prospective abortion patients an opportunity to make

a different choice,” and (2) benefitting women’s mental and emotional health “by allowing for

more . . . [decisional] certainty.” Rieger, Tr. 9/23/19 (Vol. 1) pp. 29-30 (opening statement). For

the reasons explained below, the Court finds that defendants have not shown that § 39-15-202(a)-

(h) actually furthers either of these interests.

                Defendants have not demonstrated that § 39-15-202(a)-(h) advances the asserted

state interest of protecting fetal life. Defendants rely on data from plaintiffs’ records and testimony

from plaintiffs’ experts showing that after the statute’s enactment some patients who attended a

first appointment with an abortion provider did not return for a second appointment with that

provider. Defendants’ calculation appears to be that “since the enactment of the waiting period,

approximately 2,365 patients had a first appointment and received informed consent and then did

not come back to have an abortion at that facility.” 50 Id. at 28 (referencing a PPGMR interrogatory



        50
          The record reflects that between July 1, 2015, and January 31, 2018, approximately 729
patients obtained an abortion-related ultrasound at PPGMR but did not obtain an abortion there,
                                                   114

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 114 of 136 PageID #: 6622
response).

                The evidence does not support defendants’ argument that these abortions were not

performed (and therefore fetal life was protected to this extent) because these women changed

their minds after further reflecting for at least 48 hours. Plaintiffs do not track the reasons for “no-

shows” or cancellations of appointments due to privacy concerns and because it is irrelevant to

patients’ medical care. Further, plaintiffs’ experts testified that there are many possible reasons

why a patient may not attend a second appointment. Reasons include seeking care elsewhere, no

longer seeking abortion care, decisional uncertainty, an inability to return to the clinic because of

logistics, a scheduling conflict, and ineligibility for abortion care (due to miscarriage, ectopic

pregnancy, no pregnancy, or too advanced pregnancy). The Court accepts Dr. Wallett’s testimony

that “[i]t’s impossible to know why patients no-show[]” for an appointment, Wallett, Tr. 9/23/19

(Vol. 1) pp. 85-86, and that there is not a direct correlation between the number of patients who

express uncertainty at their first appointment but do not return for their second. See id. at 145-46.

Defendants’ expert Dr. Podraza agreed that a patient who consulted with him about a procedure

but did not return to have the procedure may have sought care elsewhere. He agreed that there are

“multiple reasons” such a patient might not return. Podraza, Tr. 9/26/19 (Vol. 4) pp. 48-49.

                The evidence does not support defendants’ argument that these “no-show” patients




see Wallett, Tr. 9/23/19 (Vol. 1) pp. 113-14; see JX53 at 2-3, 10; and that between August 1, 2018,
and December 31, 2018, approximately 309 patients obtained an abortion-related ultrasound at
PPGMR but did not obtain an abortion there. See JX57 at 2-3, 9-10. Between December 1, 2017,
and December 31, 2018, 277 patients “either no-showed, canceled, or didn’t make a second day
appointment after receiving informed consent” at Choices. Terrell, Tr. 9/24/19 (Vol. 2) pp. 12,
14-16; see also JX28 at 2; JX30 at 2; JX41; JX43; JX45. Between July 1, 2015, and January 31,
2018, approximately 982 patients who received an abortion-related ultrasound at PPMET did not
return for an abortion. See Young, Tr. 9/24/19 (Vol. 2) pp. 134-35; see also JX54 at 2, 10. The
evidence shows that approximately 2,297 patients did not return for a second appointment,
approximately the number defendants state.
                                                  115

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 115 of 136 PageID #: 6623
– or any of them – did not return for a second appointment because they changed their minds and

did not obtain an abortion as a result of either the waiting period or the information required by §

39-15-202(a)-(h). The evidence shows, and the Court finds, that the vast majority of patients

seeking an abortion are certain of their decisions by the time they first appear at a clinic, and

therefore the most likely reason they do not appear for a second appointment is that they cannot

overcome the financial and logistical barriers the 48-hour waiting period imposes. Defendants’

evidence to the contrary is scant. They rely primarily on a paper by Roberts on Utah’s 72-hour

waiting period to show that the statute at issue in this case has caused women to change their minds

to have an abortion. In the Roberts study, 8% of the 309 women (out of 500 participants recruited

at the first appointment) who completed follow-up interviews by telephone three weeks after the

first appointment “were no longer seeking an abortion,” and 71% of the 34 women who were still

pregnant at follow up (or 8% of the women overall) indicated that they had changed their minds.

Biggs, Tr. 9/26/19 (Vol. 4) pp. 171-72, 176. The study noted that “change of mind,” an answer to

closed-ended questions, “may best describe” women who indicated at the first appointment that

they preferred to have an abortion and were not conflicted but then decided to carry their

pregnancies; however, “[s]ome women who reported changing their minds were conflicted at the

information visit.” The participants in this study reported numerous other reasons for not having

the abortion. Answers to open-ended questions include “just couldn’t do it”; financial reasons;

“other people came through”; too far along, sometimes for their own comfort; and “logistics.”

Answers to closed-ended questions include the cost of the procedure; others opposed to the

abortion; needing to keep the appointment secret from family, employers, or partners; travel costs;

and difficulty arranging logistics. Those who reported they “just couldn’t do it” tended to be

“conflicted to begin with” before deciding not to have the abortion. Ultimately this study found



                                                116

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 116 of 136 PageID #: 6624
that “women reported little conflict about the abortion decision” and concluded that because “most

women were not conflicted about their decision when they sought care, the 72-hour waiting period

requirement seems to have been unnecessary.”

               Defendants have not shown that the percentages from this study of women who

were no longer seeking an abortion or who changed their minds may be applied to the instant case,

which involves a 48-hour waiting period in a different state. Even if the Court were to apply these

percentages, defendants have not shown that the women who “were no longer seeking an abortion”

changed their minds because of the mandatory waiting period. As noted, there are many other

reasons why a woman may not appear for a second appointment following a mandatory waiting

period. Dr. Biggs indicated, and the Court accepts, that the Roberts paper’s findings relate largely

to the numerous burdens imposed by the 72-hour waiting period and do not suggest that mandatory

waiting periods cause patients to change their minds as a result of having been required to take

additional time to reconsider their decisions.

               Defendants have likewise failed to show that § 39-15-202(a)-(h) benefits women’s

mental and emotional health by affording them additional time to increase their decisional certainty

and avoid feelings of regret later. The evidence clearly shows that almost all women are quite

certain of their decisions by the time they appear for their first appointment and that they do not

benefit, emotionally or otherwise, from being required to wait before undergoing the procedure.

Defendants rely on another study by Roberts on Utah’s 72-hour waiting period that found that

“[c]hanges in certainty were primarily in the direction of increased certainty, with more women

reporting an increase, 29 percent, than a decrease, 8 percent.” Id. at 181. Again, defendants have

not shown that these percentages may be applied to women in Tennessee, at least 95% of whom

are sure of their decisions when they seek an abortion. Even if the percentages from the Roberts



                                                 117

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 117 of 136 PageID #: 6625
study did apply, there is no indication that the women in the study who reported greater certainty

previously experienced decisional uncertainty, as Dr. Biggs noted. See id. at 183. The Court

agrees with Dr. Biggs that there is no benefit in making women who are already certain of their

decision when they appear for their first appointment be even more certain some number of days

or weeks later.

                  In a further effort to show that the challenged statute is beneficial to women’s

health, defendants point to Dr. Coleman’s testimony that whether to have an abortion is a stressful

and emotional decision; that stress and emotions compromise decision-making and result in more

“emotionally based,” “hurried,” and “less rational” decisions; that short time limits hinder

decision-making; and that abortion is associated with negative mental health outcomes. Dr.

Coleman claims that between 25% and 75% of women “feel some level of guilt” after the

procedure, which may lead to feelings of regret, id. at 52-53, and that between 25% and 50% of

women experience decisional ambivalence or distress, see id. at 32-33, 45, which she identified as

a risk factor for poor post-abortion adjustment. See id. at 57. She opined that the statute at issue

is beneficial because giving women more time to evaluate the state-mandated information and to

consider their options allows them to make “a good decision” and reduces the likelihood of adverse

consequences. Id. at 43, 78.

                  The Court rejects these opinions because they are flatly contradicted by the credible

record evidence and are supported only by studies (including her own) which, as plaintiffs’ experts

showed, are irrelevant or deeply flawed and deserve no serious consideration. Prior to the passage

of the statute, all of plaintiffs’ patients went through an extensive and individualized informed

consent process. Patients did not have only five or ten minutes to make a decision, as Dr. Coleman

contends, because they began considering their options long before they arrived at the clinic and



                                                  118

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 118 of 136 PageID #: 6626
plaintiffs gave them as much time as they needed to make a decision (in addition to the numerous

hours spent at the clinic). Plaintiffs’ experts testified that based on their electronic health records,

experience, and research, abortion patients had very high levels of decisional certainty both before

and after § 39-15-202(a)-(h)’s enactment. 51 There is no indication in this record, or in the

legislative history, that prior to § 39-15-202(a)-(h) taking effect abortion patients lacked the

information or time necessary to make an informed, voluntary, and uncoerced decision. Requiring

patients to take additional time confers no benefit because at least 95% of women are already

confident in their decisions when they attend an appointment with an abortion provider. See

Wallett, Tr. 9/23/19 (Vol. 1) p. 71 (stating that any delay is not medically necessary and has no

medical benefit); Goodman, Tr. 9/23/19 (Vol. 1) p. 188 (stating that a delay has no benefit “that I

can think of”); Terrell, Tr. 9/23/19 (Vol. 1) p. 292-93, 296-97 (“I don’t know of any benefit.”);

Young, Tr. 9/24/19 (Vol. 2) p. 57 (stating that the statute at issue “does not provide any benefits

to patients”); Huntsinger, Tr. 9/25/19 (Vol. 3-B) pp. 20-21 (“[F]orcing a person to think longer

will provide no benefit.”), and pp. 37-41; Adams Dep. at 56 [docket entry 216-1] (“I have not

personally seen [waiting] benefit anybody.”).

               In addition, plaintiffs showed that post-abortion regret is uncommon. See Wallett,



       51
           The evidence demonstrates that between November 2013 and December 2018, 97.4% to
99.9% of patients at PPGMR were certain of their decisions; and between October 2014 and May
2018, 96% to 99.8% of patients at PPMET were certain of their decisions. See PDX1 (referencing
JX53 at 8, JX56 at 12, JX57 at 8); PDX17 (referencing JX54 at 8-9, JX56 at 12-13). See also
Wallett, Tr. 9/23/19 (Vol. 1) pp. 52-53 (stating that most of the patients at the Memphis health
centers “were very, very clear about their decision” when they arrived at the clinic), and p. 71
(stating that in her experience “most women are very confident of their decision when they come
in to have an abortion”); Young, Tr. 9/24/19 (Vol. 2) pp. 57, 75 (stating that in her experience
patients “were very certain” about their decisions prior to making an abortion appointment); Biggs,
Tr. 9/26/19 (Vol. 4) p. 96 (“We have clear evidence that most women are very certain of their
decisions.”), and pp. 133-34 (citing studies that found that 95% of women were certain of their
decisions upon arrival at the clinic and that “the vast majority” of women were certain at the time
of accessing care).
                                                 119

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 119 of 136 PageID #: 6627
Tr. 9/23/19 (Vol. 1) p. 57 (stating that she has treated thousands of abortion patients and none has

expressed regret after the procedure); Young, Tr. 9/24/19 (Vol. 2) p. 169 (stating that studies show

that regret “is not common after abortion”); Biggs, Tr. 9/26/19 (Vol. 4) p. 96 (“I definitely don’t

agree that most women regret their abortions.”), and p. 134 (stating that data from the Turnaway

Study indicates that 95% of women reported that abortion was the right decision), and pp. 138-39

(referencing papers that found that women in the Turnaway Study who had an abortion reported

lower levels of regret than women who were turned away from the abortion and that “among the

women who reported regret as an emotion that they were feeling, 89 percent of those women still

stated that they felt that abortion was the right decision for them”), and pp. 202, 224 (stating that

regret is not “a common experience”). Dr. Biggs testified that she sees no indication that a

mandatory waiting period would benefit women “in any way” or prevent them from feeling regret.

Id. at 95-96, 139. The Court fully credits plaintiffs’ experts’ testimony and rejects Dr. Coleman’s

contrary opinions.

               As for Dr. Coleman’s testimony that emotions interfere with decision-making,

plaintiffs’ expert Dr. Huntsinger persuasively discredited this view as well by showing that Dr.

Coleman has no expertise in the area of judgment and decision-making and has misinterpreted and

misrepresented the research on this topic. He further discredited her opinion about the benefits of

§ 39-15-202(a)-(h) because studies show that stress and emotions have a positive influence on

decision-making and that people are generally good at determining how much time they need to

make a decision. The influence of stress on decision-making is “varied” in the sense that whether

it makes people think faster or more hurriedly “depends on the particular decision context.”

Huntsinger, Tr. 9/25/19 (Vol. 3-B) p. 26. Forcing people to think more about their decisions and

to analyze their options “lead[s] them to make suboptimal decisions, decisions that won’t make



                                                120

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 120 of 136 PageID #: 6628
them happy,” or decisions they later regret. Id. at 20-21, 33. Dr. Huntsinger testified convincingly

that a mandatory waiting period would not benefit people experiencing ambivalence or decisional

distress, and Dr. Coleman conceded that she has not researched the psychology of decision-making

generally (separate from the topic of abortion) or the amount of time it takes to make a stressful

decision or to achieve decisional certainty. She also conceded that she is not an expert in the

brain’s physiological functions tied to decision-making. She acknowledged that the studies she

identified on stress and decision-making do not “directly apply” and are not “directly analogous”

to 48-hour waiting periods. Coleman, Tr. 9/25/19 (Vol. 3-A) pp. 107, 110-12.

               Plaintiffs also thoroughly impeached Dr. Coleman regarding her opinions

concerning abortion and mental health. Dr. Biggs testified that the data on this topic “clearly

shows that abortion does not increase women’s risk of . . . experienc[ing] negative mental health

outcomes.” Biggs, Tr. 9/26/19 (Vol. 4) pp. 95, 104. The “general consensus within the scientific

community” among leading scientific, psychiatric, and mental health organizations is that abortion

does not increase women’s risk of negative mental health outcomes. Id. at 104-05. Dr. Biggs

identified serious flaws in the studies Dr. Coleman relied on, and in her own meta-analysis, that

concluded that women who obtain an abortion are at an increased risk of negative mental health

outcomes. Dr. Biggs explained, and the Court finds, that the reliable research on this subject

clearly demonstrates that undergoing an abortion does not increase the risk that patients will

experience negative mental health consequences.

               In sum, defendants have not demonstrated that § 39-15-202(a)-(h) advances the

asserted state interests of protecting fetal life or benefitting women’s mental and emotional health.

Fetal life is not protected because there is no evidence that patients who do not return to an abortion

provider for the second appointment (i.e., for the procedure) fail to do so because the challenged



                                                 121

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 121 of 136 PageID #: 6629
statute causes them to change their minds about having an abortion. And women’s mental and

emotional health is not benefited because the mandatory waiting period does nothing to increase

the decisional certainty among women contemplating having an abortion. Further, the evidence

demonstrates that at least 95% of women are certain of their decisions, post-abortion regret is

uncommon, and abortion does not increase women’s risk of negative mental health outcomes.

       D.      Burdens Imposed by the Mandatory Waiting Period of § 39-15-202(a)-(h)

               The Court finds and concludes that the mandatory waiting period required by § 39-

15-202(a)-(h) substantially burdens women seeking an abortion in Tennessee. Plaintiffs have

demonstrated conclusively that the statute causes increased wait times, imposes logistical and

financial burdens, subjects patients to increased medical risks, and stigmatizes and demeans

women. These burdens are especially difficult, if not impossible, for low-income women to

overcome, and the evidence clearly shows that the vast majority of women seeking abortions in

Tennessee are low income. Further, plaintiffs have shown that the statute undermines the doctor-

patient relationship and imposes operational and financial burdens on abortion providers.

               Plaintiffs’ experts Dr. Wallet, Ms. Terrell, and Dr. Young testified, and the Court

finds, that since § 39-15-202(a)-(h) has been in effect, wait times for abortion appointments have

increased significantly and are often much greater than 48 hours. Plaintiffs have presented clear

evidence that patients in Tennessee must wait significantly longer than 48 hours between their first

appointment and the day of the procedure. See Wallett, Tr. 9/23/19 (Vol. 1) p. 74 (stating patients

wait one to two weeks between the first and second appointments); Terrell, Tr. 9/24/19 (Vol. 2)

pp. 277-78, 281 (stating patients wait three days to more than fourteen days between

appointments); Young, Tr. 9/24/19 (Vol. 2) pp. 97, 99 (stating patients who have attended a first

appointment wait two to twenty-three days for a medication abortion, often over one week for a



                                                122

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 122 of 136 PageID #: 6630
surgical abortion, and in some cases patients wait two to four weeks for the second appointment).

Some patients must wait several days or weeks before the first appointment, and then another

several days or weeks between the first and second appointments. For obvious reasons, abortion

is a time-sensitive procedure, and the window during which it can be performed is narrow.

Increased wait times affect patients’ eligibility for a medication abortion, the method strongly

preferred by a majority of patients and the medically preferred option in some cases. These

increased wait times can and do cause patients to miss the short cutoff date for a medication

abortion (10 weeks LMP), thereby requiring them to undergo a more invasive and undesirable

surgical abortion, or even to miss the cutoff date in Tennessee for the latter procedure (19 weeks

and 6 days LMP). As surgical abortions are available at only five providers in Memphis, Nashville,

Knoxville, and Bristol, patients who miss the cutoff date for a medication abortion also face the

increased costs and difficulties associated with traveling to these few and, for many patients,

distant locations. Of these providers, only two – one in Nashville and one in Memphis – provide

surgical abortions up to 19 weeks and 6 days LMP. The others have gestational age cutoffs

between 13 weeks and 6 days LMP and 15 weeks LMP. The testimony also shows that patients

who miss these time-sensitive deadlines may resort to illegal or unsafe abortions. Those who miss

the deadline for having an abortion, and therefore must carry their pregnancies to term, face the

risks attendant with pregnancy and childbirth (both of which are significantly riskier than

abortion), as well as financial instability after the baby is born.

                Moreover, data from PPGMR, PPMET, and the TDOH show that after the statute’s

enactment the gestational age at which abortions are performed has increased, including an

increase in second trimester abortions; since the statute’s enactment, the number of medication

abortions has decreased. The Court finds that these changes are largely attributable to the increased



                                                  123

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 123 of 136 PageID #: 6631
wait times caused by the mandatory 48-hour waiting period. As gestational age increases, an

abortion becomes lengthier, more invasive, more painful, and riskier for the patient. Delays in

abortion care negatively affect the health of patients with certain medical conditions and cause

patients to suffer emotionally and psychologically. Victims of rape or incest, as well as women

who have a fetal anomaly, find it particularly traumatizing that, because of the mandatory waiting

period, they must remain pregnant for days or weeks longer than they wish. The medical

emergency exception is exceedingly narrow and applies only to extreme medical emergencies,

which, according to the undisputed record evidence, very rarely occur.

               Plaintiffs proved that the statutory waiting period burdens the majority of abortion

patients with significant, and often insurmountable, logistical and financial hurdles. Dr. Wallett,

Ms. Terrell, and Dr. Young testified convincingly that by having to attend two in-person

appointments at least 48 hours apart, patients must take time off from work, arrange childcare, and

find transportation on two different occasions. These hurdles are exacerbated for those patients

who must travel long distances, and the evidence shows that most patients must do so because of

the small number and geographical distribution of abortion providers in the state. Dr. Young

testified that Tennessee has just eight clinics in four cities: Memphis, Nashville, Knoxville, and

Johnson City. 52 Ninety-six percent of Tennessee counties do not have an abortion clinic, and 63%

of women live in a county without an abortion provider. As Terrell testified, long distances are “a

huge barrier.” Terrell, Tr. 9/23/19 (Vol. 1) p. 286. It is especially difficult for victims of intimate

partner violence to attend two appointments and doing so jeopardizes their safety.

               The evidence demonstrates conclusively that patients face significant financial



       52
          The parties later stipulated that as of October 3, 2019, Tennessee has eight clinics in five
cities: one in Bristol, one in Mount Juliet, two in Knoxville, three in Memphis (one of which was
no longer providing abortions), and one in Nashville.
                                                 124

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 124 of 136 PageID #: 6632
barriers to accessing care because the waiting period requires patients to visit a clinic twice and to

therefore pay twice for travel and (for the two-thirds of patients who have at least one child already)

childcare. The cost of an abortion has increased as a result of § 39-15-202(a)-(h)’s enactment,

pushing the procedure further out of reach for low-income patients. In addition, the cost of an

abortion increases as gestational age increases, and the large majority of patients do not have the

funds or health insurance to cover the procedure. The evidence shows that women lose wages,

and risk being discharged, when taking time off work to attend appointments because most work

at low-wage, hourly jobs that do not allow for paid time off or time off on demand.

               The evidence further shows that the logistical and financial obstacles caused by the

mandatory waiting period are particularly burdensome for low-income women, who make up the

majority of abortion patients in Tennessee. The large majority of plaintiffs’ patients live in

poverty. Dr. Young testified that “although nationally[] abortion trends are declining, over the

past decade, abortion trends have increased for our lowest-income women.” Young, Tr. 9/24/19

(Vol. 2) pp. 92, 94-95. Nationally, 75% of abortion patients have low or very low incomes, i.e.,

incomes under 200% of the federal poverty guideline. As of July 2014, 42% of women obtaining

abortions had incomes below 100% of the federal poverty level and 27% of women obtaining

abortions had incomes between 100% and 199% of the federal poverty level. See DX5 at 170. In

Tennessee, “the overwhelming majority of women seeking an abortion . . . are already mothers

and are either poor or near low-income.” Katz, Tr. 9/24/19 (Vol. 2) p. 227. Dr. Katz testified

persuasively that women living under 200% of the federal poverty guideline have great difficulty

meeting their own basic needs and those of their household, and an unexpected expense “puts the

family at grave risk” of these needs being unmet.

               The evidence further shows that low-income women have difficulty accessing



                                                 125

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 125 of 136 PageID #: 6633
abortion care because those with low-income jobs are considered expendable workers, are not

given paid time off or paid sick leave, and have no control over their work schedules, which are

unpredictable and irregular. Low-income people’s access to resources such as a car, reliable public

transportation, disposable income for gas or a bus ticket, or internet and a credit card to reserve a

hotel room are scarce or nonexistent. Even patients who live in a county with an abortion provider

face significant financial burdens involving transportation, childcare, lost wages, and raising the

funds for the procedure. Tennessee’s mandatory 48-hour waiting period is devastating for low-

income patients because it requires them to travel to a clinic for a second appointment, thereby at

least doubling these costs. These additional expenses, as the evidence demonstrates, place abortion

beyond the reach of many low-income patients. Many of those who are able to make the

arrangements and cover the expenses for a second appointment put themselves, and their families,

at risk by spending money in this way, as many will go without basic necessities, take out predatory

loans, or borrow money from abusive partners or ex-partners.

               In addition to these significant logistical and financial burdens, the mandatory

waiting period is also gratuitously demeaning to women who have decided to have an abortion.

As Dr. Young testified, the waiting period – which Tennessee does not apply to any medical

procedures men may undergo – demeans women by implicitly questioning their decision-making

ability. Dr. McClelland testified similarly that this mandatory waiting period reinforces and

perpetuates the stigmatizing stereotype that women are overly emotional and incapable of making

rational decisions and must therefore be given an arbitrary “time out” or “cooling off period” to

further consider the gravity of their situations. The Court accepts her testimony that the stigma

flowing from such stereotypes has negative health implications and a detrimental effect on the

physical and psychological health of those affected, namely, all women in Tennessee who seek



                                                126

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 126 of 136 PageID #: 6634
abortion care.

                 The Court further concludes, based primarily on the testimony of Drs. Goodman

and Young, that the challenged statute undermines patient autonomy and self-determination, the

doctor-patient relationship, and the informed consent process by interjecting an unnecessary

waiting period and predetermining the information, which may or not be relevant in particular

cases, that must be provided in all cases.

                 In addition to the burdens placed on patients, the evidence presented at trial clearly

shows that the challenged statute also places significant burdens on the clinics themselves. Dr.

Wallett, Ms. Terrell, Dr. Young, and Dr. Adams testified regarding their efforts to address

operational difficulties caused by the statute’s requirement that clinics must see patients twice (not

once as was the case previously). As a consequence, plaintiffs have had to open an additional

clinic, expand the clinics’ schedules, modify the counseling and informed consent process, hire

additional physicians and staff, increase gestational age cutoffs, and raise prices (which, in turn,

further burdens low-income patients). Hiring additional physicians in Tennessee is difficult

because local abortion providers face stigma and harassment at work and in their communities.

Dr. Wallett, Ms. Terrell, and Dr. Young indicated that the operational changes made by PPGMR,

Choices, and PPMET have not, despite their best efforts, restored wait times to pre-statute

durations. Further, patients continue to miss the gestational age cutoffs despite the operational

changes.

       E.        The Burdens Imposed by the Mandatory Waiting Period of § 39-15-202(a)-(h)
                 Outweigh its Benefits

                 In analyzing the constitutionality of the mandatory waiting period required by § 39-

15-202(a)-(h), the Court must determine whether it imposes an undue burden by weighing its

“‘asserted benefits against the burdens’ it imposes on abortion access.” Russo, 140 S. Ct. at 2112

                                                  127

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 127 of 136 PageID #: 6635
(quoting Whole Woman’s Health, 136 S. Ct. at 2310). Having carefully considered the extensive

evidence in the record, the Court concludes that the statutory waiting period provides no

appreciable benefit to fetal life or women’s mental and emotional health. On the contrary, the

statute imposes numerous burdens that, taken together, place women’s physical and psychological

health and well-being at risk. The burdens especially affect low-income women, who comprise

the vast majority of those seeking an abortion, and substantially limit their access to this medical

service. The mandatory waiting period is unconstitutional because it clearly imposes an undue

burden on women’s right to obtain a pre-viability abortion in Tennessee and has no countervailing

benefit.

               Defendants argue that “Tennessee’s waiting period is not a sub[]stantial obstacle,

and certainly not an undue burden,” because plaintiffs “cannot demonstrate that patients are being

denied abortions by the wait period[]” imposed by the statute. Rieger, Tr. 9/23/19 (Vol. 1) pp. 26,

28-29 (opening statement). This misstates the applicable legal test and misrepresents the record

evidence. The Supreme Court has “repeatedly reiterated [since Casey] that the plaintiff’s burden

in a challenge to an abortion regulation is to show that the regulation’s ‘purpose or effect’ is to

‘plac[e] a substantial obstacle in the path of a woman seeking an abortion of a nonviable fetus.’”

Russo, 140 S. Ct. at 2133 (quoting Casey, 505 U.S. at 877). Whether the abortion regulation makes

it “nearly impossible” for a woman to obtain an abortion is irrelevant. Id. For the reasons

explained above, plaintiffs have met their burden of showing that the “purpose or effect” of the

statute is to place “a substantial obstacle in the path of a woman seeking an abortion of a nonviable

fetus.”

               Defendants rely on Casey and Taft, cases in which the Supreme Court and the Sixth

Circuit upheld 24-hour waiting periods, to support their contention that Tennessee’s 48-hour



                                                128

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 128 of 136 PageID #: 6636
waiting period is constitutional. As noted, the Supreme Court commented in Casey that “[i]n

theory, at least, the waiting period is a reasonable measure to implement the State’s interest in

protecting the life of the unborn, a measure that does not amount to an undue burden. Whether the

mandatory 24-hour waiting period is nonetheless invalid because in practice it is a substantial

obstacle to a woman’s choice to terminate her pregnancy is a closer question.” Casey, 505 U.S. at

885. The Sixth Circuit characterized the record in Casey as to the 24-hour waiting period as

“sparse.” Taft, 468 F.3d at 372. The court of appeals also noted that

               [t]he sum of the evidence before the Casey Court concerning the twenty-
               four-hour notification requirement was as follows:

                    The findings of fact . . . indicate that because of the distances many
                    women must travel to reach an abortion provider, the practical
                    effect will often be a delay of much more than a day because the
                    waiting period requires that a woman seeking an abortion make at
                    least two visits to the doctor. [I]n many instances this will increase
                    the exposure of women seeking abortions to “the harassment and
                    hostility of anti-abortion protestors demonstrating outside a
                    clinic.” As a result, . . . for those women who have the fewest
                    financial resources, those who must travel long distances, and
                    those who have difficulty explaining their whereabouts to
                    husbands, employers, or others, the 24-hour waiting period will be
                    “particularly burdensome.”

               Id. at 885-86, 112 S. Ct. 2791. On the basis of these facts, . . . the Supreme
               Court declined to find an undue burden.

Id. In Casey, the Supreme Court did “not doubt that, as the District Court held, the waiting period

has the effect of ‘increasing the cost and risk of delay of abortions,’ . . . but the District Court did

not conclude that the increased costs and potential delays amount to substantial obstacles.” Casey,

505 U.S. at 886 (internal citation omitted). It went on to state that “the District Court did not

conclude that the waiting period is [a substantial] obstacle even for the women who are most

burdened by it. Hence, on the record before us, and in the context of this facial challenge, we are

not convinced that the 24-hour waiting period constitutes an undue burden.” Id. at 887.

                                                 129

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 129 of 136 PageID #: 6637
               The present case has what was lacking in Casey: a fully developed record that

clearly shows the extent to which the mandatory waiting period places a substantial obstacle in the

way of women who seek an abortion. Plaintiffs in the present case have proven with overwhelming

evidence that the 48-hour waiting period (in addition to serving no legitimate purpose) severely

burdens the majority of women seeking an abortion. As noted above, the waiting period has this

effect because it significantly delays this time-sensitive medical procedure, and also makes it so

time-consuming, costly, and inconvenient to obtain that the predominantly low-income population

seeking the service must struggle to access it, if they can access it at all. Another important

difference between Casey and the present case concerns the number of abortion providers. When

Casey was decided, Pennsylvania had eighty-one such providers, fully ten times as many as

Tennessee has currently. Obviously, this dramatic difference in two states of comparable size, see

supra note 24, dramatically affects the extent to which the service was available to Pennsylvanians

in 1992 as compared to Tennesseans in 2020.

       F.      Large Fraction Test

               Plaintiffs in this matter seek facial relief. “Facial relief is available when a

challenged law places a substantial obstacle in the path of an individual’s access to abortion prior

to viability in ‘a large fraction of cases in which [the provision at issue] is relevant.’” Friedlander,

960 F.3d at 808 (alteration in original) (quoting Whole Woman’s Health, 136 S. Ct. at 2320). In

making this determination, “the relevant denominator is ‘those [women] for whom [the provision]

is an actual rather than an irrelevant restriction.’” Whole Woman’s Health, 136 S. Ct. at 2320

(alterations in original) (quoting Casey, 505 U.S. at 895). The relevant numerator is then “what

portion of this population would be unduly burdened by [the provision].” Friedlander, 960 F.3d

at 809 (alteration added). The Sixth Circuit has “explained that ‘a challenged restriction need not



                                                 130

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 130 of 136 PageID #: 6638
operate as a de facto ban for all or even most of the women actually affected,’ but ‘the term ‘large

fraction’ which, in a way, is more conceptual than mathematical, envisions something more than .

. . 12 out of 100 women . . . .’” Id. at 810 (quoting Taft, 468 F.3d at 374).

                Plaintiffs have demonstrated that the large fraction test is met. The Court concludes

that the mandatory 48-hour waiting period required by § 39-15-202(a)-(h) is an actual restriction

for women in Tennessee who are certain of their decisions when they seek abortion services. The

evidence clearly shows, and the Court finds, that at least 95% of women who attend an appointment

at an abortion clinic fall within this category.

                The challenged statute unduly burdens all women who are certain of their decisions

at the time they access abortion care because all of these women are forced to wait much longer

than 48 hours after the first appointment to obtain the procedure (between three days and four

weeks). For these women, the additional wait has no benefit; rather, it subjects them to increased

medical risks; lengthier, more painful, and more expensive procedures; and stigma, which has

harmful health consequences.

                Additionally, all low-income women who seek an abortion are unduly burdened by

the mandatory waiting period because it requires them to make a second trip to a provider. As

plaintiffs demonstrated, the costs and inconvenience of the second trip are, for the 60% to 80% of

patients who are low-income, either insurmountable or surmounted with great difficulty. This

plainly meets the large fraction test.

        G.      Requirements of § 39-15-202(a)-(h) Regarding State-Mandated Information
                and Delivery of that Information Only by a Physician

                In addition to the mandatory waiting period, plaintiffs challenge the provisions of

§ 39-15-202(a)-(h) that require the referring physician or the physician who intends to perform the

abortion to provide every patient with a specified list of information. While defendants argue that

                                                   131

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 131 of 136 PageID #: 6639
these provisions protect fetal life and benefit women’s health, this is not supported by the evidence.

The state-mandated information includes information regarding the availability of “public and

private agencies and services” that can assist a woman during pregnancy and after the child is born

“if she chooses not to have the abortion,” the risks and benefits of an abortion and continuing the

pregnancy to term, and a general description of the abortion method and instructions to follow

after the procedure. See Tenn. Code Ann. § 39-15-202(b), (c). There is no indication in the record,

however, that plaintiffs did not provide this information to patients prior to the statute’s

enactment. 53   Requiring that the specified information be given is, at best, a purposeless

redundancy and, at worst, an interference with the informed consent process which, as the evidence

also clearly shows, is best accomplished when tailored to the needs and circumstances of each

individual patient.

                Nor is there any evidence that patients are more likely to change their minds or




       53
            Before § 39-15-202(a)-(h) took effect, PPGMR provided patients with information
regarding abortion, options, and counseling and community resources. See Wallett, Tr. 9/23/19
(Vol. 1) pp. 48-49. Physicians ensured that patients “understood the risks, benefits, and all the
alternatives of proceeding.” Id. at 51. Patients received “an extensive packet” of written materials,
which described medication and surgical abortions, addressed options besides abortion, and gave
detailed instructions to follow before and after the procedure. Id. at 49; see also PX1. This packet
contains a referral list with resources for prenatal care, adoption, and social services. See PX1. A
one-page form entitled “Patient Acknowledgement of Physician Counseling” was the only addition
to this packet of written materials after the statute took effect. See Wallett, Tr. 9/23/19 (Vol. 1)
pp. 61-62, 70; see also PX1. Terrell testified that the only portion of the state-mandated
information Choices did not provide to patients related to possible viability after a certain
gestational age (22 weeks since conception or 24 weeks LMP). See Terrell, Tr. 9/23/19 (Vol. 1)
p. 266; see Tenn. Code Ann. § 39-15-202(b)(3). This information is irrelevant to Choices’ patients
because of its 15-week LMP cutoff. See Terrell, Tr. 9/23/19 (Vol. 1) p. 266. Choices maintains a
list of referrals and resources that it shares with patients. See id. at 259-60; see also PX10. Prior
to the statute’s enactment, PPMET discussed pregnancy options with patients and provided
information to them on the procedures for which they were eligible and the risks and benefits of
the procedures. See Young, Tr. 9/24/19 (Vol. 2) p. 69. Dr. Adams testified that prior to § 39-15-
202(a)-(h) taking effect, Adams & Boyle’s Tennessee facilities disclosed to patients the state-
mandated information listed in subsection (b). Adams Dep. at 35-36.
                                                 132

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 132 of 136 PageID #: 6640
make more thoughtful and informed decisions about having an abortion if the information is

delivered to them during an in-person meeting with a physician instead of trained staff, as was

plaintiffs’ practice before the statute was enacted. The testimony from Drs. Goodman and Young

was that all of the information provided to patients can be communicated effectively by means

other than in person and by clinic personnel other than a physician. See Goodman, Tr. 9/23/19

(Vol. 1) pp. 183-87; Young, Tr. 9/24/19 (Vol. 2) p. 85; see also DX5 at 143 (Terrell’s testimony

before the legislature). Requiring that a physician do so, and in person, serves no purpose any

witness could explain, but the harms it causes are plain: it drives up the clinics’ costs, which must

be passed on to their patients, by needlessly assigning to physicians a task others can perform. See

Terrell, Tr. 9/23/19 (Vol. 1) pp. 274-75.

               Nonetheless, while both of these requirements serve no legitimate purpose, the

Court is unable to find that they unduly burden women’s access to abortion. The trial evidence

indicated that the state-mandated information requirement may confuse patients insofar as the

required information does not pertain to them and that the “a physician must provide it”

requirement is one reason why plaintiffs have had to hire more physicians, thereby driving up

costs. See Wallett, Tr. 9/23/19 (Vol. 1) pp. 78, 80; Terrell, Tr. 9/23/19 (Vol. 1) pp. 265, 274-75.

However, the evidence does not establish to the Court’s satisfaction that either requirement has

“the purpose or effect of presenting a substantial obstacle to a woman seeking an abortion.” Russo,

140 S. Ct. at 2112 (quoting Whole Woman’s Health, 136 S. Ct. at 2300). The Court notes that in

Casey, the Supreme Court upheld the portions of the statute at issue in that case requiring

physicians to inform patients of specific information before performing an abortion. 54 See Casey,



       54
           The Supreme Court upheld the state-mandated information requirement in Casey
because it determined that


                                                133

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 133 of 136 PageID #: 6641
505 U.S. at 881-85. Plaintiffs have not provided sufficient evidence in this matter for the Court to

deviate from the Supreme Court’s decision in Casey with respect to § 39-15-202(a)-(h)’s

requirements that patients receive specific information and that the information be delivered only

by a physician.

       H.      Equal Protection Claim

               Plaintiffs’ equal protection claim is that § 39-15-202(a)-(h) discriminates on the

basis of sex by limiting women’s, but not men’s, ability to make medical decisions based on

stereotypes about women’s purported inability to make rational decisions. The Court agrees that

this difference in the treatment of men versus women in the context of medical decision-making

is unjustifiable. There is no evidence to suggest that women are any less capable than men of

making rational decisions in this or any other context. Nor is there any evidence to suggest that

women make better decisions (i.e., ones they are less likely to regret) if required to hear state-

mandated information from a physician and to wait for a required period of time before proceeding.

Defendants’ suggestion that women are overly emotional and must be required to cool off or calm

down before having a medical procedure they have decided they want to have, and that they are

constitutionally entitled to have, is highly insulting and paternalistic – and all the more so given




               requiring that the woman be informed of the availability of information
               relating to fetal development and the assistance available should she decide
               to carry the pregnancy to full term is a reasonable measure to ensure an
               informed choice, one which might cause the woman to choose childbirth
               over abortion. This requirement cannot be considered a substantial obstacle
               to obtaining an abortion, and, it follows, there is no undue burden.

Casey, 505 U.S. at 883. With respect to the requirement that the information be delivered by a
physician, the Court concluded: “Since there is no evidence on this record that requiring a doctor
to give the information as provided by the statute would amount in practical terms to a substantial
obstacle to a woman seeking an abortion, we conclude that it is not an undue burden.” Id. at 884-
85.
                                                134

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 134 of 136 PageID #: 6642
that no such waiting periods apply to men.

                Nonetheless, because the Court concludes that the statutory waiting period is

unconstitutional under the undue burden standard, there is no need for the Court to address

plaintiff’s equal protection claim separately. Further, the Court is inclined to agree with the Eighth

and Ninth Circuits’ view, see Planned Parenthood of Mid-Mo. & E. Kan., Inc. v. Dempsey, 167

F.3d 458, 464 (8th Cir. 1999); Tucson Woman’s Clinic v. Eden, 379 F.3d 531, 544-45 (9th Cir.

2004), that all challenges to abortion restrictions are to be reviewed exclusively under the undue

burden test articulated in Casey.

V.     Conclusion

                Defendants in this matter rely largely on Casey to argue that § 39-15-202(a)-(h) is

a valid restriction on women’s constitutional right to obtain a pre-viability abortion. Defendants

overlook that

                [i]n reaffirming Roe, the Casey Court described the centrality of “the
                decision whether to bear . . . a child,” Eisenstadt v. Baird, 405 U.S. 438,
                453, 92 S. Ct. 1029, 31 L.Ed.2d 349 (1972), to a woman’s “dignity and
                autonomy,” her “personhood” and “destiny,” her “conception of . . . her
                place in society.” 505 U.S., at 851-852, 112 S. Ct. 2791. Of signal
                importance here, the Casey Court stated with unmistakable clarity that state
                regulation of access to abortion procedures, even after viability, must
                protect “the health of the woman.” Id., at 846, 112 S. Ct. 2791.

Gonzales, 550 U.S. at 170 (Ginsburg, J., dissenting). Defendants have failed to show that the

challenged mandatory waiting period protects fetal life or the health of women in Tennessee. It is

apparent that this waiting period unduly burdens women’s right to an abortion and is an affront to

their “dignity and autonomy,” “personhood” and “destiny,” and “conception of . . . [their] place in

society.”

                Accordingly,




                                                 135

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 135 of 136 PageID #: 6643
               IT IS HEREBY DECLARED that the mandatory waiting period provision of Tenn.

Code Ann. § 39-15-202(a)-(h) is unconstitutional because it violates the Due Process Clause of

the Fourteenth Amendment of the United States Constitution.



               IT IS FURTHER ORDERED that defendants are permanently enjoined from

enforcing Tenn. Code Ann. § 39-15-202(a)-(h) to the extent it imposes a mandatory 48- or 24-hour

waiting period for those seeking abortion care.




                                           s/Bernard A. Friedman
                                           BERNARD A. FRIEDMAN
                                           SENIOR UNITED STATES DISTRICT JUDGE
                                           SITTING BY SPECIAL DESIGNATION
Dated: October 14, 2020
       Detroit, Michigan




                                                  136

Case 3:15-cv-00705 Document 275 Filed 10/14/20 Page 136 of 136 PageID #: 6644
